Exhibit 10.4

EXECUTION COPY

 

 

AMENDED AND RESTATED SENIOR SECURED TERM LOAN AGREEMENT

Dated as of February 25, 2012

among

WILLIAM LYON HOMES, INC., as Borrower,

and

COLFIN WLH FUNDING, LLC, as Administrative Agent,

and

COLFIN WLH FUNDING, LLC, as a Lender and Lead Arranger,

and

The Lenders Party Hereto

 

 

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page      

(To Be Updated)

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     2   

1.01

 

DEFINED TERMS

     2   

1.02

 

OTHER INTERPRETIVE PROVISIONS

     33   

1.03

 

ACCOUNTING TERMS

     34   

1.04

 

ROUNDING

     34   

1.05

 

TIMES OF DAY

     34   

ARTICLE II CREDIT EXTENSION

     35   

2.01

 

LOANS

     35   

2.02

  PREPAYMENTS      35   

2.03

  REPAYMENT OF LOANS      36   

2.04

  INTEREST      36   

2.05

  FEES      37   

2.06

  COMPUTATION OF INTEREST AND FEES      37   

2.07

  EVIDENCE OF DEBT      37   

2.08

  PAYMENTS GENERALLY; ADMINISTRATIVE AGENT’S CLAWBACK      37   

2.09

  SHARING OF PAYMENTS BY LENDERS      38   

2.10

  SECURITY      39   

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

     39   

3.01

  TAXES      39   

3.02

  COMPENSATION FOR LOSSES      41   

3.03

  MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS      41   

3.04

  SURVIVAL      42   

ARTICLE IV CONDITIONS PRECEDENT TO EFFECTIVENESS

     42   

4.01

  CONDITIONS TO CLOSING DATE      42   

4.02

  CONDITIONS PRECEDENT TO ADMISSION OF REAL PROPERTY TO THE BORROWING BASE AS
UNIMPROVED LAND      47   

4.03

  CONDITIONS PRECEDENT TO ADMISSION OF REAL PROPERTY TO THE BORROWING BASE AS
LAND UNDER DEVELOPMENT      47   

4.04

  CONDITIONS PRECEDENT TO ADMISSION OF REAL PROPERTY AS FINISHED LOTS TO THE
BORROWING BASE      48   

4.05

  CONDITIONS PRECEDENT TO ADMISSION OF REAL PROPERTY TO THE BORROWING BASE AS
HOMES UNDER CONSTRUCTION      49   

4.06

  CONDITIONS PRECEDENT TO ADMISSION OF REAL PROPERTY TO THE BORROWING BASE AS
MODEL HOMES      50   

4.07

  GENERAL CONDITIONS TO REAL PROPERTY ELIGIBLE COLLATERAL BEING INCLUDED IN THE
BORROWING BASE      51   

 

i



--------------------------------------------------------------------------------

ARTICLE V REPRESENTATIONS AND WARRANTIES

     53   

5.01

  EXISTENCE, QUALIFICATION AND POWER; COMPLIANCE WITH LAWS      53   

5.02

  AUTHORIZATION; NO CONTRAVENTION      53   

5.03

  GOVERNMENTAL AUTHORIZATION; OTHER CONSENTS      54   

5.04

  BINDING EFFECT      54   

5.05

  FINANCIAL STATEMENTS; NO MATERIAL ADVERSE EFFECT      54   

5.06

  LITIGATION      54   

5.07

  NO DEFAULT      54   

5.08

  OWNERSHIP OF PROPERTY; LIENS      55   

5.09

  SECURED INDEBTEDNESS      56   

5.10

  INSURANCE      56   

5.11

  TAXES      56   

5.12

  ERISA COMPLIANCE      56   

5.13

  SUBSIDIARIES; JOINT VENTURES      57   

5.14

  MARGIN REGULATIONS; INVESTMENT COMPANY ACT; PUBLIC UTILITY HOLDING COMPANY ACT
     57   

5.15

  DISCLOSURE      58   

5.16

  COMPLIANCE      58   

5.17

  COMPLIANCE WITH ENVIRONMENTAL LAWS      58   

5.18

  LOANS AS SENIOR INDEBTEDNESS      59   

5.19

  LAWS PERTAINING TO LAND SALES      59   

5.20

  FISCAL YEAR      60   

5.21

  COMMON ENTERPRISE AND CONSIDERATION      60   

5.22

  SUBSIDIARIES OWNING REAL PROPERTY      60   

5.23

  GUARANTORS OF THE INDENTURE      60   

5.24

  ENTITLEMENTS      60   

5.25

  MATERIAL AGREEMENTS; NO MATERIAL DEFAULTS      60   

5.26

  NO CONDEMNATION      61   

5.27

  CFD AND SUBDIVISION BOND      61   

5.28

  UTILITIES      61   

5.29

  LOT AND UNIT SALES      61   

5.30

  GOLF COURSES      61   

5.31

  MORATORIUMS      62   

5.32

  CONSTRUCTION DEFECTS; WARRANTIES      62   

5.33

  AMENITIES      62   

5.34

  ORAL AGREEMENTS; MATTERS NOT OF RECORD      62   

5.35

  BORROWING BASE      62   

5.36

  LEASED REAL PROPERTY      62   

5.37

  CREATION, PERFECTION AND PRIORITY OF LIENS      62   

5.38

  EQUITY SECURITIES      63   

5.39

  NO AGREEMENTS TO MERGE      63   

5.40

  LABOR MATTERS      63   

5.41

  BURDENSOME CONTRACTUAL OBLIGATIONS ETC.      63   

5.42

  BROKERAGE COMMISSIONS      63   

5.43

  AGREEMENTS WITH AFFILIATES AND OTHER AGREEMENTS      63   

 

ii



--------------------------------------------------------------------------------

5.44

  FOREIGN ASSETS CONTROL, ETC.      63   

5.45

  INTERNAL CONTROLS      64   

5.46

  INTERCOMPANY RECEIVABLES      64   

5.47

  EFFECTIVE DATE; MATERIALITY THRESHOLD OF CERTAIN REPRESENTATIONS AND
WARRANTIES      64   

5.48

  REPRESENTATIONS AND WARRANTIES UPON DELIVERY OF FINANCIAL STATEMENTS,
DOCUMENTS, AND OTHER INFORMATION      65   

ARTICLE VI AFFIRMATIVE COVENANTS

     65   

6.01

  FINANCIAL STATEMENTS AND OTHER REPORTS      65   

6.02

  CERTIFICATES; OTHER INFORMATION      66   

6.03

  NOTICES      69   

6.04

  PAYMENT OF OBLIGATIONS      69   

6.05

  PRESERVATION OF EXISTENCE, ETC.      69   

6.06

  MAINTENANCE OF PROPERTIES      70   

6.07

  MAINTENANCE OF INSURANCE      70   

6.08

  COMPLIANCE      71   

6.09

  BOOKS AND RECORDS      71   

6.10

  INSPECTION RIGHTS      71   

6.11

  NEW SUBSIDIARIES      71   

6.12

  INTANGIBLE, RECORDING AND STAMP TAX      72   

6.13

  FURTHER ASSURANCES      72   

6.14

  SPECIAL COVENANTS RELATING TO COLLATERAL      72   

6.15

  PAPA OBLIGATIONS      79   

6.16

  TRANSFER OF CF PROPERTY AND MF PROPERTY TO BORROWER      80   

6.17

  PROPERTY TRANSFERS      80   

6.18

  RIGHTS OF FIRST REFUSAL      80   

6.19

  CERTAIN REAL ESTATE COVENANTS      80   

ARTICLE VII NEGATIVE COVENANTS

     81   

7.01

  PERMITTED INDEBTEDNESS      81   

7.02

  PERMITTED LIENS      83   

7.03

  INVESTMENTS      84   

7.04

  FUNDAMENTAL CHANGES      85   

7.05

  ACQUISITIONS      86   

7.06

  TRANSACTIONS WITH AFFILIATES      86   

7.07

  SECOND LIEN NOTES      87   

7.08

  PERMITTED DISTRIBUTIONS      87   

7.09

  CHANGE IN NATURE OF BUSINESS      88   

7.10

  USE OF PROCEEDS      88   

7.11

  NO OTHER NEGATIVE PLEDGE      88   

7.12

  INVESTMENTS IN MF OWNER AND CF OWNER      88   

7.13

  INTENTIONALLY OMITTED      88   

7.14

  BORROWING BASE      88   

7.15

  EXPENDITURES OUTSIDE OF CORE BUSINESSES      88   

 

iii



--------------------------------------------------------------------------------

7.16

  INTENTIONALLY OMITTED      89   

7.17

  CHANGES IN KEY MANAGEMENT      89   

7.18

  EXCLUDED ASSETS      89   

7.19

  IMPROVEMENTS      89   

7.20

  PAPA OBLIGATION      90   

7.21

  NEGATIVE PLEDGE      90   

7.22

  CF PROPERTY AND MF PROPERTY AND MAYFIELD PROPERTY      90   

7.23

  AMENDMENT TO DOCUMENTS      90   

ARTICLE VIII RELEASES

     90   

8.01

  GENERAL REQUIREMENTS FOR RELEASES      90   

8.02

  STANDARD RELEASES      92   

8.03

  DEDICATIONS      93   

8.04

  PERMITTED CONSTRUCTION INDEBTEDNESS      93   

8.05

  PERMITTED PLEDGE OF JOINT VENTURE EQUITY INTEREST      94   

ARTICLE IX EVENTS OF DEFAULT AND REMEDIES

     94   

9.01

  DEFAULT      94   

9.02

  REMEDIES UPON EVENT OF DEFAULT      97   

9.03

  APPLICATION OF FUNDS      98   

9.04

  PROTECTIVE ADVANCES/CURE RIGHTS      98   

ARTICLE X ADMINISTRATIVE AGENT

     99   

10.01

  APPOINTMENT AND AUTHORITY      99   

10.02

  RIGHTS AS A LENDER      99   

10.03

  EXCULPATORY PROVISIONS      99   

10.04

  RELIANCE BY ADMINISTRATIVE AGENT      100   

10.05

  DELEGATION OF DUTIES      100   

10.06

  RESIGNATION OF ADMINISTRATIVE AGENT      101   

10.07

  NON-RELIANCE ON ADMINISTRATIVE AGENT AND OTHER LENDERS      101   

10.08

  NO OTHER DUTIES ETC.. ANYTHING HEREIN TO THE CONTRARY NOTWITHSTANDING, THE
INITIAL LENDER AND LEAD ARRANGER LISTED ON THE COVER PAGE HEREOF SHALL NOT HAVE
ANY POWERS, DUTIES OR RESPONSIBILITIES UNDER THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS, EXCEPT IN THEIR CAPACITY, AS APPLICABLE, AS ADMINISTRATIVE AGENT
OR A LENDER      101   

10.09

  ADMINISTRATIVE AGENT MAY FILE PROOFS OF CLAIM      101   

10.10

  COLLATERAL AND GUARANTY MATTERS      102   

ARTICLE XI MISCELLANEOUS

     102   

11.01

  AMENDMENTS, ETC.      102   

11.02

  NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATION      104   

11.03

  NO WAIVER; CUMULATIVE REMEDIES      105   

11.04

  EXPENSES; INDEMNITY; DAMAGE WAIVER      105   

11.05

  PAYMENTS SET ASIDE      107   

 

iv



--------------------------------------------------------------------------------

11.06

  SUCCESSORS AND ASSIGNS      107   

11.07

  TREATMENT OF CERTAIN INFORMATION; CONFIDENTIALITY      110   

11.08

  RIGHT OF SETOFF      111   

11.09

  INTEREST RATE LIMITATION      111   

11.10

  COUNTERPARTS; INTEGRATION; EFFECTIVENESS      111   

11.11

  SURVIVAL OF REPRESENTATIONS AND WARRANTIES      112   

11.12

  SEVERABILITY      112   

11.13

  REPLACEMENT OF LENDERS      112   

11.14

  GOVERNING LAW; JURISDICTION; ETC.      113   

11.15

  WAIVER OF JURY TRIAL      113   

11.16

  ARBITRATION      114   

11.17

  RELATIONSHIP OF PARTIES      115   

11.18

  USA PATRIOT ACT NOTICE      116   

11.19

  DISCRETION STANDARD      116   

11.20

  TIME OF THE ESSENCE      116   

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED SENIOR SECURED TERM LOAN AGREEMENT

THIS AMENDED AND RESTATED SENIOR SECURED TERM LOAN AGREEMENT (“Agreement”) is
entered into as of February 25, 2012 among WILLIAM LYON HOMES, INC., a
California corporation (“Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), COLFIN WLH FUNDING,
LLC, a Delaware limited liability company, as a Lender, and COLFIN WLH FUNDING,
LLC, a Delaware limited liability company, as Administrative Agent.

On December 19, 2011 (the “Petition Date”), the Borrower and the Guarantors (as
defined below) commenced their respective bankruptcy cases (each, a “Chapter 11
Case” and, collectively, the “Chapter 11 Cases”) under chapter 11 of title 11 of
the United States Code by filing separate voluntary petitions for reorganization
under Chapter 11 of Title 11 of the United States Code, 11 U.S.C. 101 et seq.
(the “Bankruptcy Code”), with the United States Bankruptcy Court for the
District of Delaware (the “Bankruptcy Court”);

On the Petition Date, the Borrower filed with the Bankruptcy Court that certain
Prepackaged Joint Plan of Reorganization of William Lyon Homes, et al., dated
November 17, 2011 (as the same may be amended from time to time, the “Plan of
Reorganization”);

Prior to the Petition Date, the Lenders provided financing to the Borrower
pursuant to that certain Senior Secured Term Loan Agreement, dated as of
October 20, 2009, by and among Borrower, ColFin WLH Funding, LLC, as Initial
Lender and Lead Arranger, the Lenders (as defined below) party thereto from time
to time, and ColFin WLH Funding, LLC, as administrative agent for the Lenders,
as amended by that certain First Amendment To Senior Secured Term Loan
Agreement, dated as of March 18, 2011, and as further amended by that certain
Second Amendment and Waiver No. 3 to Senior Secured Term Loan Agreement, dated
as of September 16, 2011 (as so amended and as may be further amended, restated,
supplemented or otherwise modified from time to time, the “Pre-Petition Loan
Agreement”);

The commencement of the Chapter 11 Cases constituted an immediate Event of
Default under and as defined in the Pre-Petition Loan Agreement and resulted in
the acceleration of the Obligations under and as defined therein (the
“Bankruptcy Acceleration”);

The Pre-Petition Lenders assert that they are entitled under the Pre-Petition
Loan Agreement, among other things, to the payment of a Make Whole Amount and
Exit Fee (each as defined in the Pre-Petition Loan Agreement) in an aggregate
amount in excess of $70.0 million (collectively, the “Pre-Petition Claims”);

Pursuant to that certain Restructuring Support Agreement dated as of November 4,
2011 by and among (a) Parent (as defined below) and Borrower, on behalf of
themselves and their respective Subsidiaries listed on Schedule 1 thereto and
their respective successors, (b) the Administrative Agent and (c) the Lenders,
the Lenders agreed, subject to the terms and conditions set forth therein, to
(1) support, and vote in favor of, the Plan of Reorganization, and (2) upon the
confirmation of the Plan of Reorganization by the Bankruptcy Court amend and
restate the Pre-Petition Loan Agreement to (I) finally settle the Pre-Petition
Claim for the amount of $29 million by increasing the aggregate principal amount
of the Loans (as defined below) outstanding

 

1



--------------------------------------------------------------------------------

hereunder from $206 million to $235 million, (II) reduce the contract rate of
interest on the Obligations (as defined below), (III) increase the advance rate
under the Borrowing Base (as defined below), (IV) extend the Maturity Date (as
defined blow) and (V) make certain other changes to the covenants and other
terms of the Pre-Petition Loan Agreement, all as more fully provided for herein;

On February 10, 2012, the Bankruptcy Court entered an order, among other things,
confirming the Plan of Reorganization under section 1129 of the Bankruptcy Code;

On February 25, 2012, the Effective Date (as defined in the Plan of
Reorganization) occurred; and

Pursuant to the Plan of Reorganization, the Lenders, COLFIN WLH FUNDING, LLC, a
Delaware limited liability company, as a Lender, and COLFIN WLH FUNDING, LLC, a
Delaware limited liability company, as Administrative Agent desire to amend and
restate the Pre-Petition Loan Agreement in its entirety as set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree that the Pre-Petition Loan Agreement is hereby
amended and restated in its entirety, as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 DEFINED TERMS. As used in this Agreement, the following terms shall have
the meanings set forth below:

“7.01(f) Appraisal” means appraisals of the 7.01(f) Property which shall meet
the requirements of Section 6.14(j) and take into account the reductive effect
of any CFD Obligations, PAPA Obligations and the reasonable and customary
anticipated costs of sale related to the 7.01(f) Property, and any impairment of
such 7.01(f) Property; and (ii) PAPA Obligations are covered by a subordination
agreement in favor of the 7.01(f) Property lender reasonably acceptable to
Majority Lenders. (For avoidance of doubt, the relevant appraisals shall be (and
under appraisal procedures) in form and substance satisfactory to the Majority
Lenders), and the classifications of Borrower Real Property and methods of
valuation in Section 6.14(j) shall be used without regard to the fact that the
7.01(f) Property does not constitute Eligible Real Property Collateral.

“7.01(f) Indebtedness” means any Indebtedness obtained by Borrower or a Joint
Venture under Section 7.01(f).

“7.01(f) Property” means Real Property (other than PCI Released Property) owned
by Borrower or a Joint Venture that is collateral for any 7.01(f) Indebtedness.

“AAA” has the meaning specified in Section 11.16(b).

“Acquisition Indebtedness” means Indebtedness of (i) the Borrower or (ii) a
Joint Venture, and Guaranteed by a member of the Consolidated Group, if, in each
case, the proceeds of such Indebtedness are used solely for Land Acquisition
Costs; provided that (x) such Indebtedness shall

 

2



--------------------------------------------------------------------------------

be solely secured by a first priority Lien on, and not exceed 50% of the lesser
of the Appraised Value on the date such Indebtedness is incurred or Land
Acquisition Cost of, the Real Property collateral securing such Acquisition
Indebtedness (which, in any event, shall solely be the Real Property acquired
with such Indebtedness and not Borrower Real Property and (y) comply with the
applicable provisions of Section 7.01(f) and 7.02(i); provided, however, that
(i) Acquisition Indebtedness that is Non-Recourse Debt need not comply with the
provisions of clause (x) in the immediately preceding sentence and (ii) the
Mayfield Loan shall not constitute “Acquisition Indebtedness”.

“Administrative Agent” means ColFin WLH Funding, LLC in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent, trustee or other representative thereunder.

“Administrative Agency Fee” shall have the meaning given to the term “Agency
Fee” in the Administrative Agent Fee Letter.

“Administrative Agent Fee Letter” means the amended and restated letter
agreement dated as of the date hereof, between Borrower, Parent and
Administrative Agent.

“Administrative Agent’s Office” means Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as Administrative Agent may from time to time notify to Borrower and the
Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Loans” means the Loans of all the Lenders.

“Aggregate Real Property” means any and all of the Borrower Real Property, the
CF Property, the MF Property, the Mayfield Property.

“Agreement” means this Amended and Restated Senior Secured Term Loan Agreement.

“Amenities” means, collectively, the gatehouses, maintenance sheds, golf
courses, marinas, clubhouses, and swimming, tennis and other recreational
facilities or types of amenities, and Improvements ancillary thereto, located at
or used in connection with any Project or Asset by owners of Units or Lots.

“Annual Budget” has the meaning specified in Section 4.01(d).

“Annual Period” means any twelve consecutive calendar months.

“Anti-Terrorism Law” shall mean each of: (a) the Executive Order, (b) the
Patriot Act, (c) the Money Laundering Control Act of 1986, 18 U.S.C. Sect. 1956,
and (d) any other Law now or hereafter enacted to monitor, deter or otherwise
prevent terrorism or the funding or support of terrorism.

 

3



--------------------------------------------------------------------------------

“Apartment” means a residential apartment building consisting of single family
residential units for rent.

“Applicable Discount Rate” means with respect to the Eligible Real Property
Collateral, a discount rate determined by reference to the Real Property
Classification of the Borrower Real Property included therein, as follows:

 

Real Property Classification:

   Applicable Discount
Rate:  

Unimproved Land

     25 % 

Land Under Development

     20 % 

Finished Lots

     15 % 

Homes Under Construction

     12 % 

Model Homes

     10 % 

In addition, with respect to any Real Property acquired after October 20, 2009
that is subject to any PAPA Obligations, and with respect to which the Borrower
has not obtained and delivered a duly executed, acknowledged, and recorded
subordination of the PAPA Obligations in a form substantially in accordance with
the respective forms which were agreed to between Borrower and Administrative
Agent on or prior to October 20, 2009, the Applicable Discount Rate set forth in
the chart above which is applicable to such Real Property shall be the
percentage value reflected in the chart above for the applicable Real Property
Classification plus 200 basis points (e.g., in such a case, the Applicable
Discount Rate for Model Homes would be increased from 10% to 12%, and so on).

“Applicable Percentage” means with respect to any Lender as of any date, the
percentage (carried out to the ninth decimal place) of the Aggregate Loans owed
such Lender at such time. The initial Applicable Percentage of each Lender is
set forth opposite the name of such Lender on Schedule 2.01 or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable.

“Applicable Rate” means ten and  1/4 percent (10.25%) per annum.

“Appraisal” means, with respect to (a) Eligible Real Property Collateral, each
appraisal that meets the following requirements: (i) such appraisal is prepared
by an appraiser selected by Majority Lenders; (ii) such appraisal satisfies all
applicable requirements set forth in Section 6.14(j); (iii) the values set forth
in such appraisal have been reviewed and are satisfactory to Majority Lenders;
and (iv) such appraisal is otherwise in form and content satisfactory to
Majority Lenders, (b) any 7.01(f) Property, each 7.01(f) Appraisal, (c) any PCI
Released Property securing

 

4



--------------------------------------------------------------------------------

Permitted Borrower Construction Indebtedness, each Eligible Construction Lender
Appraisal and (d) with respect to the CF Property, the Mayfield Property and the
MF Property, each appraisal that meets the following requirements: (i) such
appraisal is prepared by an appraiser selected by Majority Lenders; (ii) such
appraisal satisfies all applicable requirements set forth in Section 6.14(j),
(except that for purposes of this clause (d) only, any references in
Section 6.14(j) with respect to any Borrower Real Property shall be deemed to be
to the CF Property, the Mayfield Property and the MF Property); (iii) the values
set forth in such appraisal have been reviewed and are satisfactory to Majority
Lenders.

“Appraised Value” means, with respect to Eligible Real Property Collateral, PCI
Released Property and 7.01(f) Property, the appraised value of such Real
Property set forth in the most recent Appraisal received by Majority Lenders in
accordance with the Loan Documents, less, to the extent not taken into account
in the Appraisal, the reductive effect of any CFD Obligations, PAPA Obligations
and the reasonable and customary anticipated costs of sale related to such Real
Property.

“Asset” means Borrower Real Property (whether now owned or hereafter acquired)
constituting a full separate product line of Units (consistent with each of the
separate product lines on Schedule CDRP which in the aggregate make up the
Closing Date Real Property, including adequate access, ingress and egress and
with access to and rights to any common areas and Amenities related to the
applicable Project), but not just a Phase or portion of such a product line.
(References to “asset” (using lower case “a”) are not to be confused with this
definition of “Asset”.)

“Asset Sale” means any sale, sale-leaseback, transfer, lease, conveyance or
other disposition by any member of the Consolidated Group of assets (including
the Equity Securities of any Subsidiary or any Joint Venture) not in the
ordinary course of such member of the Consolidated Group’s Core Businesses.

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 11.06(b)), and accepted by Administrative Agent,
in substantially the form of Exhibit “C” attached hereto and made a part hereof
or any other form approved by Administrative Agent.

“Audited Financial Statements” means the audited consolidated balance sheet of
Parent and its direct and indirect Subsidiaries for the fiscal year ended
December 31, 2010, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year of the
Consolidated Group, including the notes thereto.

“Bankruptcy Acceleration” has the meaning specified in the recitals to this
Agreement.

“Bankruptcy Code” has the meaning specified in the recitals to this Agreement.

“Bankruptcy Court” has the meaning specified in the recitals to this Agreement.

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

5



--------------------------------------------------------------------------------

“Borrower Real Property” means any interest in Real Property owned or acquired
by Borrower from time to time.

“Borrower’s Knowledge” means the best knowledge of Borrower after diligent
investigation and inquiry, including inquiry of a member of the Consolidated
Group and as it relates to any Real Property, the project managers for such Real
Property.

“Borrowing Base” means, on the date of determination the percentage set forth
below as the advance ratio, for the applicable period, of the sum of
(a) Unrestricted Cash, (b) Escrow Receivables and (c) Eligible Real Property
Collateral Valuation:

 

Period

   Advance Ratio  

From the Closing Date through but excluding the 1st anniversary of the Closing
Date

     67.5 % 

From the 1st anniversary of the Closing Date through but excluding the 2nd
anniversary of the Closing Date

     65 % 

From the 2nd anniversary of the Closing Date and thereafter

     60 % 

, in each case subject to the following:

In determining the Borrowing Base: (1) no asset shall be counted more than once
in the calculation of the Borrowing Base; (2) no asset or component shall be
included in the Borrowing Base unless on the relevant date of determination
(x) Administrative Agent on behalf of the Lenders holds an enforceable first
priority perfected Lien subject, with respect to Borrower Real Property only, to
Permitted Exceptions, (y) except as set forth in the preceding clause (x), there
are no Liens encumbering such asset and (z) other than the assets described in
clause (a) above, such asset constitutes Real Property and is qualified as
Eligible Real Property Collateral under the terms of this Agreement;
(3) notwithstanding anything to the contrary in this Agreement (including in
Article IV), no Borrower Real Property or other asset that is subject to any
lien in favor of the lenders of any Permitted Borrower Construction Indebtedness
shall be included in the computation of Borrowing Base; (4) notwithstanding
anything to the contrary in this Agreement (including in Article IV), neither
Unentitled Land nor any Real Property other than Borrower Real Property shall be
included in the computation of Borrowing Base.

“Borrowing Base Report” means a report with respect to the Borrowing Base in the
form attached hereto as Exhibit “E”, which form may be changed by Majority
Lenders from time to time, and which shall include a certificate from a
Responsible Officer of Borrower setting forth a detailed calculation of the
Borrowing Base, broken down by Project, Asset or Phase and by Real Property
Classification within such Project, Asset or Phase, and attaching all
documentation used in calculating the Borrowing Base. The computation of the
components of the Borrowing Base

 

6



--------------------------------------------------------------------------------

included in such report shall include the Certified Net Cash Flow Report and a
computation of the Net Present Value of Projected Net Revenues and the Net
Present Value of Projected Total Project Costs in such detail as is from time to
time requested by the Administrative Agent.

“Broker’s Commission” means any and all brokerage commissions, finder’s fees or
similar fees or payments owed in connection with the extensions of credit
contemplated by this Agreement as a result of any agreement (express or implied,
written or oral) entered into by Borrower or any member of the Consolidated
Group.

“Building Permit” means all Entitlements (including the building permit)
required under applicable Law necessary to commence Vertical Construction of the
contemplated type and number of single- or multi- family “for sale” residential
Units and related Amenities on the applicable Borrower Real Property.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the States of California or New York.

“Cash Equivalents” shall mean:

(a) Direct obligations of, or obligations the principal and interest on which
are unconditionally guaranteed by, the United States of America or obligations
of any agency of the United States of America to the extent such obligations are
backed by the full faith and credit of the United States of America, in each
case maturing within one year from the date of acquisition thereof;

(b) Certificates of deposit maturing within one year from the date of
acquisition thereof issued by a commercial bank or trust company organized under
the laws of the United States of America or a state thereof or that is a Lender,
provided that (i) such deposits are denominated in Dollars, (ii) such bank or
trust company has capital, surplus and undivided profits of not less than
$100,000,000 and (iii) such bank or trust company has certificates of deposit or
other debt obligations rated at least A-1 (or its equivalent) by Standard and
Poor’s Ratings Services or P-1 (or its equivalent) by Moody’s Investors Service,
Inc.;

(c) Open market commercial paper (other than commercial paper of Borrower or any
other member of the Consolidated Group) maturing within 270 days from the date
of acquisition thereof issued by a corporation organized under the laws of the
United States of America or a state thereof, provided such commercial paper is
rated at least A-1 (or its equivalent) by Standard and Poor’s Ratings Services
or P-1 (or its equivalent) by Moody’s Investors Service, Inc.;

(d) Any repurchase agreement entered into with a commercial bank or trust
company organized under the laws of the United States of America or a state
thereof, provided that (i) such bank or trust company has capital, surplus and
undivided profits of not less than $100,000,000, (ii) such bank or trust company
has certificates of deposit or other debt obligations rated at least A-1 (or its
equivalent) by Standard and Poor’s Ratings Services or P-1 (or its equivalent)
by Moody’s Investors Service, Inc., (iii) the repurchase obligations of such
bank or trust company under such repurchase agreement are fully secured by a
perfected security interest

 

7



--------------------------------------------------------------------------------

in a security or instrument of the type described in clause (a), (b) or
(c) above and (iv) such security or instrument so securing the repurchase
obligations has a fair market value at the time such repurchase agreement is
entered into of not less than 100% of such repurchase obligations; and

(e) Shares of money market mutual or similar funds which invest exclusively in
assets satisfying the requirements of clauses (a) through (d) of this
definition.

“Certified Net Cash Flow Report” means a combined schedule setting forth as of
the date of determination the projected amounts and timing of Projected Net
Revenues and Projected Total Project Costs for the Eligible Real Property
Collateral from the date of determination through the date the last parcel of
Unimproved Land (to the extent that it is not a Lot or Unit), Lot or Unit
included in Eligible Real Property Collateral is projected to be sold, which
report shall be prepared by the Borrower and certified by a Responsible Officer
that such report has been prepared in good faith based on assumptions that such
Responsible Officer believed as of the date of such report to be reasonable and
to Borrower’s Knowledge no information has come to the attention of Borrower
from the date of such report to the date of delivery to the Administrative Agent
which would render such report to be untrue or misleading.

“CFD” means any improvement district, “Mello-Roos” district, school mitigation
plan or district, community facilities district, special assessment district or
similar district or any other municipal utility, levee, water improvement or
similar district with respect to any Real Property.

“CFD Obligations” means the obligations, with respect to any CFD, binding upon
either the Real Property subject to the CFD or the owner of the Real Property
subject to the CFD.

“CF/MF Appraised Value” means, with respect to the CF Property and the MF
Property, the appraised value set forth in the most recent Appraisal received by
Majority Lenders in accordance with the Loan Documents, less, to the extent not
taken into account in the Appraisal, the reductive effect of any CFD
Obligations, PAPA Obligations and the reasonable and customary anticipated costs
of sale related to such CF Property and MF Property.

“CF Property” means the Real Property located in Queen Creek, Arizona, commonly
known as the Church Farms property, as more specifically described on Schedule
CF.

“CF Owner” means Circle G at the Church Farm North Joint Venture, LLC, an
Arizona limited liability company.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Change of Control” means an event or series of events by which:

(a) Parent shall cease to be the “beneficial owner” (as defined in Rules 13d-3
and 13d-5 under the Exchange Act, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such

 

8



--------------------------------------------------------------------------------

right, an “option right”), whether such right is exercisable immediately or only
after the passage of time) (“Beneficial Owner”) of one hundred percent
(100.0%) of the Equity Securities of Borrower and the Guarantors entitled to
vote for members of the board of directors or equivalent governing body of
Borrower and the Guarantors; or

(b) Eligible Holders shall cease to be the record and Beneficial Owners of at
least that number of shares of Class B Common Stock of Parent that would entitle
them (either individually or in the aggregate) to elect two Directors, and
exercise approval rights with respect to one of the independent Directors, of
the Board of Directors of the Parent, as provided for in the Certificate of
Incorporation of Parent, as it exists on the date hereof;

(c) (i) The Luxor Parties shall fail to collectively maintain record and
Beneficial Ownership of twenty five percent (25%) or more of the shares of the
Class A Common Stock of Parent outstanding as of the Closing Date and (ii) the
Luxor Parties shall fail to collectively maintain record and Beneficial
Ownership of a majority of the shares of the Class C Common Stock of Parent
outstanding as of the Closing Date; provided, however that for purposes of
clauses (i) and (ii), ownership of record shall include ownership where title is
held on behalf of the Luxor Parties by a custodian where the Luxor Parties
retain all rights to such shares other than record title; or

(d) during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of any Loan
Party cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

(e) for any reason a “change in control” or similar event shall occur as
provided in any Indenture or Permitted Borrower Construction Indebtedness;

provided, however, that the acquisition by or on behalf of an employee benefit
plan or employee stock purchase plan of the Parent or Borrower shall not be
included in determining whether a Change of Control shall have occurred.

“Chapter 11 Case” has the meaning specified in the recitals to this Agreement.

“Claims” has the meaning specified in Section 11.04(b).

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.

 

9



--------------------------------------------------------------------------------

“Closing Date Real Property” shall mean the Borrower Real Property existing on
the Closing Date, listed on Schedule CDRP and over which Administrative Agent,
on behalf of the Lenders, has a valid, enforceable and perfected first priority
Lien.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means all now owned or hereafter acquired or created Property of
the Loan Parties in which Administrative Agent or any Lender has a Lien to
secure the Obligations or the Unconditional Guaranty.

“Collateral Certificate” shall mean a Collateral Certificate in form and
substance satisfactory to Majority Lenders.

“Consolidated Group” means, collectively, Parent, Borrower and their respective
Subsidiaries.

“Construction Agreements” means construction agreements and agreements with
architects, engineers, contractors or subcontractors.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Control Agreement” shall mean a control agreement among the Borrower or any
Guarantor, a depository bank or securities intermediary, as the case may be, and
Administrative Agent, in form and substance acceptable to Administrative Agent.

“Core Businesses” means (a) the business of developing “for sale” residential
Aggregate Real Property into Lots and Units, and constructing “for sale”
residential Units, and selling Lots and Units; (b) business directly related
thereto as undertaken on the Closing Date; and (c) other lines of business
directly related to homebuilding that are approved by the Majority Lenders. Core
Businesses expressly excludes the ownership of Aggregate Real Property for
investment, including ownership of rental Real Property, except for Aggregate
Real Property, if any, used by any member of the Consolidated Group as their
business offices.

“Credit Advance” has the meaning specified in Section 7.12(a).

“Credit Extension” means a borrowing.

“Customer Deposit Liabilities” means collectively, Escrow Receivables, and down
payments or earnest money deposited by purchasers pursuant to Purchase
Contracts.

 

10



--------------------------------------------------------------------------------

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Dedication” means a customary transfer by Borrower, or the granting of
easements, rights of way, and licenses by Borrower, to municipalities, utility
providers, municipal districts, and property owners’ associations (of a type,
value and nature, and in form and content, as is customary under the
circumstances) in connection with the development of a Project, which shall be
subject to the reasonable approval of Majority Lenders, and shall only be for
the purpose of providing streets, common areas, parks, water, waste water and
sewage treatment facilities, hillside and other areas, and similar land and
improvements.

“Deed of Trust” shall mean a Deed of Trust (or Mortgage), Security Agreement and
Fixture Filing (With Assignment of Rents and Leases) (as amended) in form
approved by Majority Lenders from time to time with respect to each applicable
jurisdiction executed by Borrower, as trustor, to Title Company, as trustee, and
naming Administrative Agent as beneficiary for the benefit of itself and the
Lenders, creating a first priority Lien on the Borrower Real Property and the
Collateral situated thereon, and all rights and easements appurtenant thereto.
Each Deed of Trust shall secure Indebtedness equal to the Obligations. For
purposes of this Agreement, all such Deeds of Trust securing the Loan shall be
referred to individually and collectively in the singular as the “Deed of
Trust.”

“Default” means any event or condition that, with the giving of any notice, the
passage of time, or both, would constitute an Event of Default.

“Default Rate” means an interest rate equal to (i) the Applicable Rate plus
(ii) five percent (5.0%) per annum.

“Defaulting Lender” means any Lender that (a) has failed to pay over to
Administrative Agent or any other Lender any amount required to be paid by it
hereunder within one (1) Business Day of the date when due, unless the subject
of a good faith dispute, or (b) has been deemed insolvent or become the subject
of a bankruptcy or insolvency proceeding.

“Designated Person” shall mean any Person who (a) is named on the list of
Specially Designated Nationals or Blocked Persons maintained by the U.S.
Department of the Treasury’s Office of Foreign Assets Control and/or any other
similar lists maintained by the U.S. Department of the Treasury’s Office of
Foreign Assets Control pursuant to authorizing statute, executive order or
regulation, (b) (i) is a Person whose property or interest in property is
blocked or subject to blocking pursuant to Section 1 of the Executive Order or
any related legislation or any other similar executive order(s) or (ii) engages
in any dealings or transactions prohibited by Section 2 of the Executive Order
or is otherwise associated with any such Person in any manner violative of
Section 2 of the Executive Order or (c) (i) is an agency of the government of a
country, (ii) an organization controlled by a country, or (iii) a Person
resident in a country that is subject to a sanctions program identified on the
list maintained by the U.S. Department of the Treasury’s Office of Foreign
Assets Control, or as otherwise published from time to time, as such program may
be applicable to such agency, organization or Person.

 

11



--------------------------------------------------------------------------------

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, and including any condemnation of any property of such
Person.

“Distribution” means any of the following: (a) the payment by any Person of any
distributions or other payments to its shareholders, partners, Affiliates,
members or other equity interest holders; (b) the declaration or payment of any
dividend on or in respect of shares of any class of capital stock of, or
partnership, membership or other equity interest in, any Person; (c) the
purchase or other retirement of any shares of any class of capital stock of, or
partnership, membership or equity interest in, any Person, directly or
indirectly through a Subsidiary or otherwise; (d) the return of capital by any
Person to its shareholders, partners, Affiliates, members or other equity
interest holders; and (e) any other payment on or in respect of any shares of
any class of capital stock of, or partnership, membership or other equity
interest in, any Person, including payments to members or partners of Joint
Ventures.

“Dollar” and “$” mean lawful money of the United States.

“Eligible Assignee” means (a) a Lender; (b) a Related Fund; (c) an Affiliate of
a Lender or a Related Fund; (d) any other Person other than as otherwise agreed
in a writing executed by the Majority Lenders and the Borrower dated the date
hereof; and (e) any other Person (other than a natural person) approved by
(i) Majority Lenders, and (ii) unless an Event of Default has occurred and is
continuing, Borrower (which approval of Borrower shall not be unreasonably
withheld or delayed); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include Borrower or any of Borrower’s Affiliates or
Subsidiaries. If any such approval from Borrower is not withheld in writing with
a statement of the reasons therefor delivered to Administrative Agent within ten
(10) days after notice is given to Borrower of the intended assignment, such
approval shall be deemed given.

“Eligible Construction Lender” means, with respect to the lender of any
Permitted Construction Indebtedness, an institutional lender regularly engaged
in the ongoing business of making construction loans of the type made to the
Borrower or Joint Venture, as the case may be, if such is made pursuant to loan
documents that contain arm’s-length customary market terms substantially similar
to other loans of such type, at an interest rate, fees and charges not be in
excess of those customarily charged for such loans and on other terms customary
for lenders in the market providing such loans, and without contingent or
participating interest, equity kickers, options, warrants, or other hybrid or
equity or non-straight debt features.

“Eligible Construction Lender Appraisal” means an appraisal of Real Property
pursuant to any Permitted Construction Indebtedness as described in the
definition of “Appraisal”.

“Eligible Holder” means (i) William Lyon and William H. Lyon; (ii) their
siblings, spouses and lineal descendants (including by step-, adoptive and
similar relationships); (iii) any entities wholly owned by one or more of the
foregoing persons; and (iv) any trusts or other estate planning vehicles for the
benefit of any of the foregoing.

 

12



--------------------------------------------------------------------------------

“Eligible Participant” means any other Person (other than a natural person);
provided that notwithstanding the foregoing, “Eligible Participant” shall not
include Parent, Borrower or any of their respective Affiliates or Subsidiaries.

“Eligible Project” has the meaning specified in Section 4.07.

“Eligible Real Property Collateral” means Borrower Real Property that meets all
of the conditions of Section 4.07 and all of the conditions in at least one of
Sections 4.02, 4.03, 4.04, 4.05 or 4.06 of this Agreement for inclusion in the
Borrowing Base as Eligible Real Property Collateral. Notwithstanding anything to
the contrary in this Agreement: (i) neither the CF Property, nor the MF
Property, nor the Mayfield Property nor the 7.01(f) Property, nor the PCI
Released Property may be Eligible Real Property Collateral unless, with respect
to the CF Property or the MF Property or the Mayfield Property or the 7.01(f)
Property or the PCI Released Property, the fee interest has been conveyed to
Borrower free of the Lien of any Existing Secured Indebtedness and free of all
other Liens except Permitted Exceptions, and all of the conditions in this
Agreement for inclusion of Borrower Real Property as Eligible Real Property
Collateral have been met with respect to the Real Property constituting the CF
Property or the MF Property or the Mayfield Property or the 7.01(f) Property or
the PCI Released Property, as applicable; and (ii) at Majority Lender’s
discretion, Borrower Real Property that meets all of the conditions to be
Eligible Real Property Collateral, other than the condition requiring Borrower
Real Property to be (or to be intended to be) developed into single- or multi-
family “for sale” residential uses, that is intended to be used for commercial
purposes, and that is part of, adjacent to, ancillary to, or used in connection
with, single- or multi- family “for sale” residential Eligible Real Property
Collateral, may be Eligible Real Property Collateral, provided that such
Borrower Real Property shall in no event account for more than five percent
(5%) of the Eligible Real Property Collateral Valuation at any time, and the
value of such Real Property Collateral shall be determined by Majority Lenders.
Notwithstanding anything to the contrary in this Agreement (including in Article
IV), neither Unentitled Land nor any Real Property other than Borrower Real
Property shall be Eligible Real Property Collateral.

“Eligible Real Property Collateral Valuation” means the amount derived as
follows, without duplication, for any Unimproved Land (to the extent that it is
not a Lot or Unit), and each Lot or Unit included in the Eligible Real Property
Collateral: (i) the Net Present Value of the Projected Net Revenues of such
Unimproved Land (to the extent that it is not a Lot or Unit), Lot or Unit minus
(ii) the Net Present Value of Total Project Costs of such Unimproved Land (to
the extent that it is not a Lot or Unit), Lot or Unit included in Eligible Real
Property Collateral. Notwithstanding the foregoing, in no event will the
Eligible Real Property Collateral Valuation for any Unimproved Land (to the
extent that it is not a Lot or Unit), Lot or Unit included in Eligible Real
Property Collateral exceed the most recent Appraised Value, if any, received by
the Majority Lenders with respect to such Unimproved Land (to the extent that it
is not a Lot or Unit), Lot or Unit. Notwithstanding anything to the contrary in
this Agreement (including in Article IV), neither Unentitled Land nor any Real
Property other than Borrower Real Property shall be included in the computation
of Eligible Real Property Collateral Valuation.

“Entitlements” means, for each Project or Asset, as the case may be, each and
all approvals, authorizations, consents, certificates, entitlements, franchises,
licenses, permits, registrations, qualifications, zoning classifications,
variances and other actions and rights granted by or

 

13



--------------------------------------------------------------------------------

applications or filings with any Persons necessary or appropriate for the
improvement and development of the Aggregate Real Property for single- or multi-
family “for sale” residences or for the conduct of the Core Businesses.

“Environmental Indemnity” means that certain Environmental Indemnity (as
amended) executed by Borrower, which indemnity shall be in form and content
acceptable to Majority Lenders.

“Environmental Laws” means any and all applicable Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the generation, handling, use, transport, storage, disposal or
release of any materials which may adversely affect the environment or public
health, including those related to hazardous substances or wastes, air emissions
and discharges to waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Loan Parties or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the presence, generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Environmental Matters” means claims, liabilities, investigations, litigation,
administrative proceedings, whether pending or, to Borrower’s Knowledge
threatened in writing, or judgments or orders relating to any Hazardous
Materials asserted or threatened in writing against any member of the
Consolidated Group or any past or present tenant, operator or owner of all or
any part of the Real Property owned, leased or used by any member of the
Consolidated Group.

“Equity Securities” means, with respect to any Person, (a) all common stock,
preferred stock, participations, shares, partnership interests, limited
liability company interests or other equity interests in and of such Person
(regardless of how designated and whether or not voting or non-voting) and
(b) all warrants, options and other rights to acquire any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e)

 

14



--------------------------------------------------------------------------------

of ERISA; (c) a complete or partial withdrawal by Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon Borrower or
any ERISA Affiliate.

“Escrow Receivables” means, as of any date of determination, the amounts due to
Borrower and held at an escrow or title company following the sale and
conveyance of title of a Lot or Unit to a buyer to the extent that such amounts
are free and clear of all Liens, rights and claims of third parties and are not
subject to any restriction pursuant to any Contractual Obligations.

“Event of Default” has the meaning given such term in Section 9.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Assets” means, (a) all Excluded Property (as defined in the Security
Agreement) and (b) from time to time, those assets specifically set forth on the
report delivered by the Borrower to the Administrative Agent pursuant to
Section 6.02(b)(v) (or, provided no Event of Default or Default has occurred and
is continuing, at any other time a detailed report conforming to the report
required by Section 6.02(b)(v) is delivered by Borrower to the Administrative
Agent), which assets either (x) consist of cash, Cash Equivalents or deposit
accounts (I) specially and exclusively used for payroll, payroll taxes and other
employee wage and benefit payments to or for the benefit of any Loan Party’s
salaried employees in an amount not to exceed that amount payable on or prior to
the next regularly scheduled payroll date for such Loan Party’s salaried
employees or (II) specially and exclusively used by a Loan Party to
collateralize obligations of a Loan Party as account debtor under any letter of
credit application or under any reimbursement arrangement with respect to a
performance bond, guaranty or suretyship bond; provided that the aggregate value
of any cash, Cash Equivalent or deposit accounts in respect of this clause (II)
shall not exceed an amount equal to the sum of (A) the amount of deposits
required by Fidelity National Title Insurance Company in connection with
providing title insurance as contemplated by this Agreement and the Second Lien
Notes not to exceed $5 million in the aggregate at any time, plus (B) cash
collateral for performance bonds as necessary to support and complete projects
not to exceed $12.5 million in the aggregate at any time, (y) consist of
Investments in any Joint Venture, up to a maximum aggregate principal amount at
any time of $45 million less prior Investments in Joint Ventures constituting
Excluded Assets (as defined in the Pre-Petition Loan Agreement) existing on the
Closing Date, but after giving effect to the return of capital on any prior
Investment (but not giving any credit for profit or return on such prior
Investment) (such aggregate amount to be referred to herein as the “JV Excluded
Amount”) or (z) consist of Real Property securing Acquisition Indebtedness or
Permitted Construction Indebtedness; provided, however, that the JV Excluded
Amount may be increased at any time after the second anniversary of the Closing
Date by up to a maximum additional $20 million in Investments in Joint Ventures,
in the aggregate (after giving effect to return of capital on any prior
Investment, but not giving any credit for profit

 

15



--------------------------------------------------------------------------------

or return on such prior Investment), so long as the Borrowing Base ratio
calculated for the two fiscal quarters immediately preceding the proposed date
of such Investment is less than 60% and will remain less than 60% on a pro-forma
basis after giving effect to (and deducting for) such Investment.

“Excluded Subsidiaries” means any Subsidiary designated as such from time to
time by Borrower and (except in the case of Subsidiaries that are Joint Ventures
formed as Excluded Assets with notice to Administrative Agent) consented to by
Majority Lenders. As of the Closing Date there are no Excluded Subsidiaries.

“Excluded Taxes” means, with respect to Administrative Agent, any Lender or any
other recipient of any payment to be made by or on account of any obligation of
Borrower hereunder or under any other Loan Document, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which Borrower is located and (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by Borrower under
Section 11.13), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 3.01(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from Borrower with respect to such
withholding tax pursuant to Section 3.01(a).

“Executive Order” shall mean Executive Order No. 13224 on Terrorist Financings:
- Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten To Commit, or Support Terrorism issued on 23rd September, 2001, as
amended by Order No. 132684, as so amended.

“Existing Environmental Matters” means those Environmental Matters affecting
portions of the Aggregate Real Property identified on Schedule 5.17(a).

“Existing Secured Indebtedness” means the outstanding Indebtedness on the date
of this Agreement secured by the existing first priority deeds of trust on the
CF Property, the San Carlos Property and the MF Property, as such Indebtedness
may be extended, renewed, refinanced or replaced; provided that (i) the
principal amount of any such refinancing does not exceed the principal amount of
the Indebtedness being refinanced (other than the interest rate and fees under
such refinanced Indebtedness which may be at a rate consistent with the rates
and fees then prevailing in the market for similar Indebtedness for borrowers
engaged in the Core Businesses and with similar credit risks as Borrower) and
(ii) the material terms and provisions of any such refinancing (including
redemption, prepayment, security, default and subordination provisions) are no
less favorable to CF Owner or the MF Owner, as applicable, any guarantors of
such Indebtedness, and the Lenders than the Indebtedness being refinanced (other
than the interest rate and fees under such refinanced Indebtedness which may be
at a rate consistent with the rates and fees then prevailing in the market for
similar Indebtedness for borrowers engaged in the Core Businesses and with
similar credit risks as Borrower).

 

16



--------------------------------------------------------------------------------

“Existing Secured Indebtedness Collateral Value” means the sum, without
duplication, for the CF Property, the San Carlos Property and the MF Property,
of the following amounts: (i) the Net Present Value of the Projected Net
Revenues of the CF Property, the San Carlos Property and MF Property (as
applicable) minus (ii) the Net Present Value of Total Project Costs of such CF
Property, San Carlos Property and MF Property (as applicable). Notwithstanding
the foregoing, in no event will (i) the Existing Secured Indebtedness Collateral
Value for the CF Property, the San Carlos Property or the MF Property exceed the
most recent CF/MF Appraised Value, if any, received by the Majority Lenders with
respect to the CF Property, the San Carlos Property or the MF Property, as
applicable, and (ii) the Existing Secured Indebtedness Collateral Value of
either the CF Property, the San Carlos Property or the MF Property exceed the
outstanding principal balance of the Existing Secured Indebtedness which is
secured by such CF Property, San Carlos Property or MF Property, as applicable.
For purposes of this definition of Existing Secured Indebtedness Collateral
Value only, in the definitions of “Projected Net Revenues” and “Total Project
Costs”, the term “Eligible Real Property Collateral” shall be deemed replaced
with “the CF Property, the San Carlos Property and the MF Property”.

“Existing Term Loans” has the meaning specified in Section 2.01(a).

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published an such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of  1/100 of 1.0%) charged to Bank of
America, N.A. on such day on such transactions as determined by Administrative
Agent.

“Fee Letter” means the amended and restated letter agreement dated as of the
date hereof, between Borrower, Parent and the Lenders.

“Final Map” means the final tract or plat map for each Project, Asset or Phase,
as the case may be, which map shall be in form and content acceptable to
Majority Lenders.

“Finished Lots” means those portions of the Borrower Real Property for which
Borrower has satisfied the conditions set forth in Section 4.04 and with respect
to which Borrower has not yet satisfied all of the conditions set forth in
Section 4.05.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which Borrower is resident for tax purposes. For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

17



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied or, if the financial statements
required to be delivered pursuant to Section 6.01 are prepared in accordance
with IFRS, IFRS.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, any (a) obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith. The term “Guarantee” as a verb has a corresponding
meaning.

“Guarantors” means, on the Closing Date, Parent and each Subsidiary of the
Parent on the Closing Date (other than the Borrower, Circle G at the Church Farm
North Joint Venture, LLC, Mountain Falls Golf Course, LLC and Lyon Mayfield,
LLC, Mountain Falls, LLC, Lyon Mayfield, Inc., Nobar Water Company and Silver
Creek Preserve) and each other Person that is required to become a Guarantor by
the terms of this Agreement after the Closing Date, in each case, until such
Person is released from its Unconditional Guaranty. On the Closing Date, the
Guarantors will be the Parent, California Equity Funding, Inc., a California
corporation, PH-LP Ventures, a California corporation, Duxford Financial, Inc.,
a California corporation, Sycamore CC, Inc., a California corporation, Presley
CMR, Inc., a California corporation, William Lyon Southwest, Inc., an Arizona
corporation, PH-Rielly Ventures, a California corporation, HSP, Inc., a
California corporation, PH Ventures-San Jose, a California corporation, WLH
Enterprises, a California

 

18



--------------------------------------------------------------------------------

General Partnership – (formerly The Ranch Golf Club Co., formerly Carmel
Mountain Ranch), Lyon Waterfront, LLC, a Delaware limited liability company,
Whitney Ranch Village 5, LLC, a Delaware limited liability company, Cerro Plata
Associates, LLC., a Delaware limited liability company, Laguna Big Horn, LLC, a
Delaware limited liability company, Duxford Insurance Services, LLC, a
California limited liability company, Presley Homes, a California corporation
and Lyon East Garrison Company I, LLC, a California limited liability company.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Homes Under Construction” means Units for which Borrower has satisfied all of
the requirements and conditions set forth in Section 4.05, but less than all of
the conditions and requirements set forth in Section 4.06.

“Horizontal Improvements” means (i) those certain improvements on the Borrower
Real Property (or beyond the boundaries thereof to the extent required by the
Entitlements) for the development of the Borrower Real Property as Units or
Amenities (including curbs, grading, storm and sanitary sewers, paving,
sidewalks, landscaping, hardscaping, sprinklers, electric lines, gas lines,
telephone lines, cable television lines, fiber optic lines, pipelines and other
utilities) necessary to make the Borrower Real Property suitable for Vertical
Construction of Units or Amenities, and (ii) any common area improvements to be
constructed on the Borrower Real Property (or beyond the boundaries thereof to
the extent required by the Entitlements) or to obtain the Entitlements for the
development of the Borrower Real Property as Units or Amenities, all built by
the Borrower in compliance with and permitted under all applicable Laws and
Entitlements.

“IFRS” means the International Financial Reporting Standards as in effect on the
date hereof and from time to time hereafter, consistently applied.

“Improvements” means the improvements made or to be made on any Real Property
from time to time, which shall include all construction and development of the
Horizontal Improvements, Vertical Construction, Amenities, homes, and all other
infrastructure or housing improvements and related amenities made in preparation
for the development, marketing and sale of Real Property.

“Indebtedness” means, without duplication, with respect to any Person
(a) indebtedness or liability for borrowed money, including subordinated
indebtedness; (b) obligations evidenced by bonds, debentures, notes, or other
similar instruments; (c) obligations for the deferred purchase price of property
or services, provided, however, that Indebtedness shall not include obligations
with respect to options to purchase Real Property that have not been exercised;
(d) obligations as lessee under capital leases to the extent that the same
would, in accordance with GAAP, appear as liabilities in such Person’s
consolidated balance sheet; (e) current liabilities in respect of unfunded
vested benefits under any Pension Plans and incurred withdrawal liability under
any Pension Plan; (f) reimbursement obligations under letters of credit
(including contingent obligations with respect

 

19



--------------------------------------------------------------------------------

to letters of credit not yet drawn upon); (g) obligations under acceptance
facilities; (h) all guaranties, endorsements (other than for collection or
deposit in the ordinary course of business), and other contingent obligations to
purchase, to provide funds for payment, to supply funds to invest in any other
Person, or otherwise to assure a creditor against loss; (i) obligations secured
by any Liens on any property of such Person, whether or not the obligations have
been assumed; (j) net liabilities under interest rate swap, exchange or cap
agreements (valued as the termination value thereof, computed in accordance with
a method approved by the International Swaps and Derivatives Association and
agreed to by such Person in the applicable agreement); and (k) all Guarantees of
such Person with respect to the foregoing. Indebtedness shall not include
(i) trade accounts payable and accruals incurred in the ordinary course of the
Core Businesses so long as such trade accounts payable or accruals are not
outstanding for more than ninety (90) days from receipt of an invoice (unless
such trade accounts payable or accruals (A) are being contested in good faith by
appropriate proceedings or (B) are for retentions consistent with industry
practice and such Person’s past practices, in which case such ninety day limit
shall not apply) are on terms and conditions reasonable and customary in the
industry and are not owed to an Affiliate of such Person and (ii) payment and
performance and surety bonds, completion guarantees, and other performance
obligations and guaranties with respect thereto incurred in the ordinary course
of the Core Businesses so long as such payment and performance and surety bonds,
completion guarantees and other performance obligations and guaranties are on
terms and conditions reasonable and customary in the industry.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning specified in Section 11.04(b).

“Indenture” means that certain Indenture, dated as of February 25, 2012 among
Borrower, as issuer, the guarantors party thereto, and U.S. BANK NATIONAL
ASSOCIATION, as Note Trustee and Collateral Trustee.

“Intercompany Subordination Agreement” means that certain subordination
agreement among Administrative Agent, on behalf of the Lenders, and each member
of the Consolidated Group, pursuant to which, each member of the Consolidated
Group agrees to subordinate any claims it may have against another member of the
Consolidated Group to the Obligations of the Borrower hereunder.

“Interest Payment Date” means the first Business Day of each calendar month
during the term of this Agreement, commencing on March 1, 2012 and the Maturity
Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Securities of another Person, (b) a loan, advance (other
than advances with respect to accounts receivable made in the ordinary course of
business on customary credit terms) or capital contribution to, Guarantee or
assumption of debt of, or purchase or other acquisition of any other debt or
equity participation or interest in, another Person, including any partnership
or joint venture interest in such other Person (including capital contributions
to any Joint Ventures) and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.

 

20



--------------------------------------------------------------------------------

“IRS” means the United States Internal Revenue Service.

“Joint Venture” means any Person (other than a Subsidiary) in which Parent,
Borrower or any other member of the Consolidated Group holds any Equity
Securities (other than Equity Securities issued by a public company and
purchased on a recognized stock exchange).

“Key Management” means (i) William Lyon, Chairman and Chief Executive Officer of
Parent, and William H. Lyon, President and Chief Operating Officer of Parent and
(ii) Matthew R. Zaist, Executive Vice President of Parent.

“Land Acquisition Costs” means with respect to any land acquisition transaction
the gross purchase price and customary closing costs paid by Borrower or a Joint
Venture for the Real Property acquired thereby.

“Land Under Development” means those portions of the Borrower Real Property on
which Units will be developed for which Borrower has satisfied the conditions
set forth in Section 4.03 and with respect to which Borrower has not yet
satisfied all of the conditions set forth in Section 4.04.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directives, decrees, policies, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law,
rule, regulation, ordinance, order, code interpretation, judgment, decree,
directive, guideline, policy or similar form of decision of any Governmental
Authority.

“Lead Arranger” means ColFin WLH Funding, LLC.

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Borrower and
Administrative Agent.

“Lien” means any recorded or unrecorded, express or implied, written or oral
mortgage, pledge, hypothecation, assignment, deposit arrangement, encumbrance,
Preemptive Purchase or Lease Right, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any covenant,
condition, restriction, lease, easement, right of way or other encumbrance on
title to Real Property, and any financing lease having substantially the same
economic effect as any of the foregoing).

 

21



--------------------------------------------------------------------------------

“Loan” means an extension of credit by a Lender to Borrower under Article II or
Section 9.04.

“Loan Documents” means this Agreement, each Note, the Fee Letter, the
Administrative Agent Fee Letter, the Unconditional Guaranty, Environmental
Indemnity, the Security Documents, the Pledge Agreement, the Collateral
Certificate, the Second Lien Intercreditor Agreement, any PCI Intercreditor
Agreement, the Intercompany Subordination Agreement and all other documents,
instruments, letters and agreements delivered to Administrative Agent or any
Lender pursuant to Article IV and all other documents, instruments, letters and
agreements delivered by any Loan Party to Administrative Agent or any Lender in
connection with this Agreement or any other Loan Document on or after the date
of this Agreement, including any amendments, consents or waivers, as the same
may be amended, restated, supplemented or modified from time to time.

“Loan Parties” means, collectively, Borrower and each Guarantor.

“Lots” means lots zoned for single- or multi- family residences for sale into
which the subject Borrower Real Property is to be or has been subdivided in
compliance with all Laws, as set forth on a Final Map recorded in the Official
Records.

“Luxor Parties” means Luxor Capital Partners, LP or certain funds and accounts
managed by Luxor Capital Partners, LP.

“Lyon Mayfield” means Lyon Mayfield, LLC, a Delaware limited liability company.

“Majority Lenders” means Lenders whose Total Outstandings exceed fifty percent
(50%) of the sum of the aggregate Total Outstandings; provided that the portion
of the Total Outstandings held, or deemed held by, any Defaulting Lender shall
be excluded for purposes of making a determination of Majority Lenders.

“Material Adverse Effect” means (i) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of (a) Parent,
(b) Borrower or (c) the Consolidated Group taken as a whole; (ii) a material
impairment of the ability of any Loan Party to perform its obligations under any
Loan Document to which it is a party; or (iii) a material adverse effect upon
the legality, validity, binding effect or enforceability against any Loan Party
of any Loan Document to which it is a party, in each case, since the Petition
Date. For the avoidance of doubt, it being understood and agreed that the filing
of the Chapter 11 Cases, and all matters disclosed therein, shall not constitute
a Material Adverse Effect.

“Material Agreements” has the meaning specified in Section 5.25(a).

“Maturity Date” means January 31, 2015.

“Maximum Rate” has the meaning specified in Section 11.09.

“Mayfield Lender” means Qina, LLC, a Delaware limited liability company.

 

22



--------------------------------------------------------------------------------

“Mayfield Loan” means a loan of up to $60,000,000 in principal amount as
contemplated by the Mayfield Loan Agreement.

“Mayfield Loan Agreement” means that certain Loan Agreement, dated as of
October 28, 2011, between Lyon Mayfield, as borrower, and Mayfield Lender, as
lender, as modified by that certain Modification Agreement, dated as of
December 18, 2011, by and among Lyon Mayfield, Mayfield Lender, and the Mayfield
Loan guarantors party thereto and as such agreement may be further amended,
modified, restated, refinanced or otherwise supplemented.

“Mayfield Property” means the Real Property located in the cities of Mountain
View and Palo Alto, Santa Clara County, California, commonly known as the
Mayfield or former Hewlett-Packard property, as more specifically described in
Schedule MP.

“Mechanics’ Liens” means Liens of carriers, warehousemen, mechanics and
materialmen and other like Liens, except to that (i) such Liens arise in the
ordinary course of business, (ii) such Liens are being contested in good faith
by appropriate legal proceedings, with all potential liabilities either
(a) bonded in a manner satisfactory to Majority Lenders or (b) not in excess of
$1,000,000 in the aggregate for Borrower at any time, (iii) Borrower has
demonstrated to Majority Lenders’ satisfaction that the proceedings will
conclusively operate to prevent the sale of any part of the Collateral, and
(iv) Borrower takes all other actions as required by Majority Lenders, to
prevent the sale of any Collateral to satisfy any such Lien and to prevent
impairment of the Collateral.

“MF Property” means the Real Property located in Pahrump, Nevada, commonly known
as the Mountain Falls property, as more specifically described on Schedule MF.

“MF Loan” means the Existing Secured Indebtedness encumbering the MF Property.

“MF Owner” means Mountain Falls, LLC, a Nevada limited liability company and
Mountain Falls Golf Course, LLC, a Nevada limited liability company.

“Model Home” means a Unit that meets all of the conditions in Section 4.06.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Borrower or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

“Net Income” means, for any period, the consolidated net income (or consolidated
net loss) of Parent, Borrower and their respective Subsidiaries (other than
Excluded Subsidiaries), determined in accordance with GAAP.

“Net Present Value” means, with respect to any amount, the net present value as
of the date of determination of such amount using a discount rate equal to the
Applicable Discount Rate.

 

23



--------------------------------------------------------------------------------

“Net Proceeds” shall mean:

(a) With respect to any sale of Property by any Person, the aggregate gross
consideration received in any form by such Person from such sale less the sum of
(i) the actual amount of the customary and reasonable fees and commissions
directly related to such sale that are paid by the seller to Persons other than
the seller or any Affiliate or Related Parties of the seller, the reasonable
legal expenses and other costs and expenses directly related to such sale that
are paid by the seller and (ii) the amount of any Indebtedness (other than the
Obligations) which is secured by such Property and is required to be repaid or
prepaid by the Seller as a result of such sale;

(b) With respect to any issuance or incurrence of any Indebtedness by any
Person, the aggregate loan proceeds and other consideration received by such
Person from such issuance or incurrence less the sum of the actual amount of the
reasonable fees and commissions payable to Persons other than such Person or any
Affiliate of such Person, the reasonable legal expenses and the other customary
and reasonable costs and expenses directly related to such issuance or
incurrence that are to be paid by such Person; and

(c) With respect to any issuance of Equity Securities by any Person, the
aggregate capital contribution and other consideration received by such Person
from such issuance less the sum of the actual amount of the reasonable fees and
commissions payable to Persons other than such Person or any Affiliate of such
Person, the reasonable legal expenses and the other customary and reasonable
costs and expenses directly related to such issuance that are to be paid by such
Person.

“New Preferred Shares” means the shares of convertible preferred stock issued by
Parent on the Closing Date convertible into shares of Class C Common Stock of
Parent.

“Non-Recourse Debt” means Indebtedness:

(i) as to which neither the Company, any other member of the Consolidated Group
(a) provides credit support of any kind (including any undertaking, agreement or
instrument that would constitute Indebtedness), (b) is directly or indirectly
liable as a guarantor or otherwise, or (c) is the lender;

(ii) no default with respect to which (including any rights that the holders of
the Indebtedness may have to take enforcement action against a Joint Venture)
would permit upon notice, lapse of time or both any holder of any other
Indebtedness (other than the Loans and the Second Lien Notes) of the Borrower or
any other member of the Consolidated Group or any Joint Venture to declare a
default on such other Indebtedness or cause the payment of the Indebtedness to
be accelerated or payable prior to its stated maturity; and

(iii) the explicit terms of which provide there is no recourse against any of
the Equity Securities or assets of the Borrower, any other member of the
Consolidated Group or any Joint Venture except as permitted by clause (i) of the
definition of “Permitted Liens.”

In the event that any Non-Recourse Debt ceases to be Non-Recourse Debt for any
reason, such event will be deemed to constitute an incurrence of Indebtedness by
the Borrower.

 

24



--------------------------------------------------------------------------------

“Note” means a promissory note made by Borrower in favor of a Lender evidencing
Loans made by such Lender, substantially in the form of Exhibit “A” attached
hereto and made a part hereof.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“Official Records” means the official real estate records of the county in which
any Real Property is located.

“Organization Documents” means: (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Permitted Indebtedness” has the meaning specified in Section 7.01(f).

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“PAPA Obligations” means any obligations affecting Real Property under any
recorded or unrecorded payment, participation, development and/or performance
agreements, buyback rights, bulk sale restriction agreements, repurchase
options, rights of first refusal, deeds of trust securing any of the same, and
/or other similar agreements, obligations or encumbrances.

“Parent” means William Lyon Homes, a Delaware corporation.

“Participant” has the meaning specified in Section 11.06(d).

“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56 (commonly known as the USA Patriot Act).

“PBGC” means the Pension Benefit Guaranty Corporation.

 

25



--------------------------------------------------------------------------------

“PCI Intercreditor Agreement” shall mean an intercreditor agreement in form and
substance satisfactory to Administrative Agent by and between an Eligible
Construction Lender and Administrative Agent.

“PCI Release” has the meaning specified in Section 8.01(b).

“PCI Released Property” has the meaning specified in Section 8.01(b).

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Borrower or any
ERISA Affiliate or to which Borrower or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.

“Permitted Borrower Construction Indebtedness” means Indebtedness incurred by
Borrower from an Eligible Construction Lender in accordance with Section 8.04
and provided that such Indebtedness (i) shall be on terms and conditions
reasonably satisfactory to the Majority Lenders, (ii) shall be secured solely by
the applicable PCI Released Property which constitutes Real Property ready for
immediate commencement or continuance of Horizontal Improvements or Vertical
Construction (with ownership of the PCI Released Property required to be
retained by Borrower throughout construction and marketing and until ultimate
sale), (iii) is not for any Land Acquisition Costs of any Real Property,
including the PCI Released Property or other land that would become part of the
Phase, Asset or Project that includes the PCI Released Property (except that
reasonable land draws are permitted for use in Vertical Construction of the PCI
Released Property, subject to the limitations and requirements of
Section 7.01(f)), (iv) complies with the limitations in the definition of
Permitted Construction Indebtedness and (v) does not (a) contain provisions
(including financial covenants, coverage ratios and restrictions on debt,
transfers and encumbrances which are not complied with as a result of the
existence of (or Borrower’s compliance with) any Loan or Loan Document or
(b) prohibit any Net Proceeds of such Indebtedness (and the Net Proceeds of any
sales of the PCI Released Property after any required payments on such
Indebtedness) from being held in an account which is pledged to Administrative
Agent, on behalf of the Lenders, and is subject to a Control Agreement.

“Permitted Construction Indebtedness” means (i) Permitted Borrower Construction
Indebtedness and (ii) Indebtedness incurred by a Joint Venture established for
the purpose of developing a single Project from an Eligible Construction Lender,
which Indebtedness is Guaranteed by a member of the Consolidated Group, if the
proceeds of such Indebtedness are used solely for Horizontal Improvements or
Vertical Construction; provided, in each case, (w) the Borrower or Joint
Venture, as the case may be, commences physical construction of all or a
material portion of such Horizontal Improvements or Vertical Construction within
12 months of the date of the release of the Liens in favor of the Administrative
Agent pursuant to Article VIII hereof on, or the date of acquisition of, the
Real Property subject to such improvements, as applicable, and thereafter is
diligently pursuing the completion of all such Horizontal Improvements or
Vertical Construction; (x) the principal amount of such Indebtedness is secured
by a first priority lien on, and shall not in the aggregate exceed, 60%
(including any Lien securing Acquisition Indebtedness) of the lesser of the
Appraised Value on the date such Indebtedness is

 

26



--------------------------------------------------------------------------------

incurred or Land Acquisition Costs of, the Real Property collateral securing
such Indebtedness (which, in the case of Vertical Construction, may be the
Appraised Value of the Real Property collateral as developed with the proceeds
of such Indebtedness), (y) shall be secured solely by the Real Property on which
the Horizontal Improvements or Vertical Construction are to be made and not by
Borrower Real Property and (z) shall be permitted by the terms of
Section 7.01(f)(ii) hereof. For purposes of this definition, commencement of
construction shall mean the commencement of the actual physical construction of
the Horizontal Improvements or Vertical Construction, as the case may be, and
shall not be deemed to have been satisfied by the commencement of preparatory
activities such as planning, surveying, entering architects, construction or
other contracts or other preparatory activities or the incurrence of soft costs.
For purposes of Section 7.01 and 7.02 hereof, if the Borrower or a Joint Venture
incurs a single loan from the same lender providing for the acquisition and
development of a single Project, such Indebtedness shall not constitute
Acquisition Indebtedness but will constitute Permitted Construction Indebtedness
if it meets all of the requirements set forth in this definition during the
entire time that such Indebtedness is outstanding; provided, however, if
Borrower or the Joint Venture, as the case may be, fails to commence physical
construction of the Horizontal Improvements or Vertical Construction within the
12-month period provided for above, or if such Indebtedness ceases to be
Permitted Construction Indebtedness hereunder for any other reason, such event
will be deemed to constitute an incurrence of Indebtedness, and if such
Indebtedness meets the definition of Acquisition Indebtedness, the incurrence of
Acquisition Indebtedness, by the Borrower or the Joint Venture as the case may
be.

“Permitted Exceptions” means (i) all items shown in Schedule B Part 1 of any
Title Policy delivered by the Borrower to the Administrative Agent under and
pursuant to the Pre-Petition Loan Agreement (or so shown in such Schedule B Part
1 issued with any date-down endorsement to such a previously-delivered Title
Policy issued pursuant to this Agreement or so shown in such a Schedule B Part 1
of any later-issued Title Policies delivered pursuant to this Agreement) and
which items were consented to by the Administrative Agent; (ii) Liens granted to
Administrative Agent to secure the Obligations; and (iii) all other exceptions
approved in writing by Majority Lenders.

“Permitted Indebtedness” has the meaning specified in Section 7.01.

“Permitted Liens” has the meaning specified in Section 7.02.

“Permitted Reinvestments” means the purchase of assets (other than securities,
unless such securities represent Equity Securities in an entity engaged solely
in a Core Business, such entity becomes a Loan Party and Parent or Borrower
acquires Control of such entity) to be used by the Loan Parties in the Core
Businesses.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Personal Property” means any personal property or asset, whether tangible or
intangible.

“Petition Date” has the meaning specified in the recitals to this Agreement

 

27



--------------------------------------------------------------------------------

“Phase” means the Aggregate Real Property consisting of portions of Assets that
consist of a group of Lots or Units commonly marketed with a marketing scheme,
or portions of Assets including more than one such group.

“Plan” means any Pension Plan, any “employee pension plan” (as such term is
defined in Section 3(2) of ERISA) that is subject to Section 412 of the Code
(other than a Multiemployer Plan) and that is established by Borrower or any
ERISA Affiliate, or any “employee welfare plan” (as such term is defined in
Section 3(1) of ERISA) established by Borrower that provides for post-employment
health benefits other than as required by Sections 601 et seq. of ERISA
(commonly known as COBRA) or as required by any similar Laws.

“Plan of Reorganization” has the meaning specified in the recitals to this
Agreement.

“Plans, Drawings and Specifications” means the plans, drawings and
specifications for the construction of the Horizontal Improvements, Vertical
Construction and/or Units, as applicable, that have been approved by Majority
Lenders pursuant to this Agreement.

“Pledge Agreement” means that certain Pledge Agreement, dated as of October 20,
2009, as amended and restated as of the date hereof, among Parent, Borrower and
Administrative Agent.

“Preemptive Purchase or Lease Right” means any option, put, right of first or
last refusal, right of first or last offer, right of first or last negotiation,
or any other preemptive rights to purchase, sell or lease any Real Property.

“Pre-Petition Claims” has the meaning specified in the recitals to this
Agreement.

“Pre-Petition Loan Agreement” has the meaning specified in the recitals to this
Agreement.

“Pre-Petition Term Loans” has the meaning specified in Section 2.01.

“Project” means (a) an Asset which is not part of a group in clause “(b)” of
this sentence or (b) a group of two (2) or more Assets in the same geographic
area (which in the case of either (a) or (b) share(s) common areas and
Amenities).

“Project Eligibility Request” means each and every request by Borrower for the
Borrower Real Property in a Project to be Eligible Real Property Collateral for
inclusion in the Borrowing Base, which request shall be in the form attached
hereto as Exhibit “F”.

“Projected Net Revenues” means, with respect to any Eligible Real Property
Collateral, the Net Proceeds estimated by the Borrower in good faith to be
received by the Borrower after the date of determination from the sale of the
Eligible Real Property Collateral or interests therein. In determining Projected
Net Revenues, (i) Net Proceeds from the sale of Eligible Real Property
Collateral subject to a Purchase Contract shall not exceed the contracted sales
price (net of customary costs and expenses), (ii) Net Proceeds from the sale of
Eligible Real Property Collateral that are being offered for sale by the
Borrower shall not exceed the current offer price (net of customary costs and
expenses), (iii) Net Proceeds shall be adjusted to take into account as a
deduction from estimated Net Proceeds any projected CFD Obligations, PAPA
Obligations, and reasonable and customary anticipated costs of sale related to
sales of any Real Property, (iv) Model

 

28



--------------------------------------------------------------------------------

Homes included as part of the Eligible Real Property shall be assumed to be held
until substantially all other Units of the same type as the Model Home in the
Asset are projected to be sold, (v) the amount and timing of receipt of
Projected Net Revenues shall be prepared by Borrower in good faith based on
assumptions that it believes to be reasonable on the date of determination, and
(vi) the amount and timing of receipt of Projected Net Revenues shall be
consistent with the most recent Certified Net Cash Flow Report delivered by
Borrower to the Administrative Agent under the Loan Documents with such
adjustments necessary to reflect subsequent changes in actual sales prices and
absorption rates achieved at the various Assets with Eligible Real Property
Collateral. Projected Net Revenues as of the date of any Borrowing Base Report
shall be reflected on the Certified Net Cash Flow Report for the Eligible Real
Property Collateral.

“Projected Total Project Cost” means, with respect to any Eligible Real Property
Collateral, the Total Project Cost estimated by the Borrower in good faith to be
paid after the date of determination with respect to the Eligible Real Property
Collateral. In determining Projected Total Project Costs, (i) the amount and
timing of the payment of Total Project Costs shall be prepared by Borrower in
good faith based on assumptions that it believes to be reasonable at the date of
determination, (ii) the amount and timing of the payment of Total Project Costs
shall be consistent with the most recent Certified Net Cash Flow Report
delivered by Borrower to the Administrative Agent under the Loan Documents with
such adjustments necessary to reflect changes in the actual cost of materials
and workmanship and absorption rates achieved at the various Projects or Assets
as the case may be with Eligible Real Property Collateral. Projected Total
Project Costs as of the date of any Borrowing Base Report shall be reflected on
the Certified Net Cash Flow Report for the Eligible Real Property Collateral.

“Property” means Real Property and Personal Property.

“Property Entity” means CF Owner, MF Owner and Lyon Mayfield.

“Purchase Contract” means any purchase and sale agreement or other agreement
entered into by Borrower, as seller, and a purchaser for the purchase and sale
of any Borrower Real Property.

“Real Property” means any interest in land including any Improvements situated
thereon.

“Real Property Classifications” means Unentitled Land, Unimproved Land, Land
Under Development, Finished Lots, Homes Under Construction, and Model Homes.

“Refinanced CBT, CNB and JPM Revolving Credit Agreements” means the revolving
credit agreements of Borrower with each of California Bank & Trust, California
National Bank and JPMorgan Chase that were refinanced by Borrower on or about
October 20, 2009.

“Related Fund” means with respect to any Lender which is a fund (or in which a
fund has a beneficial ownership interest of at least twenty percent (20%)) that
is allowed or permitted under its Organizational Documents to make or invest in
loans, any other fund that is allowed or permitted by its Organizational
Documents to make or invest in loans and that is managed by the same investment
advisor as such Lender or by an Affiliate of such Lender or such investment
advisor.

 

29



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

“Responsible Officer” means the chief executive officer, president, executive
vice president, senior vice president, chief financial officer, treasurer, the
general counsel or any vice president of a Loan Party or any Person designated
by a Responsible Officer to act on behalf of a Responsible Officer; provided
that such designated Person may not designate any other Person to be a
Responsible officer. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Restricted Cash” means all cash and Cash Equivalents of the Loan Parties
allocated for expenditure or Distribution held as reserves for the Permitted
Indebtedness described in Section 7.01(b) or the Permitted Liens described in
Sections 7.02(a), (b) and (c), held as reserves against any other claim,
judgment and good faith contests or held as Customer Deposit Liabilities or
otherwise characterized as a deposit.

“Restructuring Fee” shall have the meaning given such term in the Fee Letter.

“Rights of First Refusals” has the meaning specified in Section 6.18.

“RMV Entities” means collectively Lyon Rancho, LLC, and Lyon Mission, LLC, each
Delaware limited liability companies.

“RMV Monetary Obligation Cap” has the meaning specified in Section 3(a) of the
RMV Purchase Agreement.

“RMV Property” means the Option Property as such term is defined in the recitals
to the RMV Purchase Agreement.

“RMV Purchase Agreement” means that certain Purchase and Sale, and Security
Agreement, dated November 15, 2011, by and between Borrower, as purchaser, and
Lyon Rancho, LLC, a Delaware limited liability company, as seller.

“Rules” has the meaning specified in Section 11.16(b).

“San Carlos Property” means the Real Property located in Irvine, California
commonly known as the San Carlos Court at Portola Springs project, as more
specifically described on Schedule SC.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

30



--------------------------------------------------------------------------------

“Second Lien Intercreditor Agreement” means that certain Intercreditor Agreement
between Administrative Agent and U.S. BANK NATIONAL ASSOCIATION, as Note Trustee
and Collateral Trustee under the Indenture, dated as of the Closing Date, as
amended, restated, modified or supplemented, from time to time.

“Second Lien Notes” means those certain notes issued by the Borrower on the
Closing Date under the Indenture that, except as permitted by the Second Lien
Intercreditor Agreement, (i) have a maturity date later than the one-year
anniversary of the Maturity Date and shall not provide for any principal
amortization during the period that any Loan is outstanding and (ii) provide for
cash interest of no greater than 8.0% per annum and payment in-kind interest of
no greater than 4.0% per annum during the period that any Loan is outstanding
(with a default rate no greater than 2% in excess thereof payable in-kind) (for
the avoidance of doubt, any cash interest that may not be paid pursuant to the
terms of the Second Lien Intercreditor Agreement may continue to accrue).

“Secured Intercompany Loan” means a Credit Advance made by Borrower in
accordance with the terms and conditions of Section 7.12.

“Security Agreement” means that certain Security Agreement, dated as of
October 20, 2009, and amended and restated as of the date hereof, among
Borrower, Parent, the other Guarantors party thereto, if any, and Administrative
Agent, on behalf of the Lenders, together with any documents, supplements or
agreements contemplated thereby, and any amendment or supplement thereto.

“Security Documents” shall mean and include the Security Agreement, the Pledge
Agreement, each Deed of Trust, each Control Agreement and all other instruments,
agreements, certificates, opinions and documents (including Uniform Commercial
Code financing statements, fixture filings and landlord waivers) delivered to
Administrative Agent or any Lender in connection with any Collateral or to
secure the Obligations or the obligations of the Guarantors under the Loan
Documents.

“Standard Release” has the meaning specified in Section 8.01(b).

“Standard Retail Sale” has the meaning specified in Section 8.01(b).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Borrower.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

31



--------------------------------------------------------------------------------

“Tentative Map” means the tentative tract map for each Project, Asset or Phase,
as the case may be.

“Title Company” means Fidelity National Title Insurance Company or Chicago Title
Insurance Company.

“Title Policy” means Extended Coverage American Land Title Association loan
policies of title insurance (2006 form with the creditors rights exception
deleted (for such loan policies which were previously issued pursuant to the
Pre-Petition Loan Agreement, and for such later-issued loan policies pursuant to
this Agreement if such a deletion is available) and with the arbitration
provisions deleted and with the endorsements listed on Schedule TP and such
other endorsements as may be reasonably required by Majority Lenders) for each
Deed of Trust, and which shall provide coverage (including mechanics’ lien
coverage) satisfactory to Majority Lenders and insure the Deed of Trust as a
first Lien on the Project, subject only to Permitted Exceptions.

“Total Outstandings” means, as of any date, the aggregate outstanding amount of
all Loans, including accrued but unpaid interest and fees, under the Loan
Documents.

“Total Project Costs” with respect to each parcel of Unimproved Land (to the
extent that it is not a Lot or Unit), Lot or Unit included as part of Eligible
Real Property Collateral as of any date means the sum of the following costs and
expenses to be paid following the date of determination: (x) all acquisition and
other land costs incurred to acquire or upgrade the land constituting part of
such parcel of Unimproved Land (to the extent that it is not a Lot or Unit), Lot
or Unit and (y) all costs to be incurred for the construction, marketing and
sale of any Improvements on such parcel of Unimproved Land (to the extent that
it is not a Lot or Unit), Lot or Unit, including those costs and expenses
incurred for direct construction, house fees, landscape, consultants, indirect
construction, warranty costs, property taxes, miscellaneous financing costs,
common area costs, model upgrades, miscellaneous capitalized costs, model
operations and advertising, direct selling expense, general and administrative
expenses, design center income and other, but excluding interest expense. Total
Project Costs shall be estimated and categorized in a manner consistent with the
Asset cash flow schedules provided to the Majority Lenders in connection with
the negotiation and execution of the Loan Documentation.

“Unconditional Guaranty” means the Unconditional Guaranty made by the Guarantors
in favor of Administrative Agent and the Lenders, substantially in the form of
Exhibit “D” attached hereto and made a part hereof.

“Unentitled Land” means Real Property (i) with respect to which all conditions
set forth in Section 4.02 for inclusion in the Borrowing Base have not been
satisfied, (ii) which are not designated for development into residences for
sale to the public but are reserved as open space or as streets and common areas
to be dedicated to homeowners’ associations and other Governmental Authorities,
or (iii) that are Amenities (including golf courses).

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

32



--------------------------------------------------------------------------------

“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same
may, from time to time, be in effect in the State of California; provided,
however, in the event that, by reason of mandatory provisions of applicable Law,
any or all of the attachment, perfection or priority of the Administrative
Agent’s security interest in any Collateral is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than the State of
California, the term “Uniform Commercial Code” shall mean the Uniform Commercial
Code as in effect in such other jurisdiction for purposes of the provisions
hereof relating to such attachment, perfection or priority and for purposes of
definitions related to such provisions.

“Unimproved Land” means those portions of the Borrower Real Property on which
Units will be developed for which Borrower has satisfied the conditions set
forth in Section 4.02 and with respect to which Borrower has not yet satisfied
all of the conditions set forth in Section 4.03.

“United States” and “U.S.” mean the United States of America.

“Units” means single- or multi- family “for sale” residences whether Vertical
Construction thereof has commenced or been completed, wholly owned held by
Borrower for sale in the ordinary course of business, and in which the rights of
ownership and occupancy are to be sold by Borrower other than on a time-sharing
or periodic basis, and each Unit shall include the Lot that the Unit has been or
will be built upon.

“Unrestricted Cash” means all cash and Cash Equivalents of the Loan Parties
which is not Restricted Cash.

“Vertical Construction” means the vertical construction, after all Entitlements
for such construction including the Building Permit has been obtained, of Units
or Amenities on the Borrower Real Property by Borrower in compliance with and
permitted under all applicable Laws and Entitlements.

“WL Southwest” means William Lyon Southwest, Inc., an Arizona corporation.

1.02 OTHER INTERPRETIVE PROVISIONS. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any organization document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall

 

33



--------------------------------------------------------------------------------

be construed to refer to Articles and Sections of, and Exhibits and Schedules
to, the Loan Document in which such references appear, (v) any reference to any
law shall include all statutory and regulatory provisions consolidating,
amending replacing or interpreting such law and any reference to any law or
regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time and (vi) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 ACCOUNTING TERMS.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either Borrower or Majority Lenders shall so request,
Administrative Agent, the Lenders and Borrower shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of Majority Lenders); provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) Borrower
shall provide to Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

1.04 ROUNDING. Any financial ratios required to be maintained by Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 TIMES OF DAY. Unless otherwise specified, all references herein to times of
day shall be references to Pacific time (daylight or standard, as applicable).

 

34



--------------------------------------------------------------------------------

ARTICLE II

CREDIT EXTENSION

2.01 LOANS. On the Closing Date, each Lender holding one or more Loans (as
defined in the Pre-Petition Loan Agreement and referred to herein as the
“Pre-Petition Term Loans”) shall be deemed to be a Lender holding Pre-Petition
Term Loans hereunder, each in the same principal amount as such Pre-Petition
Term Loans increased by such Lender’s pro rata share of the increase in the
aggregate outstanding principal amount of all such Pre-Petition Term Loans in
the amount of $29.0 million, representing a compromise and final settlement of
the Make Whole Amount and Exit Fee (as such terms are defined in the
Pre-Petition Loan Agreement) (such Loans, as increased, the “Existing Term
Loans”). The Borrower hereby agrees and confirms that, as of the Closing Date,
the outstanding principal balance of the Existing Term Loans is Two Hundred
Thirty Five Million Dollars ($235,000,000). The Lenders shall have no further
commitment to lend any additional amounts hereunder, with the conversion of the
Pre-Petition Term Loans into the Existing Term Loans hereunder being the Lenders
only obligation hereunder as to such Pre-Petition Term Loans. Existing Term
Loans repaid or prepaid may not be reborrowed.

2.02 PREPAYMENTS.

(a) Prepayments Generally. Notwithstanding anything to the contrary, express or
implied, in this Agreement or otherwise, (i) upon the prepayment of any Loan
(whether such prepayment is an optional prepayment or a mandatory prepayment,
including a prepayment upon acceleration), the Borrower shall pay to
Administrative Agent for the benefit of the Lender that made such Loan all
accrued but unpaid interest and fees to the date of such prepayment on the
amount prepaid and any and all other amounts which may be payable hereunder and
under the other Loan Documents and (ii) prepayments under this Section 2.02
shall be made without premium or penalty.

(b) Voluntary Prepayments. The Borrower may, upon notice to Administrative
Agent, at any time or from time to time voluntarily prepay Loans in whole or in
part; provided that (i) such notice must be received by Administrative Agent not
later than 12:00 noon three (3) days prior to any date of prepayment; and
(ii) any prepayment of Loans shall be in a whole multiple of $5,000,000 or, if
less, the entire principal amount thereof then outstanding. Each such notice
shall specify the date and amount of such prepayment. Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Applicable Percentage of such prepayment. If such notice
is given by Borrower, Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Each such prepayment shall be applied to the Loans of the Lenders in accordance
with their respective Applicable Percentages.

(c) Mandatory Prepayments. Borrower shall prepay the Loans as follows:

(i) if any member of the Consolidated Group engages in an Asset Sale, Borrower
and/or Parent shall, or shall cause such member of the Consolidated Group to, no
later than three hundred thirty (330) days following the consummation thereof,
and so long as (i) no Default or Event of Default shall have occurred and be
continuing and (ii) Borrower demonstrates, to the Administrative Agent’s
reasonable satisfaction, compliance with the Borrowing Base test measured both
before and after (on a pro forma basis) giving effect to such Asset Sale,
reinvest the Net Proceeds from such Asset Sale in Permitted Reinvestments;
provided that

 

35



--------------------------------------------------------------------------------

during such three hundred thirty (330) day period, Borrower deposits such Net
Proceeds into a deposit account that is subject to a first in Lien favor of
Administrative Agent and which is the subject of a Control Agreement.
Immediately upon any reinvestment of Net Proceeds from an Asset Sale in a
Permitted Reinvestment, Borrower shall deliver proof, reasonably satisfactory to
Administrative Agent, acting at the direction of Majority Lenders, that such Net
Proceeds have been so reinvested. If at any time after the Closing Date, the Net
Proceeds from Asset Sales that have not been reinvested in a Permitted
Reinvestment within three hundred thirty (330) days from the relevant Asset Sale
exceeds $10,000,000, such excess shall be paid over to Administrative Agent for
the benefit of the Lenders as a mandatory prepayment of the Loans in accordance
with this Section 2.02(c) immediately upon such Net Proceeds exceeding
$10,000,000.

(ii) If on any date the Total Outstandings exceed the Borrowing Base, Borrower
shall make a mandatory prepayment on the Loans in the amount of such excess
within five (5) Business Days.

2.03 REPAYMENT OF LOANS. Borrower shall repay to the Lenders on the Maturity
Date the aggregate principal amount of Loans outstanding on such date, together
with all accrued and unpaid interest and all other amounts due and payable
hereunder and under the other Loan Documents.

2.04 INTEREST.

(a) Subject to the provisions of subsection (b) below, each Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Applicable Rate.

(b) (i) If any amount of principal or interest of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a rate
per annum at all times equal to the Default Rate and Borrower shall pay a late
fee equal to five percent (5.0%) of such late payment of principal or interest,
in each case, to the fullest extent permitted by applicable Laws.

(i) If any amount (other than principal or interest of any Loan) payable by
Borrower under any Loan Document is not paid when due, whether at stated
maturity, by acceleration or otherwise, then such amount shall thereafter bear
interest at a rate per annum at all times equal to the Default Rate and, if
requested by Majority Lenders, Borrower shall pay a late fee equal to five
percent (5.0%) of such late payment, in each case, to the fullest extent
permitted by applicable Laws.

(ii) While any Event of Default exists, Borrower shall pay interest on the
principal amount of all outstanding Obligations hereunder at a rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

36



--------------------------------------------------------------------------------

(iii) If an Event of Default exists, interest on past due amounts (including
interest on past due interest) and late fees, if any, shall be due and payable
upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.05 FEES.

(a) Borrower shall pay (i) to Lenders the fees in the amount and at the times
designated in the Fee Letter, including the Restructuring Fee, and (ii) to
Administrative Agent the fees in the amount and at the times designated in the
Administrative Agent Fee Letter, including the Administrative Agency Fee. Once
paid, such fees shall not be refundable for any reason whatsoever.

(b) Borrower shall pay to the Lenders such fees as shall have been separately
agreed upon in writing in the amounts and at the times so specified. Once paid,
such fees shall not be refundable for any reason whatsoever.

2.06 COMPUTATION OF INTEREST AND FEES. For all Loans, all computations of fees
and interest shall be made on the basis of a 365-day year, or a 366-day year (as
applicable), and actual days elapsed. Interest shall accrue on each Loan for the
day on which the Loan is made, and shall not accrue on a Loan, or any portion
thereof, for the day on which the Loan or such portion is paid. Each
determination by Administrative Agent of an interest rate or fee hereunder shall
be conclusive and binding for all purposes, absent manifest error.

2.07 EVIDENCE OF DEBT. The Credit Extension made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
Administrative Agent in the ordinary course of business. The accounts or records
maintained by Administrative Agent and each Lender shall be conclusive absent
manifest error of the amount of the Credit Extensions made by the Lenders to
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of Borrower hereunder to pay any amount owing with respect to the Obligations.
In the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of Administrative Agent in respect of such
matters, the accounts and records of Administrative Agent shall control in the
absence of manifest error. Upon the request of any Lender made through
Administrative Agent, Borrower shall execute and deliver to such Lender (through
Administrative Agent) a Note, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, amount and maturity of its Loans and payments
with respect thereto.

2.08 PAYMENTS GENERALLY; ADMINISTRATIVE AGENT’S CLAWBACK.

(a) General. All payments to be made by Borrower shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by Borrower hereunder shall be
made to Administrative

 

37



--------------------------------------------------------------------------------

Agent, for the account of the respective Lenders to which such payment is owed,
at Administrative Agent’s Office in Dollars and in immediately available funds
not later than 1:00 p.m. on the date specified herein. Administrative Agent will
promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by
Administrative Agent after 1:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be.

(b) Payments by Borrower; Presumptions by Administrative Agent. Unless
Administrative Agent shall have received notice from Borrower prior to the date
on which any payment is due to Administrative Agent for the account of the
Lenders that Borrower will not make such payment, Administrative Agent may
assume that Borrower has made such payment on such date in accordance herewith
and may, in reliance upon such assumption, distribute to the Lenders the amount
due. In such event, if Borrower has not in fact made such payment, then each of
the Lenders severally agrees to repay to Administrative Agent forthwith on
demand the amount so distributed to such Lender, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to Administrative Agent,
at the Federal Funds Rate.

A notice of Administrative Agent to any Lender or Borrower with respect to any
amount owing under this subsection (b) shall be conclusive, absent manifest
error.

2.09 SHARING OF PAYMENTS BY LENDERS. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
or participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify Administrative Agent of such fact, and (b) purchase (for cash
at face value) participations in the Loans of the other Lenders, or make such
other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and other
amounts owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section 2.09 shall not be construed to apply to
(x) any payment made by Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans to any
assignee or participant, other than to Borrower or any Subsidiary thereof (as to
which the provisions of this Section shall apply).

 

38



--------------------------------------------------------------------------------

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.10 SECURITY.

(a) Security Documents. The Loans, together with all other Obligations, shall be
secured by the Liens granted by the Borrower and the Guarantors under the
Security Documents. All obligations of a Guarantor under the Loan Documents
shall be secured by the Liens granted by such Guarantor under the Security
Documents.

(b) Further Assurances. The Borrower shall deliver, and shall cause each
Guarantor to deliver, to Administrative Agent such additional Deeds of Trust
(together with a Title Policy for any such Deed of Trust), security agreements,
lessor consents and estoppels (containing appropriate mortgagee and lender
protection language) and other instruments, agreements, certificates, opinions
and documents (including Uniform Commercial Code financing statements, fixture
filings and landlord waivers) as Administrative Agent or Majority Lenders may
reasonably request to:

(i) grant, perfect, maintain, protect and evidence security interests in favor
of Administrative Agent, for the benefit of Administrative Agent and the
Lenders, in any or all present and future Real Property and Personal Property of
the Borrower and the Guarantors (other than Excluded Assets) prior to the Liens
or other interests of any Person, except for Permitted Liens; and

(ii) Otherwise establish, maintain, protect and evidence the rights provided to
the Administrative Agent, for the benefit of Administrative Agent and the
Lenders, pursuant to the Security Documents.

The Borrower shall fully cooperate with the Administrative Agent and the Lenders
and perform all additional acts reasonably requested by the Administrative Agent
or any Lender to effect the purposes of this Section 2.10.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 TAXES.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of Borrower hereunder or under any other Loan Document shall be made
free and clear of and without reduction or withholding for any Indemnified Taxes
or Other Taxes, provided that if Borrower shall be required by applicable law to
deduct any Indemnified Taxes (including any Other Taxes) from such payments,
then (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01(a)) Administrative Agent or Lender, as the case
may be, receives an amount equal to the sum it would have received had no such
deductions been made, (ii) Borrower shall make such deductions and
(iii) Borrower shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

 

39



--------------------------------------------------------------------------------

(b) Payment of Other Taxes by Borrower. Without limiting the provisions of
subsection (a) above, Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Indemnification by Borrower. Borrower shall indemnify Administrative Agent
and each Lender, within five (5) days after demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid by Administrative Agent or such Lender, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to
Borrower or by a Lender (with a copy to Administrative Agent), or by
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by Borrower to a Governmental Authority,
Borrower shall deliver to Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to Administrative Agent.

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to Borrower (with a copy to Administrative Agent), at the time or
times prescribed by applicable law or reasonably requested by Borrower or
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
requested by Borrower or Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by Borrower
or Administrative Agent as will enable Borrower or Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.

Without limiting the generality of the foregoing, in the event that Borrower is
resident for tax purposes in the United States, any Foreign Lender shall deliver
to Borrower and Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of Borrower or Administrative Agent, but only if such Foreign Lender is
legally entitled to do so), whichever of the following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

 

40



--------------------------------------------------------------------------------

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881 (c) (3)(C) of the Code and
(y) duly completed copies of Internal Revenue Service Form W-8BEN, or

(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit Borrower to determine the withholding or deduction
required to be made.

(f) Treatment of Certain Refunds. If Administrative Agent, or any Lender
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by Borrower or with respect
to which Borrower has paid additional amounts pursuant to this Section, it shall
pay to Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by Borrower under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses of Administrative Agent, and such Lender, as
the case may be, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that
Borrower, upon the request of Administrative Agent, or such Lender, agrees to
repay the amount paid over to Borrower (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to Administrative Agent
or such Lender in the event Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. This subsection shall not be
construed to require Administrative Agent or any Lender to make available its
tax returns (or any other information relating to its taxes that it deems
confidential) to Borrower or any other Person.

3.02 COMPENSATION FOR LOSSES. Upon demand of any Lender (with a copy to
Administrative Agent) from time to time, Borrower shall promptly compensate such
Lender for and hold such Lender harmless from any loss, cost or expense incurred
by it as a result of any failure by Borrower (other than the failure of such
Lender to make a Loan) to borrow on the date or in the amount notified by
Borrower, including any loss of anticipated profits and any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan. Borrower shall also pay any customary administrative fees charged by
such Lender in connection with the foregoing.

3.03 MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS.

(a) Designation of a Different Lending Office. If Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, then such Lender (x) shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations

 

41



--------------------------------------------------------------------------------

hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 3.01, as the case may be, in the future, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender, and (y) shall
deliver to Administrative Agent and Borrower a calculation of any such
compensation or additional amount, in reasonable detail. Borrower hereby agrees
to pay all reasonable costs and expenses incurred by any Lender in connection
with any such designation or assignment.

(b) Replacement of Lenders. If Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, Borrower may replace such Lender in accordance with
Section 11.13.

3.04 SURVIVAL. All of Borrower’s obligations under this Article III shall
survive termination of this Agreement and repayment of all Obligations
hereunder.

ARTICLE IV

CONDITIONS PRECEDENT TO EFFECTIVENESS

4.01 CONDITIONS TO CLOSING DATE. The Administrative Agent’s and Lenders’
obligation to enter into this Agreement, and the effectiveness thereof, is
subject to satisfaction (or waiver in the sole discretion of the Administrative
Agent) of the following conditions precedent:

(a) Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party each dated the date hereof or the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date)
and each in form and substance satisfactory to each of the Lenders:

(i) executed counterparts of this Agreement, the Fee Letter, the Administrative
Agent Fee Letter, the Unconditional Guaranty, the Security Agreement, the Pledge
Agreement, the Intercompany Subordination Agreement, Control Agreements in
respect of each of the deposit accounts and securities accounts pledged pursuant
to the Security Agreement, any amendments thereto, as determined by the
Administrative Agent in its sole discretion, and each other Loan Document, in
each case sufficient in number for distribution to Administrative Agent, each
Lender and the Loan Parties thereto;

(ii) for each Project, fee title shall be vested in Borrower, and Borrower shall
have provided to Administrative Agent (i) the Deed of Trust as a first priority
Lien, subject only to Permitted Exceptions, duly executed by Borrower,
acknowledged, delivered and recorded in the Official Records; (ii) (A) the Title
Policy modification endorsements requested by Administrative Agent, together
with a 107.2 endorsement, 116.3 endorsement (if applicable) and any such other
Title Policy endorsements requested by Administrative Agent in Administrative
Agent’s sole and reasonable discretion or (B) a new Title Policy if none was
previously issued for such Project, and (iii) in the case of (i) and (ii) any
amendments and endorsements thereto as determined by the Administrative Agent in
its sole discretion;

 

42



--------------------------------------------------------------------------------

(iii) a Note executed by Borrower in favor of each Lender;

(iv) the Administrative Agent’s receipt of a fully executed copy of the Second
Lien Intercreditor Agreement in form and substance satisfactory to the Lenders;

(v) a Borrowing Base Report demonstrating compliance with the Borrowing Base
test measured both before and after (on a pro forma basis) giving effect to the
Credit Extension being made on such date;

(vi) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;

(vii) such documents and certifications as Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each Loan Party is validly existing, in good standing and qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business require such qualification, except to
the extent that failure to do so would not reasonably be expected to have a
Material Adverse Effect;

(viii) a favorable opinion of Borrower’s counsel, addressed to Administrative
Agent and each Lender, as to such matters concerning the Loan Parties and the
Loan Documents as the Lenders may reasonably request;

(ix) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

(x) a certificate signed by a Responsible Officer of each Loan Party certifying
(A) that there has been no event or circumstance since December 19, 2011 that
has had or would reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect; (B) the representations and warranties set
forth in Article V and in the other Loan Documents are true and correct in all
material respects (except for such representations and warranties made as of a
specified date, which shall be true and correct as of such specified date); and
(C) no Default or Event of Default has occurred and is continuing as of such
date or would occur after giving effect to the amendment and restatement of this
Agreement on such date;

 

43



--------------------------------------------------------------------------------

(xi) evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect and that Administrative Agent has
been named loss payee, or Administrative Agent and the Lenders have been named
as additional insureds, as applicable, thereunder and Administrative Agent may
direct the insurers to cause all payments of insurance proceeds to be payable to
it from and after the date of a Default without further consent of Borrower or
any Loan Party;

(xii) such other assurances, certificates, documents, instruments, agreements,
consents or opinions as Administrative Agent reasonably may require, including
such other documents, instruments and evidence to establish and perfect the
Liens granted to Administrative Agent or any Lender under the Loan Documents;
and

(xiii) the Rights of First Refusal executed by the applicable party in favor of
Lender.

(b) Bankruptcy matters:

(i) Administrative Agent shall have received, in each case, in form and
substance satisfactory to Administrative Agent and Lenders, (A) the Plan of
Reorganization and related disclosure statement (as amended) and (B) all orders
of the Bankruptcy Court implementing or affecting the Plan of Reorganization and
the Loan Documents, or affecting the rights, remedies and obligations of
Administrative Agent and Lenders hereunder or thereunder;

(ii) Administrative Agent shall have received evidence that (A) the Plan of
Reorganization has been confirmed by a Final Order (as defined in the Plan of
Reorganization) entered by the Bankruptcy Court, and such confirmation order is
in form and substance satisfactory to Administrative Agent and Lenders, and has
not been stayed by the Bankruptcy Court or any other court having jurisdiction
to issue any stay, and (B) the confirmation order has been entered upon proper
notice to all parties to be bound by the Plan of Reorganization, all as may be
required by the Bankruptcy Code, the Bankruptcy Rules and any applicable local
bankruptcy law;

(iii) Administrative Agent shall have received a certificate from the Borrower
that (A) all conditions to the effectiveness of the Plan of Reorganization have
been satisfied or waived in a manner reasonably acceptable to Administrative
Agent, (B) the Plan of Reorganization shall have been consummated or shall be
consummated contemporaneously with the closing of this Agreement and (C) all
allowed administrative expenses of Borrower (excluding remaining fees and
expenses of Borrower’s bankruptcy estates’ retained professionals and the
ordinary course obligations of Borrower) incurred under the Chapter 11 Cases
that are then due and payable pursuant to the Plan of Reorganization, have been
satisfied;

 

44



--------------------------------------------------------------------------------

(iv) [INTENTIONALLY OMITTED]; and

(v) Lenders’ counsel and other professionals retained by or on behalf of such
counsel shall have received payment from Borrower of all outstanding and accrued
unpaid fees and expenses of such counsel and professionals, whether incurred
prior to or following the Petition Date and for which invoices have been
submitted.

(c) Administrative Agent shall have received Uniform Commercial Code Lien
searches and other evidence satisfactory to Lenders that the only Liens on the
Collateral are Permitted Liens.

(d) Administrative Agent and each Lender shall have received a three (3) year
business plan and budget (commencing on January 1, 2012), with a narrative
executive summary (“Annual Budget”) for the Consolidated Group, which Annual
Budget shall include annual base compensation for senior management of the
Consolidated Group.

(e) The Majority Lenders shall be satisfied, as of the Closing Date, based upon
financial models developed by the Lenders and Borrower, that no default or event
of default under the Indenture has occurred or would occur upon giving effect to
the transactions contemplated by the Loan Documents.

(f) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document or which are contained in any
document furnished in connection herewith shall be true and correct in all
material respects (except for such representations and warranties made as of a
specified date, which shall be true and correct as of such specified date).

(g) Intentionally Omitted.

(h) Intentionally Omitted.

(i) Intentionally Omitted.

(j) Intentionally Omitted.

(k) Intentionally Omitted.

(l) Borrower shall have delivered to Administrative Agent, the Environmental
Indemnity, fully completed and duly executed by Borrower.

(m) Intentionally Omitted.

(n) Borrower shall have provided to Administrative Agent evidence satisfactory
to Majority Lenders as to whether (a) each Project, or any portion thereof, is
located in

 

45



--------------------------------------------------------------------------------

an area designated by the Department of Housing and Urban Development as having
special flood or mudslide hazards, and (b) the community in which such Project
is located is participating in the National Flood Insurance Program.

(o) Intentionally Omitted.

(p) Any fees required to be paid on or before the Closing Date shall have been
paid in full by Borrower.

(q) Unless waived by Administrative Agent, Borrower shall have paid all fees,
charges and disbursements of counsel to Administrative Agent and each Lender and
all out of pocket due diligence costs of Initial Lender, in each case to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing and post closing proceedings (provided that such estimate shall not
thereafter preclude a final settling of accounts between Borrower, the Lenders
and Administrative Agent). Without limiting the generality of the provisions of
Section 10.04, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

(r) Each of the Projects shall be listed on Schedule 4.01(s), which Schedule
shall include the Real Property Classifications for the Borrower Real Property
included in each Project pursuant to the conditions set forth in Sections 4.02
through 4.06, inclusive.

(s) All of the conditions to inclusion to of Real Property as Eligible Real
Property Collateral in Section 4.07(b) shall have been met with respect to all
of the Borrower Real Property, except for the San Carlos Property.

(t) Each of Borrower (after giving effect to the transactions contemplated
hereby and the Plan of Reorganization), and the Consolidated Group on a
consolidated basis, is solvent, has assets having a fair value in excess of the
amount required to pay its probable liabilities on its existing debts as they
become absolute and matured, and has access to adequate funds for the conduct of
its business and the ability to pay its debts from time to time incurred in
connection therewith as such debts mature.

(u) The Borrower shall have delivered to Administrative Agent a copies of duly
executed and acknowledged employment agreements with General William Lyon and
William H. Lyon containing such terms and conditions, including base salary,
bonus compensation and non-compete, satisfactory to the Administrative Agent in
its sole and absolute discretion.

(v) The Existing Secured Indebtedness (other than the MF Loan) shall have been
restructured on terms and conditions set forth in the Plan of Reorganization.

 

46



--------------------------------------------------------------------------------

4.02 CONDITIONS PRECEDENT TO ADMISSION OF REAL PROPERTY TO THE BORROWING BASE AS
UNIMPROVED LAND. Borrower may, from time to time, request Administrative Agent
to include a portion of the Borrower Real Property as Unimproved Land for
purposes of the Borrowing Base. In connection with each such request, and as a
condition to any Borrower Real Property qualifying as Unimproved Land at any
time, including on the Closing Date or the date of any determination of the
Borrowing Base, the following conditions precedent shall have been satisfied or
waived by Administrative Agent at the sole cost and expense of Borrower. Upon
the satisfaction of such conditions precedent, as determined by Majority
Lenders, such portions of the Borrower Real Property shall be included in the
Borrowing Base as Unimproved Land:

(a) REQUEST. Borrower shall have submitted to Administrative Agent a request in
the form of Exhibit “G” to include in the Borrowing Base as Unimproved Land
portions of the Borrower Real Property as set forth in such request. Such
request and all other documents and instruments described in this Section 4.02
shall be submitted with the Borrowing Base Report in which Borrower intends to
include such portion of the Borrower Real Property in the Borrowing Base as
Unimproved Land. Each such request shall be deemed a renewal of all
representations and warranties of Borrower set forth in the Loan Documents.

(b) DEFAULTS. No Default shall have occurred and be continuing on and as of the
date that each portion of the Borrower Real Property is included as Unimproved
Land.

(c) ZONING APPROVALS. To the extent requested by the Administrative Agent,
Borrower shall have provided to Administrative Agent and Majority Lenders shall
have approved evidence of appropriate vested zoning for the anticipated
development of the Unimproved Land “for sale” single- or “for sale” multi-
family residential property, which zoning shall be consistent with (i) the
anticipated use of such Unimproved Land and (ii) the Core Businesses.

(d) ELIGIBLE REAL PROPERTY COLLATERAL. All Unimproved Land shall have met all of
the requirements in this Agreement to be Eligible Real Property Collateral.

(e) OTHER. Borrower shall have provided such other documents and information
reasonably requested by Administrative Agent.

4.03 CONDITIONS PRECEDENT TO ADMISSION OF REAL PROPERTY TO THE BORROWING BASE AS
LAND UNDER DEVELOPMENT. Borrower may, from time to time, request Administrative
Agent to include a portion of the Borrower Real Property as Land Under
Development for purposes of the Borrowing Base. In connection with each such
request, and as a condition to any Borrower Real Property qualifying as Land
Under Development at any time including on the Closing Date or the date of any
determination of the Borrowing Base, the following conditions precedent shall
have been satisfied or waived by the Administrative Agent at the sole cost and
expense of Borrower. Upon the satisfaction of such conditions precedent, as
determined by Majority Lenders, such portions of the Borrower Real Property
shall be classified as Land Under Development:

(a) REQUEST. Borrower shall have submitted to Administrative Agent a request in
the form of Exhibit “H” to classify as Land Under Development portions of the
Borrower Real Property as set forth in such request. Such request and all other
documents and instruments described in Sections 4.02 and 4.03 shall be submitted
with the Borrowing Base Report in which Borrower intends to include such portion
of the Borrower Real Property in the Borrowing Base as Land Under Development.
Each such request shall be deemed a renewal of all representations and
warranties of Borrower set forth in the Loan Documents.

 

47



--------------------------------------------------------------------------------

(b) DEFAULTS. No Default shall have occurred and be continuing on and as of the
date that each portion of the Borrower Real Property is included as Land Under
Development.

(c) HORIZONTAL IMPROVEMENTS. To the extent requested by the Administrative
Agent, Borrower shall have provided to Administrative Agent and Majority Lenders
shall have approved evidence of Horizontal Improvements are ongoing on the
applicable Borrower Real Property.

(d) ELIGIBLE REAL PROPERTY COLLATERAL. All Land Under Development meets all of
the requirements in this Agreement to be Eligible Real Property Collateral.

(e) OTHER. Borrower shall have provided such other documents and information
reasonably requested by Administrative Agent.

4.04 CONDITIONS PRECEDENT TO ADMISSION OF REAL PROPERTY AS FINISHED LOTS TO THE
BORROWING BASE. Borrower may, from time to time, request Administrative Agent to
include a portion of the Borrower Real Property as Finished Lots for purposes of
the Borrowing Base. In connection with each such request, and as a condition to
any Borrower Real Property qualifying as Finished Lots at any time, including on
the Closing Date or the date of any determination of the Borrowing Base, the
following conditions precedent shall have been satisfied or waived by the
Administrative Agent at the sole cost and expense of Borrower. Upon the
satisfaction of such conditions precedent, as determined by Majority Lenders,
such portions of the Borrower Real Property shall be included in the Borrowing
Base as Finished Lots:

(a) REQUEST. Borrower shall have submitted to Administrative Agent a request in
the form of Exhibit “I” to classify as Finished Lots portions of the Borrower
Real Property as set forth in such request. Such request and all other documents
and instruments described in Sections 4.02, 4.03 and 4.04 shall be submitted
when Borrower intends to classify such portion of the Borrower Real Property as
Finished Lots. Each such request shall be deemed a renewal of all
representations and warranties of Borrower set forth in the Loan Documents.

(b) DEFAULTS. No Default shall have occurred and be continuing on and as of the
date that each portion of the Borrower Real Property is classified as Finished
Lots.

(c) FINAL MAP. To the extent requested by Administrative Agent, Borrower shall
have delivered to Administrative Agent and Majority Lenders shall have approved
a Final Map (a Tentative Map is not sufficient for inclusion of Borrower Real
Property as Finished Lots)

 

48



--------------------------------------------------------------------------------

of the Finished Lots pursuant to the applicable subdivision map requirements,
which Final Map shall have been recorded in the Official Records. Each Final Map
must contain a legal description of the Finished Lots, must describe and show
all boundaries of and lot lines within such Finished Lots and all streets and
other dedications, and must contain such other information and certifications as
Administrative Agent may request.

(d) SUBSTANTIAL COMPLETION OF HORIZONTAL IMPROVEMENTS. To the extent requested
by the Administrative Agent, Borrower shall have delivered to Administrative
Agent and Majority Lenders shall have approved evidence that all Horizontal
Improvements on the Borrower Real Property to be classified as Finished Lots are
substantially compete.

(e) PERMIT READY; UTILITIES. To the extent requested by Administrative Agent,
Borrower shall have provided to Administrative Agent and Majority Lenders shall
have approved evidence that all fees due to any Governmental Authority have been
paid (including all fees up and to the point of pulling the final building
permit necessary to commence Vertical Construction), and all conditions and
requirements necessary to be met have been met unconditionally, for issuance of
all Building Permits for the Finished Lots;, and no conditions will exist to
affect Borrower’s right to connect into and have adequate use of such utilities
except for the payment of a normal connection charges or tap charges and except
for the payment of subsequent charges for such services to the utility supplier.

(f) ELIGIBLE REAL PROPERTY COLLATERAL. All Finished Lots meet all of the
requirements in this Agreement to be Eligible Real Property Collateral.

(g) OTHER. Borrower shall have provided such other documents and information
reasonably requested by Administrative Agent.

4.05 CONDITIONS PRECEDENT TO ADMISSION OF REAL PROPERTY TO THE BORROWING BASE AS
HOMES UNDER CONSTRUCTION. Borrower may, from time to time, request
Administrative Agent to include a portion of the Borrower Real Property as Homes
Under Construction, as applicable, for purposes of the Borrowing Base. In
connection with each such request, and as a condition to any Borrower Real
Property qualifying as Homes Under Construction at any time, including on the
Closing Date or the date of any determination of the Borrowing Base, the
following conditions precedent shall have been satisfied or waived by the
Administrative Agent at the sole cost and expense of Borrower. Upon the
satisfaction of such conditions precedent, as determined by Majority Lenders,
such portion of the Borrower Real Property shall be included in the Borrowing
Base as Homes Under Construction, as applicable:

(a) REQUEST. Borrower shall have submitted to Administrative Agent a request in
the form of Exhibit “J” to include in the Borrowing Base as Homes Under
Construction portions of the Borrower Real Property as set forth in such
request. Such request and all other documents and instruments described in
Sections 4.02, 4.03, 4.04 and 4.05 shall be submitted with the Borrowing Base
Report in which Borrower intends to include such portion of the Borrower Real
Property in the Borrowing Base as Homes Under Construction. Each such request
shall be deemed a renewal of all representations and warranties of Borrower set
forth in the Loan Documents.

 

49



--------------------------------------------------------------------------------

(b) DEFAULTS. No Default shall have occurred and be continuing on and as of the
date that each portion of the Borrower Real Property is included as Homes Under
Construction for purposes of the Borrowing Base.

(c) DOCUMENTS AND INFORMATION. Borrower shall have provided to Administrative
Agent, and Majority Lenders shall have approved, all documents and information
required pursuant to Sections 4.02, 4.03 and 4.04, with respect to the
applicable portion of the Borrower Real Property is included as Homes Under
Construction for purposes of the Borrowing Base.

(d) VERTICAL CONSTRUCTION. To the extent requested by Administrative Agent,
Borrower shall have provided to Administrative Agent, and Majority Lenders shall
have approved, evidence that the Building Permit has been issued and that
Vertical Construction has commenced on the Finished Lots. Homes Under
Construction will include Units that meet all of the requirements and conditions
to be Homes Under Construction and will continue to include any such Units up
until and including the point that such Units have become finished Units (i.e.,
through Vertical Construction, regardless of what stage of Vertical Construction
is ongoing, and including upon completion of Vertical Construction) and (other
than with respect to Units that meet all of the conditions and requirements
under Section 4.06 below to become Model Homes) escrow has closed on the sales
of such Units in accordance with Section 8.02.

(e) ELIGIBLE REAL PROPERTY COLLATERAL. All Homes Under Construction meet all of
the requirements in this Agreement to be Eligible Real Property Collateral.

(f) OTHER. Borrower shall have provided such other documents and information
reasonably requested by Administrative Agent.

4.06 CONDITIONS PRECEDENT TO ADMISSION OF REAL PROPERTY TO THE BORROWING BASE AS
MODEL HOMES. Borrower may, from time to time, request Administrative Agent to
include a portion of the Borrower Real Property as Model Homes for purposes of
the Borrowing Base. In connection with each such request, and as a condition to
any Borrower Real Property qualifying as Model Homes at any time, including on
the Closing Date or the date of any determination of the Borrowing Base, the
following conditions precedent shall have been satisfied or waived by the
Administrative Agent at the sole cost and expense of Borrower. Upon the
satisfaction of such conditions precedent, as determined by Majority Lenders,
such portions of the Borrower Real Property shall be included in the Borrowing
Base as Model Homes:

(a) REQUEST. Borrower shall have submitted to Administrative Agent a request in
the form of Exhibit “K” to include in the Borrowing Base as Model Homes portions
that a portion of the Borrower Real Property as set forth in such request. Such
request and all other documents and instruments described in this Sections 4.02,
4.03, 4.04, 4.05 and 4.06 shall be submitted with the Borrowing Base Report in
which Borrower intends to include such portion of the Borrower Real Property in
the Borrowing Base as Model Homes. Each such request shall be deemed a renewal
of all representations and warranties of Borrower set forth in the Loan
Documents.

 

50



--------------------------------------------------------------------------------

(b) DEFAULTS. No Default shall have occurred and be continuing on and as of the
date that each portion of the Borrower Real Property is included as Model Homes
for purposes of the Borrowing Base.

(c) DOCUMENTS AND INFORMATION. Borrower shall have provided to Administrative
Agent, and Majority Lenders shall have approved, all documents and information
required pursuant to Sections 4.02, 4.03, 4.04 and 4.05, with respect to the
applicable portion of the Borrower Real Property as Model Homes for purposes of
the Borrowing Base.

(d) UNIT CONSTRUCTION COMPLETION. Borrower shall not be entitled to include any
portion of the Borrower Real Property as Model Homes for purposes of the
Borrowing Base unless and until Vertical Construction has been completed to the
satisfaction of Majority Lenders and the Model Homes have been completed with
such fit and finish and furnishing as Borrower reasonably believes is necessary
in connection with marketing and sales of Units of the type of the Model Home in
the Project in which the Model Home is located. Units that are unsold shall not
be deemed to be Model Homes (but rather a Home Under Construction) unless such
Unit is furnished or merchandized and used as part of marketing and sales of
Units of the type of the Model Home, and located in a Model Unit complex
(provided that Model Unit complexes shall not include more Units than is
industry standard and is consistent with Borrower’s past practice in designating
Model Homes).

(e) ELIGIBLE REAL PROPERTY COLLATERAL. All Model Homes meet all of the
requirements in this Agreement to be Eligible Real Property Collateral.

(f) OTHER. Borrower shall have provided such other documents and information
reasonably requested by Administrative Agent.

4.07 GENERAL CONDITIONS TO REAL PROPERTY ELIGIBLE COLLATERAL BEING INCLUDED IN
THE BORROWING BASE. In addition to any other conditions to any Borrower Real
Property being included in the Borrowing Base from time to time, the Borrower
Real Property must be Eligible Real Property Collateral, and in order to be
Eligible Real Property Collateral, Real Property must be included in a Project
that shall have met the following conditions precedent as determined by Majority
Lenders (an “Eligible Project”):

(a) PROJECT DELIVERABLES. Administrative Agent has received and approved:

(i) A fully completed Project Eligibility Request, executed by Borrower, with
all attachments and enclosures;

(ii) A fully executed and acknowledged Deed of Trust for the Real Property
included in the Project, which Deed of Trust shall be recorded in the Official
Records, and upon recordation of the Deed of Trust, Administrative Agent shall
have received a Title Policy issued by the Title Company, and except for the
Permitted Exceptions, there are no Liens encumbering such Real Property;

 

51



--------------------------------------------------------------------------------

(iii) Fully executed collateral assignments of any material Construction
Agreements for the Project; and

(iv) For informational purposes and with no right of Lender to approve, to the
extent such information is available for the Horizontal Improvements or Vertical
Construction to be constructed as part of the Project as of the date entry of
the Project’s Borrower Real Property into the Borrowing Base, if requested by
Administrative Agent or any Majority Lender: (1) copies of the Plans, Drawings
and Specifications, architects and engineers agreements, construction contracts,
and all other agreements, and Entitlements concerning the Project being
submitted for approval; (2) all cost breakdowns for the Improvements to be
constructed as part of the Project; and (3) Project sources and uses of funds,
Project economics and feasibility, market data and other similar information
concerning the Project as reasonably requested by Administrative Agent.

(b) ADDITIONAL REQUIREMENTS. Without limitation of any other conditions to any
Borrower Real Property being Eligible Real Property Collateral, the following
are conditions to any Borrower Real Property being Eligible Real Property
Collateral:

(i) The Borrower Real Property is not zoned or being developed for commercial
use or any other use that is inconsistent with the single- or multi- family “for
sale” use intended in connection with the Core Businesses (e.g., land zoned for
hotel or golf course uses);

(ii) The Real Property (other than Amenities which may have been transferred to
the Project’s homeowners’ association) shall be Borrower Real Property owned in
fee, subject only to the Permitted Exceptions;

(iii) Administrative Agent shall have no obligation to approve a Project as an
Eligible Project if there is a Default;

(iv) The Borrower Real Property is not (or the holder of Indebtedness does not
have the right to cause such Borrower Real Property to become) collateral for
any Permitted Construction Indebtedness, Acquisition Indebtedness, or Existing
Secured Indebtedness;

(v) The Borrower Real Property is not Unentitled Land;

(vi) The Borrower Real Property is not zoned for, and will not be developed as,
Apartments, except that the Asset identified on Schedule APT (and no other
Aggregate Real Property) is zoned for Apartments and may be Eligible Real
Property Collateral that is Unimproved Land, Land Under Development or Finished
Lots on the Closing Date, if such Asset meets all of the conditions to be
Eligible Real Property Collateral other than those conditions requiring that the
Unimproved Land, Land Under Development or Finished Lots as the case may be for
single- or multi- family “for sale” residential use;

 

52



--------------------------------------------------------------------------------

(vii) There is a Deed of Trust, recorded in the Official Records, creating an
enforceable first priority Lien in favor of Administrative Agent on behalf of
the Lenders on the Borrower Real Property, and except for the Permitted
Exceptions, there are no Liens encumbering such Borrower Real Property; and

(viii) Borrower shall have used commercially reasonable efforts to obtain and
deliver to Administrative Agent to the extent requested: (a) a duly executed and
acknowledged subordination agreement, recorded in the Official Records, from
each party in interest to an agreement that includes a PAPA Obligation or
Preemptive Purchase or Lease Right with respect to the Borrower Real Property,
which subordination agreement shall (1) subordinate each of such PAPA
Obligations and Preemptive Purchase or Lease Right to the Lien of this Loan on
the applicable Borrower Real Property, and (2) be in form and substance
reasonably acceptable to Majority Lenders (provided that they should be
consistent in all material respects with the forms provided by Initial Lender’s
counsel prior to the Closing Date); and (b) delivered to Administrative Agent a
legal opinion in a form reasonably acceptable to Majority Lenders that such
subordination agreement is enforceable and is in a form sufficient to be a
subordination agreement.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

In order to induce Administrative Agent and the Lenders to enter into this
Agreement, Borrower represents and warrants to Administrative Agent and the
Lenders for itself and each of the other members of the Consolidated Group that:

5.01 EXISTENCE, QUALIFICATION AND POWER; COMPLIANCE WITH LAWS. Each Loan Party
and Property Entity (a) is duly organized or formed, validly existing and in
good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own its
assets and carry on its business, and (ii) execute, deliver and perform its
obligations under the Loan Documents to which it is a party, (c) is duly
qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and (d) is in
compliance with all Laws.

5.02 AUTHORIZATION; NO CONTRAVENTION. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is a party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents, (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or any Joint Venture in which it is a member or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject, or (c) violate any Law.

 

53



--------------------------------------------------------------------------------

5.03 GOVERNMENTAL AUTHORIZATION; OTHER CONSENTS. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.

5.04 BINDING EFFECT. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms.

5.05 FINANCIAL STATEMENTS; NO MATERIAL ADVERSE EFFECT.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby; and (ii) present
fairly, in all material respects, the consolidated financial condition of the
Consolidated Group, as determined in accordance with GAAP, as of the date
thereof and their consolidated results of operations and their cash flows for
the period covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby.

(b) The unaudited consolidated balance sheet of the Consolidated Group dated
June 30, 2011, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for the fiscal quarter ended on that date
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, and (ii) present fairly, in all material respects, the
consolidated financial condition of the Consolidated Group, as determined in
accordance with GAAP, as of the date thereof and their consolidated results of
operations and their cash flows for the period covered thereby, subject, in the
case of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments.

(c) Since the Closing Date, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.

5.06 LITIGATION. Except for the litigation described on Schedule 5.06, or any
litigation addressed by Section 5.32, there are no actions, inquiries, suits,
proceedings, claims or disputes pending or, to Borrower’s Knowledge, threatened,
at law, in equity, in arbitration or before any Governmental Authority, by or
against any Loan Party and/or Property Entity or against any of their properties
or revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document, or any of the transactions contemplated hereby, (b) purport to
affect or pertain to any Project, Asset or portion thereof or (c) if adversely
determined, would reasonably be expected to result in a Material Adverse Effect.

5.07 NO DEFAULT. No member of the Consolidated Group is in default under or with
respect to any material Contractual Obligation (including the Indenture). No
Default or Event of Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

 

54



--------------------------------------------------------------------------------

5.08 OWNERSHIP OF PROPERTY; LIENS.

(a) Borrower has good and marketable fee title to all of the Borrower Real
Property and good title to the other components of the Property owned by
Borrower free and clear of all Liens, subject only to Permitted Exceptions. CF
Owner has good and marketable fee title to all of the CF Property free and clear
of all Liens, subject only to the Existing Secured Indebtedness and Permitted
Exceptions. MF Owner has good and marketable fee title to all of the MF Property
free and clear of all Liens, subject only to the Existing Secured Indebtedness
and Permitted Exceptions. Lyon Mayfield has good and marketable title to all of
the Mayfield Property free and clear of all Liens, subject only to the Liens
securing the Mayfield Loan and Permitted Exceptions. Borrower owns or leases all
Real Property (other than the CF Property, the MF Property and the Mayfield
Property) and Personal Property necessary for the use, entitlement, management,
development, operation, marketing and sale of the Aggregate Real Property. There
are no outstanding Mechanics’ Liens. There are no delinquent ground rents,
assessments for Improvements or other similar outstanding charges or impositions
affecting the Aggregate Real Property. No Improvements lie outside the
boundaries and building restriction lines of the Aggregate Real Property or
encroach onto any easements (unless affirmatively insured by a Title Policy),
and no Improvements on adjoining properties encroach upon the Aggregate Real
Property. The Title Policy premium has been fully paid. Except for customary gap
undertakings, neither Borrower, any Loan Parties nor any other Person has
provided any title indemnities (or analogous documentation) or deposits of cash
or other security to the title insurer to obtain any Title Policy. The Permitted
Exceptions do not and will not materially interfere with the security intended
to be provided by any Deed of Trust, or with the use, entitlement, management,
development, operation, marketing and sale of the Borrower Real Property, or the
marketability or value of the Borrower Real Property. Borrower and each Loan
Party will preserve its right, title and interest in and to the Collateral for
so long as the Obligations remain outstanding and will warrant and defend same
and the validity and priority of any Deed of Trust and the Liens in favor of
Administrative Agent arising pursuant to the Loan Documents from and against any
and all Claims whatsoever other than the Permitted Exceptions.

(b) As of the Closing Date, no member of the Consolidated Group owns any Real
Property other (i) than the Closing Date Real Property and all Closing Date Real
Property is Borrower Real Property, (ii) CF Property, (iii) San Carlos Property,
(iv) MF Property and (v) Mayfield Property. Other than the Real Property
described in the legal description set forth on Schedule A of the Title Policy
(or of the endorsement thereto issued on the Closing Date) for any Asset, at the
time of issuance of that Title Policy (or of such endorsement), there is no
Borrower Real Property that is a part of such Asset, or any related Amenities
and/or common areas owned by a member of the Consolidated Group and/or any of
their Affiliates, and such legal description is a true, correct and complete
legal description of the Asset (provided that if a representation in this
Section 5.08(b) is breached, Borrower will be given the opportunity to cure such
breach by complying with Section 6.19 with respect to the applicable Real
Property).

(c) Neither Borrower, CF Owner, MF Owner, Lyon Mayfield nor any other member of
the Consolidated Group has engaged in acts or omissions which have caused a
default under any PAPA Obligation or triggered any buyback, repurchase options
or rights of refusal thereunder. Neither Borrower, CF Owner, MF Owner, Lyon
Mayfield nor any other member of the Consolidated Group has borrowed any amount
from the holder of any PAPA Obligation, nor

 

55



--------------------------------------------------------------------------------

has any advance of funds been made by the holder of any PAPA Obligation on
behalf of Borrower, CF Owner, MF Owner, Lyon Mayfield or any other member of the
Consolidated Group. No modification under any agreement that includes a PAPA
Obligation or Preemptive Purchase or Lease Right with respect to any Borrower
Real Property has been agreed to by Borrower since the date of the Pre-Petition
Loan Agreement.

(d) All covenants, conditions, restrictions, easements and other similar matters
that exist with respect to the Closing Date Real Property (other than covenants,
conditions, restrictions, easements and other similar matters (i) arising in the
ordinary course of the Core Businesses, (ii) first arising after October 20,
2009 and (iii) that do not individually or in the aggregate have a Material
Adverse Effect on the value, use or marketability of the Asset that they
encumber), are listed as exceptions on the Title Polices for the Closing Date
Real Property.

(e) As of December 31, 2011, the aggregate outstanding principal balance of the
Existing Secured Indebtedness secured by the CF Property is $8,999,150. As of
December 31, 2011, the aggregate outstanding principal balance of the Existing
Secured Indebtedness secured by the San Carlos Property is $3,010,425. As of
December 31, 2011, the aggregate outstanding principal balance of the Existing
Secured Indebtedness secured by the MF Property is $6,500,000. As of
December 31, 2011, the aggregate outstanding principal balance of the
Indebtedness secured by the Mayfield Property is $55,000,000.

5.09 SECURED INDEBTEDNESS. No Loan Party or Property Entity has any secured
Indebtedness, other than indebtedness permitted by the provisions contained in
Section 7.01.

5.10 INSURANCE. The Loan Parties maintain insurance in compliance with
Section 6.07.

5.11 TAXES.

(a) The Loan Parties have filed all Federal, state and other material tax
returns and reports required to be filed, and have paid all Federal, state and
other material taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP. No Loan Party is party to any tax sharing
agreement.

(b) There is no proposed tax assessment against any Loan Party that would, if
made, have a Material Adverse Effect.

5.12 ERISA COMPLIANCE.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401 (a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to Borrower’s
Knowledge, nothing has occurred which would prevent, or cause the loss of, such
qualification. Borrower and each ERISA Affiliate have made all required
contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

 

56



--------------------------------------------------------------------------------

(b) There are no pending or, to the Borrower’s Knowledge, threatened claims,
actions or lawsuits, or action by any Governmental Authority, with respect to
any Plan that would reasonably be expected to have a Material Adverse Effect.
There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or would
reasonably be expected to result in a Material Adverse Effect.

(c) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) neither Borrower nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither Borrower nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
(and no event has occurred which, with the giving of notice under Section 4219
of ERISA, would result in such liability) under Sections 4201 or 4243 of ERISA
with respect to a Multiemployer Plan; and (v) neither Borrower nor any ERISA
Affiliate has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA.

5.13 SUBSIDIARIES; JOINT VENTURES. None of Parent or Borrower has any
Subsidiaries other than those (i) specifically disclosed in Part (a) of Schedule
5.13 and (ii) those Subsidiaries that will be disclosed in Part (a) of Schedule
5.13 as required by, and in compliance with, Section 6.01(e). No Loan Party owns
or holds of record and/or beneficially (whether directly or indirectly) any
shares of any class in the capital of any corporations nor any legal and/or
beneficial interests in any Joint Venture, except for (i) the Joint Ventures
listed on Part (b) of Schedule 5.13, and (ii) the Joint Ventures that will be
disclosed in Part (b) of Schedule 5.13 as required by, and in compliance with,
Section 6.01(e). Borrower is the wholly owned Subsidiary of Parent and the
Property Entities are the wholly owned Subsidiaries of Borrower.

5.14 MARGIN REGULATIONS; INVESTMENT COMPANY ACT; PUBLIC UTILITY HOLDING COMPANY
ACT.

(a) None of the proceeds of the Loan will be used in violation of Regulations U
or X of the Board of Governors of the Federal Reserve System (12 C.F.R. Part 221
and 207) (the “Margin Regulations”), for the purpose of purchasing or carrying
any “margin stock” as defined in the Margin Regulations or reducing or retiring
any Indebtedness which was originally incurred to purchase or carry margin stock
or for any other purpose which might make this transaction a “purpose credit”
within the meaning of the Margin Regulations. Neither any of the Loan Parties
nor any Person acting on behalf of any of the Loan Parties have taken or will
take any action which might cause any Loan Document to violate the Margin
Regulations or any other regulations of the Board of Governors of the Federal
Reserve System or to violate Section 7 of the Exchange Act, or any rule or
regulation promulgated thereunder, in each case as now in effect or as the same
may hereafter be in effect.

(b) The Loan Parties are not subject to regulation under the Public Utility
Holding Company Act of 1935, the Federal Power Act, the Investment Company Act
of 1940, the Interstate Commerce Act (as any of the preceding have been
amended), or any other law which regulates the incurring by any Loan Party of
indebtedness, including laws relating to common or contract carriers or the sale
of electricity, gas, steam, water or other public utility services.

 

57



--------------------------------------------------------------------------------

5.15 DISCLOSURE. No report, SEC filing, financial statement, certificate or
other information furnished by or at the direction of any Loan Party to
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading in any
material respect; provided that with respect to projected financial information,
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.

5.16 COMPLIANCE.

(a) The location, construction, occupancy, development, management, operation,
sale, marketing and use of the Aggregate Real Property comply in all respects
with the terms of the Permitted Exceptions relating to the Aggregate Real
Property.

(b) Borrower, Parent and Property Entities and all of the Aggregate Real
Property is in compliance with all applicable Laws and all Entitlements.

5.17 COMPLIANCE WITH ENVIRONMENTAL LAWS.

(a) Neither any member of the Consolidated Group, nor any operator of the
Aggregate Real Property or any operations thereon has violated or is in
violation, or alleged violation, of any Environmental Laws. Neither any member
of the Consolidated Group, nor any operator of the Aggregate Real Property or
any operations thereon has failed to obtain or comply with any permit required
pursuant to Environmental Laws for the occupation of any Aggregate Real Property
or to conduct the operations thereon. The separate certification from Borrower
dated of even date herewith describes all of the Existing Environmental Matters,
each of which are listed on Schedule 5.17(a). Borrower shall take all actions
necessary to comply with all compliance orders affecting the Borrower Real
Property and cause the Existing Environmental Matters to comply with all
Environmental Laws. Borrower shall take all actions necessary to cause the CF
Owner, MF Owner and Lyon Mayfield to (1) comply with all compliance orders
affecting the CF Property, the San Carlos Property, the MF Property and the
Mayfield Property, respectively and (2) cause the Existing Environmental Matters
to comply with all Environmental Laws.

(b) Except for the Existing Environmental Matters, none of the members of the
Consolidated Group has received notice from any third party including any
federal, state or local Governmental Authority: (i) regarding any actual or
alleged violation of Environmental Laws or any Environmental Liabilities,
including any investigatory, remedial, or corrective liabilities, relating to
any of them or the Aggregate Real Property; (ii) that it has been identified by
the United States Environmental Protection Agency as a potentially responsible
party under the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended, with respect to a site listed on the National
Priorities List, 40 C.F.R. Part 300 Appendix B (1986);

 

58



--------------------------------------------------------------------------------

(iii) that any Hazardous Materials which any of the members of the Consolidated
Group has generated, transported or disposed of has been found at any site at
which a federal, state or local Governmental Authority or other third party has
conducted or has ordered that any of the members of the Consolidated Group
conduct a remedial investigation, removal or other response action pursuant to
any Environmental Law; or (iv) that any of the members of the Consolidated Group
is a named party to any claim, action, cause of action, complaint, or legal or
administrative proceeding (in each case, contingent or otherwise) arising out of
any third party’s incurrence of costs, expenses, losses or damages of any kind
whatsoever in connection with the release or presence of Hazardous Materials.

(c) Except for the Existing Environmental Matters: (i) none of the members of
the Consolidated Group or any operator of any Aggregate Real Property has
handled, processed, treated, stored, disposed of, arranged for or permitted the
disposal of any Hazardous Material and no portion of the Aggregate Real Property
has been used for the handling, processing, treatment, storage or disposal of
Hazardous Materials except in accordance with applicable Environmental Laws;
(ii) no underground tank or other underground storage receptacle for Hazardous
Materials, asbestos containing material in any form or condition, materials or
equipment containing polychlorinated biphenyls, or landfills, surface
impoundments, or disposal areas are located on any portion of the Aggregate Real
Property; (iii) in the course of any activities conducted by any of the members
of the Consolidated Group or operators of its properties, no Hazardous Materials
have been generated or are being used on the Aggregate Real Property except in
accordance with applicable Environmental Laws; (iv) to Borrower’s Knowledge,
there have been no releases (i.e. any past or present releasing, spilling,
leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping,
disposing or dumping) or threatened releases of Hazardous Materials on, upon,
into or from any Aggregate Real Property of any of the members of the
Consolidated Group (and no such Aggregate Real Property is contaminated with any
such substance); (v) to Borrower’s Knowledge, there have been no releases on,
upon, from or into any Real Property in the vicinity of any of the Aggregate
Real Property which, through soil or groundwater contamination, may have come to
be located on the Aggregate Real Property; and (vi) to Borrower’s Knowledge, any
Hazardous Materials that have been generated, accumulated or stored on any of
the Aggregate Real Property have been transported offsite only by carriers
having an identification number issued by the Environmental Protection Agency,
treated or disposed of only by treatment or disposal facilities maintaining
valid permits as required under applicable Environmental Laws, which
transporters and facilities have been and are, to Borrower’s Knowledge,
operating in compliance with such permits and applicable Environmental Laws.

5.18 LOANS AS SENIOR INDEBTEDNESS. The Loan Parties and Property Entities have
no Indebtedness that is senior or pari passu in right of payment to the
Obligations of the Loan Parties to the Lenders (other than (a) Indebtedness
under the Permitted Borrower Construction Indebtedness, (b) Indebtedness under
the Existing Secured Indebtedness and (c) Permitted Indebtedness, but only to
the extent that such Permitted Indebtedness is allowed to be senior or pari
passu in right of payment to the Obligations under Section 7.01).

5.19 LAWS PERTAINING TO LAND SALES. None of the Loan Parties or Property
Entities have received any notice that it is in violation of the Interstate Land
Sales Full Disclosure Act, or any other laws pertaining to land sales (including
any laws pertaining to the sale of interests in timeshare units) in any state in
which any Loan Parties or Property Entities sells, transfers, manages, operates,
develops or otherwise disposes of Aggregate Real Property.

 

59



--------------------------------------------------------------------------------

5.20 FISCAL YEAR. The Consolidated Group has a fiscal year ending December 31 of
each calendar year.

5.21 COMMON ENTERPRISE AND CONSIDERATION. The Loan Parties are collectively
engaged in a common enterprise for the furtherance of the Core Businesses.
Accordingly, the Loan Parties have received good and adequate consideration for
the entering into the Loan Documents to which they are parties to. Furthermore,
any advance to Borrower that is subsequently disbursed by Borrower to any other
Loan Party for use by such Loan Party shall benefit all of the other Loan
Parties, even if the advance is based upon a Borrowing Base which includes
assets of Loan Parties that do not receive the disbursement from Borrower. Each
Loan Party will each receive good and adequate benefit from this common
arrangement given the common enterprise of all of the foregoing as set forth
above.

5.22 SUBSIDIARIES OWNING REAL PROPERTY. CF Owner, MF Owner and Lyon Mayfield are
the only Subsidiaries of Parent or Borrower that own Real Property. Parent does
not own any Real Property.

5.23 GUARANTORS OF THE INDENTURE. The entities on Schedule 5.23, as such
Schedule shall be updated immediately upon any additional entities becoming
guarantors of the obligations under the Indenture, are all of the guarantors of
the obligations under the Indenture.

5.24 ENTITLEMENTS. Other than as listed on Schedule 5.24(a), the Aggregate Real
Property is Entitled for single- or multi- family “for sale” residential use
which allows for the development of at least one Unit on each Lot and all
contemplated Amenities, which Entitlements are unconditional, vested, in full
force and effect, and beyond all applicable appeal periods. Neither the
Entitlements nor any other rights relating to the use, entitlement, management,
development, operation, marketing or sale the Aggregate Real Property are in any
way dependent upon or related to any real estate other than the Aggregate Real
Property, validly created, existing appurtenant perpetual easements insured in
the Title Policy or use of public rights of way. In the event that all or any
part of the Improvements are destroyed or damaged, said Improvements can be
legally reconstructed to their condition prior to such damage or destruction,
and thereafter exist for the same use without violating any zoning Laws or Laws
applicable thereto and without the necessity of obtaining any variances or
special permits. All Entitlements necessary to operate the Aggregate Real
Property as it is currently operated are in full force and effect including all
water permits and approvals. No Loan Party or Property Entity has received any
written notice of any violation of any Entitlements. Schedule 5.24(b) accurately
reflects for each Project or Asset as applicable, whether a Final Map, a
Tentative Map, or neither, has been recorded or approved, as applicable.

5.25 MATERIAL AGREEMENTS; NO MATERIAL DEFAULTS.

(a) Attached hereto as Schedule 5.25 is a true and correct listing of all
material contracts, equipment leases, permits, development agreements not of
record, covenants not of record, restrictions not of record, option agreements
not of record, purchase and sale agreements,

 

60



--------------------------------------------------------------------------------

land banking agreements, instruments and other agreements under which any Loan
Party or Property Entities (or all Loan Parties and Property Entities in the
aggregate) has a potential outstanding liability in excess of $1,000,000 under
any one of the foregoing or under any category of the foregoing (collectively
“Material Agreements”).

(b) No event has occurred which, immediately or upon the expiration of
applicable cure or grace periods, would constitute a default under any Material
Agreement.

5.26 NO CONDEMNATION. No condemnation proceeding is pending, or to Borrower’s
Knowledge, threatened against any Aggregate Real Property which would impair the
use, entitlement, management, development, operation, marketing and sale of such
Aggregate Real Property. If the foregoing representation and warranty shall
cease to be true (subject to Section 5.47) with respect to a Project or Asset or
a portion thereof, such Project or Asset (or such portion thereof, as the case
may be) shall cease to be part of the Borrowing Base until such time as such
representation and warranty is once again true.

5.27 CFD AND SUBDIVISION BOND. Except as set forth on Schedule 5.27(a), neither
Borrower nor any Property Entity has any CFD Obligations in existence. The
information regarding the CFD Obligations delivered as part of the due diligence
materials prior to the Closing Date is true and correct in all material respects
and accurately reflects all outstanding, annual assessment amount under such
bonds, the improvements covered by such bonds and the status of work, the
anticipated release date of such bonds, interest reserves and any current or
potential defaults under such bonds, there are no CFD Obligations in existence
with respect to any Project or Asset or portion thereof. None of the Aggregate
Real Property, Borrower or Property Entities are subject to any subdivision
improvement bonds, except as set forth on Schedule 5.27(b). The information
provided to Initial Lender includes the total principal amount of the
subdivision improvement bonds outstanding, the improvements covered by such
bonds and the status of the work, the anticipated release date of such bonds,
third party guarantees of such bonds and any current or potential defaults under
such bonds, there are no subdivision improvement bonds in existence with respect
to any Asset.

5.28 UTILITIES. Other than as listed on Schedule 5.28, Borrower or the
applicable Property Entity has obtained binding commitments from each applicable
utility provider for the provision of adequate telephone service, electric
power, storm sewer, sanitary sewer and water for the use, entitlement,
management, development, operation, marketing and sale of each Lot and Unit in
each Asset.

5.29 LOT AND UNIT SALES. Other than as set forth on Schedule 5.29, as of
February 19, 2012 there were no pending sales of Aggregate Real Property by
Borrower or any Property Entity, and such schedule accurately reflects for each
pending sale the gross sale price, concessions, closing costs, broker’s
commission, and any seller financing.

5.30 GOLF COURSES. Other than as listed on Schedule 5.30, no Project, Asset or
any portion thereof includes or is anticipated to include a golf course.

 

61



--------------------------------------------------------------------------------

5.31 MORATORIUMS. Other than as listed on Schedule 5.31, there are no current,
or to Borrower’s Knowledge, proposed, moratoriums on the construction or
occupancy of any Improvements.

5.32 CONSTRUCTION DEFECTS; WARRANTIES.

(a) Other than as listed on Schedule 5.32(a), there are no pending or threatened
construction defect claims in excess of an aggregate of $500,000 (in excess of
available insurance) per Asset by Unit owners or occupiers who have purchased or
occupied Units from or constructed by any of the members of the Consolidated
Group, and no repetitive warranty claims relating to a common product or matter
in excess of an aggregate of $1,000,000 (in excess of available insurance) with
respect to all Real Property owned by any member of the Consolidated Group.

(b) Other than as listed on Schedule 5.32(b), there are no pending or threatened
construction defect claims, and no repetitive warranty claims relating to a
common product or matter in excess of $500,000 (in excess of available
insurance) per Asset with respect to any Project by any homeowners’ association
or similar entity.

5.33 AMENITIES. All Amenities at or related to or used by owners of Units or
Lots in each Project or Asset have been conveyed to such Project’s homeowners’
association or are subject to a valid and perfected first priority Lien in favor
of Administrative Agent on behalf of the Lenders (except for Amenities on the CF
Property, the San Carlos Property, the MF Property or the Mayfield Property,
which are owned by CF Owner, MF Owner and Lyon Mayfield, respectively, or the
applicable homeowner’s association).

5.34 ORAL AGREEMENTS; MATTERS NOT OF RECORD. Other than as set forth on Schedule
5.34, no Loan Party or Property Entity is a party to any oral agreement or
matters that are not of record that are or would otherwise be Liens on any of
the Aggregate Real Property.

5.35 BORROWING BASE. The Real Property Classification of each and all Borrower
Real Property included in the Borrowing Base is true and correct.

5.36 LEASED REAL PROPERTY. Schedule 5.36 lists all Real Property that is leased
by the Loan Parties or Property Entities as either lessor or lessee (and lists
the material terms thereof), to the extent that the potential liability or value
to Borrower, Parent or any Property Entity under or of any such lease is equal
to $100,000 or more.

5.37 CREATION, PERFECTION AND PRIORITY OF LIENS. As of the Closing Date, (i) the
execution and delivery of the Security Documents by each Loan Party, together
with the filing of any Uniform Commercial Code financing statements delivered to
Administrative Agent for filing and recording, and the recording of each Deed of
Trust, are effective to create in favor of Administrative Agent for the benefit
of itself and the Lenders, as security for the Obligations, a valid and
perfected first priority Lien on all of the Collateral then in existence
(subject only to (A) Permitted Exceptions in the case of Collateral consisting
of Real Property and (B) Permitted Liens in the case of Collateral consisting of
Personal Property), and (ii) all filings and other actions necessary or
desirable to perfect and maintain the perfection and first priority status of
such Liens have been duly made or taken and remain in full force and effect.

 

62



--------------------------------------------------------------------------------

5.38 EQUITY SECURITIES. All outstanding Equity Securities of each member of the
Consolidated Group are duly authorized, validly issued, fully paid and
non-assessable. All Equity Securities of each member of the Consolidated Group
have been offered and sold in compliance with all federal and state securities
laws and all other applicable Law, except where any failure to comply, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. None of the Equity Securities of any member of the
Consolidated Group are subject to any Lien except those in favor of
Administrative Agent and the Collateral Trustee (as defined in the Indenture).

5.39 NO AGREEMENTS TO MERGE. No Loan Party has any legal obligation, absolute or
contingent, to any Person to effect any merger, consolidation or other
reorganization or to enter into any agreement with respect thereto.

5.40 LABOR MATTERS. There are no disputes presently subject to grievance
procedure, arbitration or litigation under any of the collective bargaining
agreements, employment contracts or employee welfare or incentive plans to which
any Loan Party is a party, no Loan Party is a party to or bound by any
collective bargaining agreement or other contract with a labor union or labor
organization and there are no strikes, lockouts, work stoppages or slowdowns,
or, to Borrower’s Knowledge, jurisdictional disputes or organizing activities
occurring or threatened, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

5.41 BURDENSOME CONTRACTUAL OBLIGATIONS ETC.. No Loan Party, Property Entity nor
any of their respective Properties are subject to any Contractual Obligation or
requirement of Law which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

5.42 BROKERAGE COMMISSIONS. No Broker’s Commission is to be paid by the Lenders
with respect to the extensions of credit contemplated hereby as a result of any
agreement entered into by a Loan Party.

5.43 AGREEMENTS WITH AFFILIATES AND OTHER AGREEMENTS. Except as disclosed on
Schedule 5.43, no Loan Party has entered into any material agreement or contract
with any of its Affiliates or any Joint Venture which is required to be
disclosed to the SEC and has not been disclosed to the SEC. No Loan Party is a
party to or is bound by any Contractual Obligation or is subject to any
restriction under its charter or formation documents, which could reasonably be
expected to have a Material Adverse Effect.

5.44 FOREIGN ASSETS CONTROL, ETC.

(a) No Loan Party (A) is, or is controlled by, a Designated Person; (B) has
received funds or other property from a Designated Person; or (C) is in breach
of or is the subject of any action or investigation under any Anti-Terrorism
Law. No Loan Party engages or will engage in any dealings or transactions, or is
or will be otherwise associated, with any Designated Person. The Borrower,
Parent and each Subsidiary are in compliance, in all material respects, with the
Patriot Act. Each Loan Party has taken reasonable measures to ensure compliance
with the Anti-Terrorism Laws including the requirement that (1) no Person who
owns any direct or indirect interest in any Loan Party is a Designated Person
and (2) funds invested directly or indirectly in any Loan Party are derived from
legal sources.

 

63



--------------------------------------------------------------------------------

(b) No portion of the proceeds of any Loan or other credit made hereunder has
been or will be used, directly or indirectly for, and no fee, commission, rebate
or other value has been or will be paid to, or for the benefit of, any
governmental official, political party, official of a political party or any
other Person acting in an official capacity in violation of any applicable law,
including the U.S. Foreign Corrupt Practices Act of 1977, as amended.

5.45 INTERNAL CONTROLS. From and after a Public Offering:

(a) The Borrower has established and maintains disclosure controls and
procedures (as such term is defined in Rule 13a-14 under the Exchange Act and
the rules of the SEC, which (A) are designed to ensure that material information
relating to the Borrower, including its consolidated Subsidiaries, is made known
to the Borrower’s principal executive officer and its principal financial
officer or persons performing similar functions by others within those entities,
particularly during the periods in which the periodic reports required under the
Exchange Act are being prepared; (B) have been evaluated for effectiveness as of
a date within 90 days prior to the filing of the Borrower’s most recent annual
or quarterly report filed with the Securities Exchange Commission; and (C) are
effective in all material respects to perform the functions for which they were
established;

(b) Based on the evaluation of its disclosure controls and procedures, the
Borrower is not aware of (A) any significant deficiency in the design or
operation of internal controls which could adversely affect the Borrower’s
ability to record, process, summarize and report financial data or any material
weaknesses in internal controls or (B) any fraud, whether or not material, that
involves management or other employees who have a significant role in the
Borrower’s internal controls; and

(c) Since the date of the most recent evaluation of such disclosure controls and
procedures, there have been no significant changes in internal controls or in
other factors that could significantly affect internal controls, including any
corrective actions with regard to significant deficiencies and material
weaknesses, other than those disclosed in filings made by the Borrower under the
reporting requirements of the Exchange Act.

5.46 INTERCOMPANY RECEIVABLES. No Subsidiaries of Parent and no Subsidiaries of
Borrower owe any amounts to WL Southwest.

5.47 EFFECTIVE DATE; MATERIALITY THRESHOLD OF CERTAIN REPRESENTATIONS AND
WARRANTIES. The breach of the representations and warranties made by Borrower to
Administrative Agent and the Lenders in Sections 5.01(d), 5.06 (in excess of
available insurance), 5.08(a), 5.16, 5.17, 5.19, 5.24, 5.25(b), 5.26, 5.31, 5.33
and 5.34, shall not result in a Default unless any such breaches taken as an
aggregate would reduce the value of, or cause liability, damage or loss to, or
Claims against, the any individual Asset by or in an amount equal to $1,000,000
or more (the calculation of such reduction in value, liability, damage or Claim
with respect to a specific breach shall be made without regard to any limitation
or qualification as to materiality set forth in such representation or
warranty). This Section 5.47 only applies to the

 

64



--------------------------------------------------------------------------------

representations and warranties listed in the first sentence of this
Section 5.47, and only with respect to the aggregate of all such Claims against
an Asset up to $1,000,000 (and any amount in excess of the $1,000,000 per Asset
shall constitute a Default) and not to any reduction in the value of, or
liability, damage or loss to, or Claims against, Borrower or any of the
Consolidated Group; provided, however, whether or not a Default exists after
applying such $1,000,000 limitations above, nonetheless a Default shall exist if
any breach or breaches of the representations and warranties set forth in the
first sentence of this Section 5.47 occur(s) that individually or in the
aggregate would reduce the value of, or cause liability, damage or loss to, or
Claims against, any or all of the Aggregate Real Property or any portion thereof
in an amount equal to $20,000,000 or more (the calculation of such aggregate
reduction in value, liability, damage or Claim with respect to any or all of the
Aggregate Real Property shall be made without regard to any limitation or
qualification as to materiality set forth in such representation or warranty and
without the deduction of $1,000,000 for any Asset in making such computation).
Nothing in this Section 5.47 shall relieve Borrower of any covenants or
obligations under the Loan Documents related to the subject matter of such
representations and warranties whether or not a “Default” exists under this
Section 5.47.

5.48 REPRESENTATIONS AND WARRANTIES UPON DELIVERY OF FINANCIAL STATEMENTS,
DOCUMENTS, AND OTHER INFORMATION. Each delivery by any Loan Party to
Administrative Agent or any Lender of any schedules (including the schedules
attached to this Agreement), financial statements, Borrowing Base Report,
Project Eligibility Request other documents or information on or after the date
of this Agreement shall be a representation and warranty that such schedules,
financial statements, other documents and information are true, correct and
complete (in accordance with GAAP) in all material respects, that there are no
material omissions therefrom that would result in such financial statements,
other documents or information being materially incomplete, incorrect or
misleading in any material respect as of the date thereof, and that such
financial statements accurately present the financial condition and results of
operations of the Loan Parties as at the dates thereof in all material respects
and for the periods covered thereby.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Loan or other Obligation hereunder shall remain unpaid or
unsatisfied, Borrower shall, and shall (except in the case of the covenants set
forth in Sections 6.01, 6.02, and 6.03) cause each member of the Consolidated
Group to:

6.01 FINANCIAL STATEMENTS AND OTHER REPORTS. Deliver to Administrative Agent, in
form and detail satisfactory to Majority Lenders:

(a) as soon as available, but in any event within one hundred twenty (120) days
after the end of each fiscal year of Parent, a consolidated and consolidating
balance sheet of the Consolidated Group, as determined in accordance with GAAP,
as at the end of such fiscal year, and the related consolidated and
consolidating statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent certified public accountant of

 

65



--------------------------------------------------------------------------------

nationally recognized standing reasonably acceptable to Administrative Agent
(which may be Windes and McClaughry), which report and opinion shall be prepared
in accordance with GAAP and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit;

(b) as soon as available, but in any event within sixty (60) days after the end
of each of the first three (3) fiscal quarters of each fiscal year of Parent, a
consolidated and consolidating balance sheet of the Consolidated Group, as
determined in accordance with GAAP, as at the end of such fiscal quarter, and
the related consolidated and consolidating statements of income or operations,
shareholders’ equity and cash flows for such fiscal quarter and for the portion
of Parent’s fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail, certified by a Responsible Officer of Borrower as fairly
presenting the financial condition, results of operations, shareholders’ equity
and cash flows of the Consolidated Group in accordance with GAAP, subject only
to normal year-end audit adjustments and the absence of footnotes;

(c) as soon as available, and in any event no later than one hundred twenty
(120) days after the end of each fiscal year of Parent, a projected balance
sheet, income statement and cash flow statement for the next fiscal year; and

(d) as soon as available, and in any event not later than one hundred twenty
(120) days after the end of each fiscal year of Parent, an updated Annual Budget
for the (i) Borrower and (ii) Consolidated Group and, as soon as available, any
material revisions to or any final revisions of any such projected consolidated
Annual Budgets;

(e) as soon as available, but in any event within forty-five (45) days after the
end of each fiscal quarter of each fiscal year of Borrower, updates to Schedule
5.13 (upon the deliveries of such updates, Schedule 5.13 shall be automatically
updated, without any further consent from Administrative Agent or the Lenders)
to the extent that such Schedule is not accurate or complete as of the last day
of such fiscal quarter.

6.02 CERTIFICATES; OTHER INFORMATION. Deliver to Administrative Agent, in form
and detail satisfactory to Majority Lenders and with sufficient copies for each
Lender:

(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its independent certified public accountants
certifying such financial statements;

(b) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), (i) a report of all loans made by any Loan Party to
any officers, directors, board members, employees, shareholders or Affiliates of
any Loan Party during such previous fiscal quarter, (iii) a report of all
Investments made any Loan Party in suppliers and customers of each of the Loan
Parties during the previous fiscal quarter, (iv) a report of all of all
transactions between the Loan Parties and their Affiliates during such previous
fiscal quarter, (v) a report of all bonus compensation paid or awarded to any
Key Manager by any member of the Consolidated Group during the previous fiscal
quarter and (vi) a detailed list, by category, of all Excluded Assets;

 

66



--------------------------------------------------------------------------------

(c) promptly after any request by Administrative Agent or any Lender, copies of
any detailed audit reports, management letters or recommendations submitted to
the board of directors (or the audit committee of the board of directors) of
Borrower or Parent by independent accountants in connection with the accounts or
books of Borrower, Parent or any other member of the Consolidated Group, or any
audit of any of them;

(d) within five (5) days after the same are available, and to the extent the
same are made public in accordance with the Exchange Act, copies of each of the
following documents of Borrower or any other member of the Consolidated Group
not otherwise required to be delivered to Administrative Agent pursuant to this
Agreement:

(i) proxy statements and annual reports to shareholders;

(ii) annual reports on Form 10-K;

(iii) quarterly reports on Form 10-Q; and

(iv) each current report on Form 8-K (other than current reports on Form 8-K
relating only to “Other Events” under Item 5 of Form 8-K or other items defined
as “Other Events” as may be assigned in the future) and transaction statements
On Schedule TO, 13D or 13E-3 that such Person may file under the Exchange Act;

(e) promptly, and in any event within five (5) Business Days after receipt
thereof by any member of the Consolidated Group, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any formal investigation or other formal
inquiries not in the ordinary course by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof;

(f) as soon as available, but in any event no later than (i) thirty (30) days
after the end of each calendar quarter, a preliminary Borrowing Base Report,
which preliminary Borrowing Base Report shall include a detailed calculation of
the Borrowing Base, together with copies of accounts statements during the
preceding three (3) months from each depository maintaining a deposit account
that is subject to a Control Agreement or is otherwise subject to a Lien in
favor of the Administrative Agent, and (ii) forty five (45) days after the end
of each calendar quarter, a final Borrowing Base Report, which final Borrowing
Base Report shall include a detailed calculation of the Borrowing Base, together
with any new account statements covering deposit accounts described above;

(g) as soon as available, but in any event no later than three (3) Business Days
after the end of each week, (i) a report of all Asset Sales, and all sales and
closings of Aggregate Real Property (on an asset-by-asset basis, including Units
and Lots) from the previous week (including gross sales prices, deductions
therefrom to reach Net Proceeds and estimated net sale prices with respect to
each such transaction), (ii) a summary of the current cash balances in the
deposit accounts of the Loan Parties that are subject to Control Agreements and
(iii) such additional information as may be reasonably requested by
Administrative Agent or otherwise agreed to by the parties hereto;

 

67



--------------------------------------------------------------------------------

(h) as soon as available, but in any event no later than ten (10) Business Days
(including a report of the commencement of the physical construction of
Horizontal Improvements or Vertical Construction as contemplated by the
definition of Permitted Construction Indebtedness) after the end of each
calendar month, a report of (i) all construction activity, together with a
report of all sales and closings of Units and Lots from the previous month, with
such additional information as may be agreed to by the parties hereto, (ii) all
acquisitions of any fee or other interest in Real Property during such previous
calendar month, (iii) all Distributions made during such calendar month,
(iv) all expenditures or series of related expenditures outside of the Core
Businesses in excess of $100,000 during such previous calendar month, (v) all
drawdowns or borrowings under any Permitted Construction Indebtedness or
Acquisition Indebtedness and (vi) Investments in Joint Ventures during such
previous calendar month;

(i) promptly, such additional information regarding the business, financial or
corporate affairs of any Loan Party, or compliance with the terms of the Loan
Documents, as Administrative Agent or any Lender may from time to time
reasonably request. Documents required to be delivered pursuant to Section 6.01
or Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which such
documents are posted on Borrower’s behalf on a secure Internet or intranet
website, if any, to which each Lender and Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by
Administrative Agent); provided that:

(i) Borrower shall deliver paper copies of such documents to Administrative
Agent or any Lender that requests Borrower to deliver such paper copies until a
written request to cease delivering paper copies is given by Administrative
Agent or such Lender and

(ii) Borrower shall notify Administrative Agent and each Lender (by facsimile or
electronic mail) of the posting of any such documents and provide to
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by Borrower with any
such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents;

(j) promptly upon and in any event within five (5) days after receipt thereof,
copies of all notices delivered to Borrower or any other member of the
Consolidated Group under the Indenture, the Permitted Borrower Construction
Indebtedness, the Existing Secured Indebtedness or other Permitted Indebtedness;
and

(k) at least five (5) Business Days’ advance notice of any refinancing of
(i) the Indebtedness under the Indenture, (ii) any Permitted Construction
Indebtedness, (iii) any Acquisition Indebtedness.

 

68



--------------------------------------------------------------------------------

6.03 NOTICES. Promptly notify Administrative Agent of:

(a) the occurrence of any Default or Event of Default;

(b) any matter that has resulted or would reasonably be expected to result in a
Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of any member of the Consolidated Group
(including failure to pay any amount due in respect of an Indenture or any other
Permitted Indebtedness on the date scheduled for payment therefor, without
giving effect to any grace period); (ii) any dispute, litigation, investigation,
proceeding or suspension between any member of the Consolidated Group and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any material litigation or proceeding affecting Parent, Borrower
or any of their respective Subsidiaries, including pursuant to any applicable
Environmental Laws;

(c) the occurrence of any ERISA Event;

(d) any material change in accounting policies or financial reporting practices
by any Loan Party;

(e) the occurrence of a default or event of default under any of the Indenture,
Permitted Construction Indebtedness, Acquisition Indebtedness, or Existing
Secured Indebtedness or any other Indebtedness of Borrower, Parent or any
Property Entity;

(f) any change in Key Management; and

(g) any Distribution (other than regularly scheduled Distributions in respect of
the New Preferred Shares in an amount not to exceed four percent (4%) of the par
value of the New Preferred Shares during any twelve (12) month period).

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of Borrower setting forth details of the occurrence
referred to therein and stating what action Borrower has taken and proposes to
take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

6.04 PAYMENT OF OBLIGATIONS. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by Parent or Borrower; (b) all lawful claims which, if
unpaid, would by law become a Lien upon its property; and (c) all Indebtedness,
as and when due and payable, but subject to any subordination provisions
contained in any instrument or agreement evidencing such Indebtedness.

6.05 PRESERVATION OF EXISTENCE, ETC.. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04(a); (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal

 

69



--------------------------------------------------------------------------------

conduct of its business, except to the extent that failure to do so would not
reasonably be expected to have a Material Adverse Effect; and (c) preserve or
renew all of its registered patents, trademarks, trade names and service marks,
the non-preservation of which would reasonably be expected to have a Material
Adverse Effect.

6.06 MAINTENANCE OF PROPERTIES. Preserve and maintain the Aggregate Real
Property in good order, repair and condition, and shall promptly restore damage
from casualty or condemnation to the condition existing immediately prior to
such damage, and shall not permit or commit waste on the Aggregate Real Property
or permit impairment or deterioration of the Aggregate Real Property.

6.07 MAINTENANCE OF INSURANCE.

(a) Property. Maintain with financially sound and reputable insurers having an
A.M. Best rating of A- or better and not Affiliates of Borrower or Parent
insurance with respect to its Properties and business against such casualties
and contingencies, including fire, lightening and other perils, as shall be in
accordance with the general practices of businesses engaged in similar
activities in similar geographic areas and the Consolidated Group’s past
practices and consistent with the Consolidated Group’s practices on the Closing
Date, and in amounts, containing such terms, in such forms and for such periods
as may be reasonable and prudent in accordance with sound business practices.
The Consolidated Group shall at all times comply with and conform to all
provisions of each such insurance policy and to all requirements of the insurers
thereunder applicable to the Consolidated Group, the Properties or to the use,
occupation, possession, operation, maintenance or repair of all or any portion
of the Aggregate Real Property.

(b) Liability. Maintain with financially sound and reputable insurers having an
A.M. Best rating of A- or better and not Affiliates of Borrower or Parent
protecting the Consolidated Group, Administrative Agent and each Lender against
loss from liability imposed by law or assumed in any agreement, document, or
instrument and arising from bodily injury, death or property damage, as shall be
in accordance with the general practices of businesses engaged in similar
activities in similar geographic areas and the Consolidated Group’s past
practices and consistent with the Consolidated Group’s practices on the Closing
Date, and in amounts, containing such terms, in such forms and for such periods
as may be reasonable and prudent in accordance with sound business practices.

(c) Additional Insurance.

(i) Such other policies of insurance as Administrative Agent, acting at the
direction of Majority Lenders, may reasonably request in writing to the extent
available on commercially reasonable terms.

(d) General. All policies for required insurance will be in form and substance
satisfactory to Administrative Agent, acting at the direction of Majority
Lenders in their absolute and sole discretion. All property policies evidencing
required insurance will name Administrative Agent, on behalf of the Lenders, as
first mortgagee and loss payee. All liability policies evidencing required
insurance will name Administrative Agent and each Lender as additional insured.
The policies will not be cancelable as to the interests of Administrative Agent
or the

 

70



--------------------------------------------------------------------------------

Lenders due to the acts of Borrower or any other member of the Consolidated
Group. The policies will provide for at least thirty (30) days prior written
notice of the cancellation or modification thereof to be given to Administrative
Agent. A certified copy of each insurance policy or, if acceptable to
Administrative Agent and Majority Lenders, certificates of insurance evidencing
that such insurance is in full force and effect, will be delivered to
Administrative Agent, together with proof of the payment of the premiums
thereof. Prior to the expiration of each such policy, Borrower shall furnish
Administrative Agent and the Lenders evidence that such policy has been renewed
or replaced in the form of the original or a certified copy of the renewal or
replacement policy or, if acceptable to Administrative Agent, acting at the
direction of Majority Lenders, a certificate reciting that there is in full
force and effect, with a term covering at least the next succeeding calendar
year, insurance of the types and in the amounts required in this Section 6.07.

(e) Borrower will not (and will not permit any Loan Party or Property Entity to)
settle any claim under any casualty insurance policies, if such claim involves
any loss in excess of $1,000,000, without the prior written approval of
Administrative Agent, acting at the direction of Majority Lenders, and the
Borrower shall use commercially reasonable efforts to cause each such policy
that is renewed or entered into after the Closing Date to contain a provision to
such effect.

6.08 COMPLIANCE. Comply, and cause the Aggregate Real Property (including the
location, construction, occupancy, development, management, operation, sale,
marketing and use thereof) to comply in all material respects, with all
Entitlements, all Permitted Exceptions and all Laws, including all Environmental
Laws, applicable to it or to the Core Businesses or the Aggregate Real Property.

6.09 BOOKS AND RECORDS. Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of Borrower or each other member of the Consolidated Group, as the case
may be.

6.10 INSPECTION RIGHTS. Upon the reasonable request of Administrative Agent or
any Lender, allow Administrative Agent and/or any Lender and their
representatives to inspect any of their Aggregate Real Property, to review
reports, files, and other records maintained in the ordinary course of the Core
Businesses, from time to time, during reasonable business hours; provided that
unless a Default or Event of Default has occurred and is continuing and except
in the case of Administrative Agent and its representatives, Borrower shall not
be responsible for the costs and expenses of such inspections more than once per
fiscal year, other than in connection with inspections regarding the accuracy,
truthfulness or completeness of any Borrowing Base Report.

6.11 NEW SUBSIDIARIES. Promptly, and in any event within twenty (20) days after
the formation or acquisition of any new direct or indirect Subsidiary of Parent
or Borrower after the date hereof (i) notify Administrative Agent and each
Lender of such event, (ii) cause each such Subsidiary which is not an Excluded
Subsidiary to become a party to the Unconditional Guaranty, the Security
Agreement and each other applicable Security Document in accordance with the
terms thereof and amend the Security Documents (and related filings) as
appropriate in light of such event to pledge to Administrative Agent for the
benefit of itself and the Lenders all assets of such Subsidiary, and, in each
case, execute and deliver all documents or instruments required

 

71



--------------------------------------------------------------------------------

thereunder or appropriate to perfect the security interests created thereby,
(iii) cause each document (including each Uniform Commercial Code financing
statement) required by applicable Laws or reasonably requested by Administrative
Agent to be filed, registered or recorded in order to create in favor of
Administrative Agent for the benefit of itself and the Lenders a valid, legal
and perfected first priority Lien on the Collateral subject to the Security
Documents to be so filed, registered or recorded and evidence thereof delivered
to Administrative Agent and (iv) deliver an opinion of counsel in form and
substance reasonably satisfactory to Majority Lenders with respect to each such
Person and the matters set forth in this Section 6.11.

6.12 INTANGIBLE, RECORDING AND STAMP TAX. Promptly pay all intangible taxes or
documentary stamp taxes assessed against the Loan Parties, Property Entities,
Administrative Agent or any of Lenders as a result of this Agreement,
recordation of any Deed of Trust or any document related hereto, if any.

6.13 FURTHER ASSURANCES. At any time and from time to time, execute, acknowledge
and deliver such further documents, agreements and instruments and take such
further action as may reasonably be requested by Administrative Agent, in each
case further and more perfectly to effect the purposes of this Agreement and the
other Loan Documents, including, from time to time to better assure, preserve,
protect and perfect the interest of Administrative Agent in the Collateral and
the rights and remedies of Administrative Agent under the Loan Documents.
Without limiting the foregoing, to the extent that Administrative Agent, acting
at direction of Majority Lenders, determines from time to time that additional
deeds of trust, amendments to deeds of trust, financing statements,
subordinations and other documents are required in order to perfect all Liens
and encumbrances in favor of Administrative Agent, and cause all Collateral
encumbered by any of the Deeds of Trust to be subject only to Permitted
Exceptions, Borrower shall execute and deliver such documents, instruments and
other agreements as Administrative Agent or Majority Lenders may reasonably
request.

6.14 SPECIAL COVENANTS RELATING TO COLLATERAL.

(a) Defense of Title. Borrower shall (or shall cause the applicable Loan Party
or Property Entity, as applicable, to) defend the Collateral, the title and
interest therein of Borrower (or the applicable Loan Party or Property Entity)
represented and warranted in the Security Documents and the legality, validity,
binding nature and enforceability of each Lien and encumbrance contained in the
Security Documents and the first priority of the Security Documents against all
matters, including: (a) any attachment, levy, or other seizure by legal process
or otherwise of any or all Collateral; (b) except for Permitted Exceptions, any
Lien or encumbrance or claim thereof on any or all Collateral; (c) any attempt
to foreclose, conduct a trustee’s sale, or otherwise realize upon any or all
Collateral under any Lien or encumbrance, regardless of whether a Permitted Lien
and regardless of whether junior or senior to the Security Documents; and
(d) any claim questioning the legality, validity, binding nature, enforceability
or priority of the Security Documents. Borrower shall notify Administrative
Agent and each Lender promptly in writing of any of the foregoing and will
provide such information with respect thereto as Administrative Agent may from
time to time request. During the period of time that Borrower is not able to
comply with the covenants set forth herein for a Project or portion thereof for
a period of thirty (30) days following written notice from Administrative Agent
(provided that if Borrower cannot reasonably cure such non-compliance within
such thirty (30) day period, such thirty (30) day

 

72



--------------------------------------------------------------------------------

period shall be extended for a reasonable period not in excess of thirty
(30) days from the date of Administrative Agent’s notice to cure such
non-compliance provided that Borrower shall have commenced such cure within such
thirty (30) day period and shall diligently thereafter proceed to effect such
cure), then such Project (or portion thereof, as the case may be) shall cease to
have any value in the computation of the Borrowing Base until Borrower shall so
comply.

(b) Plats, Annexations and Approvals. For each Project or any portion thereof to
be included in the Borrowing Base:

(i) Each plat, Tentative Map or Final Map with respect to any portion of any
Project shall comply with all Laws and shall be satisfactory in form and
substance to Majority Lenders. Prior to evaluation by Majority Lenders of the
plat or map for approval, Borrower shall deliver to Administrative Agent such
certifications, maps, surveys and other documents and information as Majority
Lenders requires. Prior to the recordation of any plat or map relating to any
Borrower Real Property, Borrower shall deliver to Administrative Agent such
title insurance endorsements insuring the continued priority of the Deed of
Trust after recording of the plat or map as Majority Lenders may require.
Borrower agrees to take such steps as Majority Lenders may require in (i) either
re-recording the Deed of Trust or amending the Deed of Trust to reflect the new
plat legal description, and (ii) obtaining an endorsement to the Title Policy to
amend the legal description therein.

(ii) Based on the applicable stage of development, Borrower shall obtain and,
upon request, provide Administrative Agent with, evidence of: (i) appropriate
Entitlements for the use, entitlement, management, development, operation,
marketing and sale of each Project or portion thereof and compliance therewith
in all material respects; (ii) all necessary approvals and permits of
Governmental Authorities and other third parties necessary to permit the use,
entitlement, management, development, operation, marketing and sale of each
Project or portion thereof, including all applicable public reports,
architectural committee approvals, public offering statements, exemptions and
other approvals required pursuant to any applicable Laws or Permitted
Exceptions; (iii) all Entitlements necessary to commence, carry out and complete
Horizontal Improvements or Vertical Construction; and (iv) evidence of payment
of all fees and other required amounts for such approvals and permits.

(iii) At Administrative Agent’s or any Lender’s request, Borrower shall provide
Administrative Agent or such Lender with true and correct copies of all
documents and instruments relating to proposed easements, boundary line
adjustments, covenants, conditions and restrictions and other similar matters
affecting title to each Project or portion thereof in connection with the use,
entitlement, management, development, operation, marketing and sale thereof,
together with all surveys, plats, contracts and other information requested by
Administrative Agent or such Lender in connection therewith. Such easements,
boundary line adjustments, covenants, conditions and restrictions and other
matters shall not be entered into by Borrower unless consented to in writing by
Majority

 

73



--------------------------------------------------------------------------------

Lenders, which consent shall not be unreasonably withheld by Majority Lenders,
so long as they are entered into in the ordinary course of developing each
Project. If such consent is granted by Majority Lenders, Administrative Agent on
behalf of itself and the Lenders will also enter into such subordinations and
releases as may be appropriate in connection with such easements, boundary line
adjustments and covenants, conditions and restrictions, provided that such
subordinations are in form satisfactory to Majority Lenders, and, in connection
with any such releases, Borrower has satisfied the conditions precedent set
forth in Section 8.03.

In the event that Borrower is not able to comply with the covenants set forth
herein for a Project or portion thereof for a period of ten (10) days following
written notice from Administrative Agent (provided that if Borrower cannot
reasonably cure such non-compliance within such ten (10) day period, such ten
(10) day period shall be extended for a reasonable period not in excess of
thirty (30) days from the date of Administrative Agent’s notice to cure such
non-compliance provided that Borrower shall have commenced such cure within such
ten (10) day period and shall diligently thereafter proceed to effect such
cure), then such Project (or portion thereof, as the case may be) shall cease to
have any value in calculation of the Borrowing Base until Borrower shall so
comply.

(c) Utilities. Borrower shall provide or cause to be provided all telephone
service, electric power, storm sewer, sanitary sewer and water facilities for
each Project, and such utilities will be adequate to serve such Project in all
material respects. No condition will exist to affect Borrower’s right to connect
into and have adequate use of such utilities, except for the payment of normal
connection charges or tap charges and except for the payment of subsequent
charges for such services to the utility supplier. In the event that Borrower is
not able to comply with the covenants set forth herein for a Project or portion
thereof for a period of ten (10) days following written notice from
Administrative Agent (provided that if Borrower cannot reasonably cure such
non-compliance within such ten (10) day period, such ten (10) day period shall
be extended for a reasonable period not in excess of thirty (30) days from the
date of Administrative Agent’s notice to cure such non-compliance provided that
Borrower shall have commenced such cure within such ten (10) day period and
shall diligently thereafter proceed to effect such cure), then such Project (or
portion thereof, as the case may be) shall cease to have any value in
calculation of the Borrowing Base until Borrower shall so comply.

(d) Plans, Drawings and Specifications. Borrower shall be the sole owner of all
Plans, Drawings and Specifications for the Improvements for each Project or, to
the extent that Borrower is not the sole owner of such Plans, Drawings and
Specifications, Borrower shall have the unconditional right to use such Plans,
Drawings and Specifications in connection with the construction of the
Improvements for such Project. None of Administrative Agent nor any Lenders will
be restricted in any way in use of such Plans, Drawings and Specifications from
and after a Default in connection with the Horizontal Improvements or Vertical
Construction of the Improvements and the exercise of Administrative Agent’s and
Lenders’ other rights and remedies, and Borrower shall obtain all consents and
authorizations necessary for the use of such Plans, Drawings and Specifications
by Administrative Agent on behalf of itself and the Lenders. In the event that
Borrower is not able to comply with the covenants set forth herein for a Project
or portion thereof for a period of ten (10) days following written notice from
Administrative Agent (provided that if Borrower cannot reasonably cure such
non-compliance within such ten (10) day period, such ten (10) day period shall
be extended for a reasonable period not in excess of thirty

 

74



--------------------------------------------------------------------------------

(30) days from the date of Administrative Agent’s notice to cure such
non-compliance provided that Borrower shall have commenced such cure within such
ten (10) day period and shall diligently thereafter proceed to effect such
cure), then such Project (or portion thereof, as the case may be) shall cease to
have any value in calculation of the Borrowing Base until Borrower shall so
comply.

(e) Compliance with Permitted Exceptions. Borrower shall keep and maintain in
full force and effect all restrictive covenants, development agreements,
easements and other similar agreements with Governmental Authorities and other
Persons that are necessary or desirable for the use, entitlement, management,
development, operation, marketing and sale of each Project. Borrower shall not
default in any material respect under any such covenants, development
agreements, easements and other agreements and will diligently enforce its
rights thereunder. In the event that Borrower is not able to comply with the
covenants set forth herein for a Project or portion thereof for a period of ten
(10) days following written notice from Administrative Agent (provided that if
Borrower cannot reasonably cure such non-compliance within such ten (10) day
period, such ten (10) day period shall be extended for a reasonable period not
in excess of thirty (30) days from the date of Administrative Agent’s notice to
cure such non-compliance provided that Borrower shall have commenced such cure
within such ten (10) day period and shall diligently thereafter proceed to
effect such cure), then such Project (or portion thereof, as the case may be)
shall cease to have any value in calculation of the Borrowing Base until
Borrower shall so comply.

(f) Project Development. For each Project:

(i) Borrower shall at all times, in all material respects, develop, maintain and
operate the Projects and use its best efforts to market and sell Units in each
Project. Borrower shall pay all costs and expenses arising in connection with
the management, use, entitlement, development, operation, marketing and sale of
each Project. The Improvements for each Project shall be constructed and
developed in conformity in all material respects with the Plans, Drawings and
Specifications therefor, and shall be contained wholly within the lot lines of
the land included within the Project and will not encroach in any material
respect on any other real estate, easements, building lines or setback
requirements. Within ten (10) days after Borrower receives notice or knowledge
thereof, Borrower shall proceed with diligence to correct any material departure
from applicable Plans, Drawings and Specifications and any departure from
applicable laws, rules and regulations of any Governmental Authority with
jurisdiction over such Project.

(ii) With respect to those portions of each Project which are to be “open space”
or otherwise constitute streets and other common areas to be Dedications to
homeowners’ associations or other Governmental Authorities with jurisdiction
over such Project and are not otherwise included within the portions of the
Borrower Real Property to be developed by Borrower, Borrower shall take such
actions as may be necessary to cause such Dedications to be made promptly and in
accordance with applicable covenants, conditions and restrictions and Law.
Majority Lenders’ may notify Borrower that such Dedications are required, in
which case Borrower shall cause such Dedications to occur within thirty
(30) days after such notification.

 

75



--------------------------------------------------------------------------------

In the event that Borrower is not able to comply with the covenants set forth
herein for a Project or portion thereof for a period of ten (10) days following
written notice from Administrative Agent (provided that if Borrower cannot
reasonably cure such non-compliance within such ten (10) day period, such ten
(10) day period shall be extended for a reasonable period not in excess of
thirty (30) days from the date of Administrative Agent’s notice to cure such
non-compliance provided that Borrower shall have commenced such cure within such
ten (10) day period and shall diligently thereafter proceed to effect such
cure), then such Project (or portion thereof, as the case may be) shall cease to
be included in the Borrowing Base until Borrower shall so comply.

(g) Title Policy Endorsements. If required by Majority Lenders, from time to
time in connection with the approvals that may be granted by Majority Lenders
pursuant to the Loan Documents, Borrower shall provide such continuation
endorsements, date down endorsements, survey endorsements and other endorsements
to each Title Policy for each Project or Asset, as the case may be, in form and
substance satisfactory to Majority Lenders as they determine are necessary to
insure the priority of each Deed of Trust as a valid first Lien on the
applicable Collateral, subject only to Permitted Exceptions. Borrower agrees to
furnish to the Title Company, at Borrower’s sole cost and expense, such surveys
and other documents and information as Majority Lenders or the Title Company may
require for the Title Company to issue such endorsements. In the event that
Borrower is not able to comply with the covenants set forth herein for a Project
or Asset, as the case may be, for a period of ten (10) days following written
notice from Administrative Agent (provided that if Borrower cannot reasonably
cure such non-compliance within such ten (10) day period, such ten (10) day
period shall be extended for a reasonable period not in excess of thirty
(30) days from the date of Administrative Agent’s notice to cure such
non-compliance provided that Borrower shall have commenced such cure within such
ten (10) day period and shall diligently thereafter proceed to effect such
cure), then such Project or Asset, as the case may be, shall cease to have any
value in calculation of the Borrowing Base until Borrower shall so comply.

(h) Improvement Districts. For any Project, without obtaining the prior written
consent of Majority Lenders, Borrower shall not consent to, or vote in favor of,
the inclusion of all or any part of the Collateral in any improvement district,
any “Mello-Roos” district (for Projects in California), special assessment
district or similar district. Borrower shall give immediate notice to
Administrative Agent and each Lender of any notification or advice that Borrower
may receive from any municipality or other third party of any intent or proposal
to include all or any part of the Collateral in an improvement, assessment or
other district. Upon prior written notice to Borrower, Administrative Agent,
acting at the direction of Majority Lenders, shall have the right to file a
written objection to the inclusion of all or any part of the Collateral in an
improvement, assessment or other district, either in its own name or in the name
of Borrower or any Lender, and to appear at, and participate in, any hearing
with respect to the formation of any such district. In the event that Borrower
is not able to comply with the covenants set forth herein for a Project or
portion thereof for a period of ten (10) days following written notice from
Administrative Agent (provided that if Borrower cannot reasonably cure such
non-compliance within such ten (10) day period, such ten (10) day period shall
be extended for a reasonable period not in excess of thirty (30) days from the
date of Administrative Agent’s notice to cure such non-compliance provided that
Borrower shall have commenced such cure within such ten (10) day period and
shall diligently thereafter proceed to effect such cure), then such Project
shall cease to have any value in calculation of the Borrowing Base until
Borrower shall so comply.

 

76



--------------------------------------------------------------------------------

(i) Intentionally Omitted.

(j) Appraisal Requirements. The form and substance of each Appraisal must be
reasonably satisfactory to Majority Lenders, provided that in reviewing
Appraisals, Majority Lenders shall apply the policies and procedures generally
used by Majority Lenders in their real estate lending activities. Each Appraisal
of Borrower Real Property that is Unimproved Land, Land Under Development or
Finished Lots shall be based upon the “bulk finished appraised value” of such
Borrower Real Property. Each Appraisal of Borrower Real Property that are Homes
Under Construction or Model Homes will be at least a “FNMA plan type appraisal”.
Each Appraisal must include, without limitation, the following information:
(i) a narrative economic and demographic feasibility analysis of the market,
including a supply and demand comparison; (ii) a narrative comparison of each
subject Asset to competing projects in the same metropolitan area; (iii) a base
plan type value for each type of Unit in each Asset; and (iv) a market and
absorption study for each Asset. All Appraisals must comply with the appraisal
policies and procedures of Majority Lenders and with all applicable laws, rules,
and regulations, including the Financial Institutions Reform, Recovery, and
Enforcement Act of 1989, as amended. All Appraisals shall be addressed to each
Lender and their respective successors and assigns for their reliance.

(i) Appraiser Engagement. Each Appraisal must be prepared by either (1) an
M.A.I.-certified appraiser selected by Majority Lenders and reasonably approved
by Borrower, or (2) by the an M.A.I.- certified appraiser employed in the real
property appraisal department of Majority Lenders’ selection of either Ernst &
Young, PricewaterhouseCoopers, KPMG or Deloitte Touche Tohmatsu, and which
appraiser shall be engaged by Majority Lenders. Upon request by Majority
Lenders, Borrower will provide to Majority Lenders all information (including
Lot and Unit premiums and upgrades, if applicable) necessary to allow an
Appraisal to be ordered by Majority Lenders. Majority Lenders will engage an
appraiser to perform an Appraisal only when it receives all information deemed
necessary by the Majority Lenders and the appraiser for preparation of such
Appraisal. Majority Lenders will not have any liability to Borrower or any other
Person with respect to delays in the Appraisal process. Borrower and its
Affiliates will not employ any appraiser that prepares an Appraisal for any of
the Borrower Real Property unless specifically requested to do so by Majority
Lenders. Majority Lenders may employ a staff appraiser or a fee appraiser and
Borrower will reimburse Majority Lenders at Majority Lenders’ reasonable cost
therefor.

(ii) Appraisal Evaluation. Upon receipt of an Appraisal, Majority Lenders will
review the Appraisal in accordance with the appraisal policies and procedures of
Majority Lenders and establish an Appraised Value. Majority Lenders will notify
Borrower of such Appraised Value.

(iii) Appraisals. Notwithstanding anything in this Section 6.14(j) to the
contrary, Majority Lenders may order Appraisals or updated Appraisals as set
forth below.

 

77



--------------------------------------------------------------------------------

(A) Majority Lenders may order Appraisals or updated Appraisals at any time and
from time to time if required by any Law;

(B) Majority Lenders may order Appraisals for up to one-third of all Eligible
Real Property Collateral as it elects each calendar year;

(C) Within 45 days following the receipt of any Borrowing Base Report, Majority
Lenders may order an Appraisal on any Borrower Real Property that was first
added to Eligible Real Property Collateral during the quarter ending on the date
of such Borrowing Base Report if the Majority Lenders do not approve the Net
Present Value of Projected Net Revenues and Net Present Value of Projected Total
Project Costs included in the Certified Net Cash Flow Report included as part of
such Borrowing Base Report;

(D) Within 90 days following the receipt of a financial statement that reflects
an impairment or write down of the carrying or book value of any Eligible Real
Property Collateral, the Majority Lenders may order an Appraisal on the Eligible
Real Property Collateral with respect to which such impairment or write down was
recorded in the books and records of the Borrower for financial statement
purposes;

(E) In the event that Borrower reasonably believes that there has been a
material increase in the value of any Borrower Real Property since the previous
Appraisal of such Borrower Real Property, then not less than six (6) months
after the date of such previous Appraisal, Borrower may request that Majority
Lenders order a new Appraisal of such Borrower Real Property from the appraiser
that prepared the previous Appraisal;

(F) Not more than once every six (6) months on any Asset where the existing
Appraised Value is lower than the amount determined in the first sentence of the
definition of “Eligible Real Property Collateral Valuation”, Borrower may
request that Lender order a new Appraisal; and

(G) Majority Lenders may order updated or new Appraisals at any time and from
time to time.

(iv) Expenses. Borrower shall pay the cost and expense of all Appraisals
obtained by Majority Lenders in connection with the Loan. Additionally, Borrower
shall pay for all costs and expenses with respect to Appraisals ordered solely
by Lender after the occurrence of a Default, or pursuant to Sections
6.14(j)(ii), or 6.14(j)(iii)(A), (B), (C), (D), (E) or (F) with respect to any
particular Asset, Lots or Units. Unless Borrower is required to pay the cost and
expense of an Appraisal under the previous sentence, Lender shall pay for an
Appraisal ordered under 6.14(j)(iii)(G). Other than as set forth in the
immediately preceding sentence, Borrower will reimburse Majority Lenders for all
costs and expenses incurred in the appraisal process and in establishing and
monitoring Appraised Values. All

 

78



--------------------------------------------------------------------------------

reimbursements by Borrower to Majority Lenders required by this
Section 6.14(j)(iv) will be paid to Majority Lenders within fifteen (15) days
after notice from Majority Lenders to Borrower.

(v) No ordering of any Appraisal under any of Sections 6.14(j)(iii)(A) through
(G), inclusive, shall limit Lender’s right to order Appraisals under any of such
sections (for example, an Appraisal ordered under Section 6.14(j)(iii)(F) will
not count against Lenders’ rights under Section 6.14(j)(iii)(B)).

(k) Joint Ventures. Borrower shall, or shall cause the applicable member of the
Consolidated Group to, pledge to the Administrative Agent, for the benefit of
the Lenders (i) all proceeds of equity interests in any Joint Venture in which
the Borrower, or a member of the Consolidated Group, is an equity holder and
(ii) to the extent not prohibited by the documents governing such Joint Venture,
its equity interest in any Joint Venture in which the Borrower, or a member of
the Consolidated Group, is an equity holder, in each case on a first priority
basis. When negotiating the terms of documents governing a Joint Venture,
Borrower shall, or shall cause the applicable member of the Consolidated Group,
to use its best efforts to include in such documents provisions permitting the
ability to pledge its respective interest in the Joint Venture to the
Administrative Agent for the benefit of the Lenders. The terms of the documents
governing such Joint Venture shall be reasonably acceptable to the Lenders,
based on parameters agreed upon in writing by Borrower and Lenders, including
provisions for distributions to the Borrower.

6.15 PAPA OBLIGATIONS. Without limitation of the other provisions of this
Agreement, it is acknowledged and agreed by Borrower (a) that a portion of the
proceeds of the Loan will be used for acquisitions and development of Real
Property which is Eligible Real Property Collateral as to which the PAPA
Obligations exist, including toward fulfilling certain development obligations
to the parties owed such PAPA Obligations and performance and payment of PAPA
Obligations when due, (b) that Borrower shall not engage in acts or omissions
which would cause a default under any PAPA Obligations (or trigger any buyback,
repurchase options or rights of first refusal, and in no event shall any sale
pursuant to those matters constitute a sale in the ordinary course of the Core
Businesses), (c) that Borrower shall promptly provide evidence of compliance
with all PAPA Obligations upon Administrative Agent’s request and without
request to promptly provide notice of any default or asserted default with
respect to any PAPA Obligations, (d) that upon Administrative Agent’s request,
Borrower will promptly provide evidence of compliance with any options held by
any member of the Consolidated Group to acquire Real Property and without
request promptly provide notice of any exercise, pending expiration or default
or asserted default under any such options, and (e) except to the extent that
Borrower is required by the Entitlements to improve areas adjacent to the
Boundaries of the Borrower Real Property, in no event shall Borrower use (or
allow any other Person to use) any proceeds of the Loan to improve any Real
Property which is not actually owned by Borrower (whether or not an option is
held thereon). Further, notwithstanding anything to the contrary in this
Agreement, in no event shall any Real Property or any such option to acquire
Real Property be transferred by Borrower to any Affiliate or Related Party or
any member of the Consolidated Group including that no such transfer shall be
permitted in connection with any transaction contemplated with respect to
Article VIII.

 

79



--------------------------------------------------------------------------------

6.16 TRANSFER OF CF PROPERTY AND MF PROPERTY TO BORROWER. Concurrently with the
repayment of the Existing Secured Indebtedness secured by the MF Property, San
Carlos Property and/or CF Property, or any portion thereof, Borrower shall
(a) cause the MF Owner or the CF Owner, or the applicable portion thereof, as
applicable, to transfer fee title of the MF Property, San Carlos Property or CF
Property, as applicable, to Borrower and (b) deliver the Title Policy to
Administrative Agent and cause such Real Property (together with all appurtenant
Personal Property) to become Collateral hereunder and under the Security
Documents. Concurrently with the repayment and satisfaction of the Existing
Secured Indebtedness (other than in connection with repayment and reconveyance
of portions of the Existing Secured Indebtedness to allow closings of retail
sales of lots or units in the ordinary course of business at arm’s length to
Persons other than Related Parties), with respect to the: (a) CF Property, or
any portion thereof, (i) cause the Lien of the deed(s) of trust securing the
Existing Secured Indebtedness to be fully reconveyed, (ii) convey fee title of
the CF Property, or applicable portion thereof, to Borrower, (iii) execute,
acknowledge and record in the Official Records, a Deed of Trust, subject only to
Permitted Exceptions, as a Lien against the CF Property, or the applicable
portion thereof, and (iv) cause the Title Policy to be issued; (b) MF Property,
or any portion thereof, (i) cause the Lien of the deed(s) of trust securing the
Existing Secured Indebtedness to be fully reconveyed, (ii) convey fee title of
the MF Property, or applicable portion thereof, to Borrower, (iii) execute,
acknowledge and record in the Official Records, a Deed of Trust, subject only to
Permitted Exceptions, as a Lien against the MF Property, or the applicable
portion thereof, and (iv) cause the Title Policy to be issued; and (c) San
Carlos Property, or any portion thereof, (i) cause the Lien of the deed(s) of
trust securing the Existing Secured Indebtedness to be fully reconveyed,
(ii) convey fee title of the San Carlos Property, or applicable portion thereof,
to Borrower, (iii) execute, acknowledge and record in the Official Records, a
Deed of Trust, subject only to Permitted Exceptions, as a Lien against the San
Carlos Property, or the applicable portion thereof, and (iv) cause the Title
Policy to be issued.

6.17 PROPERTY TRANSFERS. If at any time Borrower owns any Real Property (that is
not released pursuant to Article VIII) that is not subject to the Lien of a Deed
of Trust, Borrower shall upon request of Majority Lenders, as soon as reasonably
practicable: (i) execute, acknowledge and record in the Official Records, a Deed
of Trust (or an amendment to an existing Deed of Trust to include such added
Real Property as Collateral), subject only to Permitted Exceptions, as a Lien on
such Real Property; and (ii) cause a Title Policy (or an endorsement to an
existing Title Policy, as required by Majority Lenders, insuring the priority of
the Deed of Trust on such added Real Property) to be issued.

6.18 RIGHTS OF FIRST REFUSAL. The Borrower shall grant ColFin WLH Funding, LLC
(or one of its Affiliates) a right of first refusal, in form and substance
acceptable to the Administrative Agent, to provide (x) all or any portion of the
equity financing for the Mayfield Property and its subsequent development
thereof and (y) all or any portion of any Acquisition Indebtedness
(collectively, the “Rights of First Refusal”).

6.19 CERTAIN REAL ESTATE COVENANTS

(a) Borrower covenants and agrees that upon request by Administrative Agent from
time to time, Borrower shall deliver to Administrative Agent, in form and
content reasonably acceptable to the Majority Lenders, a schedule of all maps,
plats and Tentative Maps in existence

 

80



--------------------------------------------------------------------------------

with respect to the Projects in the possession of, or prepared for, any member
of the Consolidated Group and each such map, plat or Tentative Map shall be made
available by Borrower for review and copying by Lender and contain or be
accompanied by such information in the possession of, or prepared for any member
of the Consolidated Group and such certifications as Administrative Agent or
Lender may reasonably request.

(b) Borrower covenants and agrees that upon request by Administrative Agent from
time to time, Borrower shall provide to Administrative Agent, in form and
content reasonably acceptable to the Majority Lenders, a schedule of all
soils/hydrology test reports relating to the Projects in the possession of, or
prepared for, any member of the Consolidated Group, and such test reports shall
be made available by Borrower for review and copying by Administrative Agent or
Lender.

(c) Borrower covenants and agrees that upon request by Administrative Agent from
time to time, Borrower shall deliver to Administrative Agent, in form and
content reasonably acceptable to the Majority Lenders, a schedule of all
environmental assessments of the Projects in the possession of, or prepared for,
any member of the Consolidated Group, and such assessments shall be made
available by Borrower for review and copying by Administrative Agent or Lender.
If Majority Lenders determine that any further review should be obtained,
Borrower shall also provide such follow up testing, reports, and other actions
as may be required by Administrative Agent. If such reports (or soils/hydrology
tests reports referenced immediately above) are addressed to Borrower, Borrower
shall cause a reliance letter, in form and substance satisfactory to Majority
Lenders, to be provided to Administrative Agent.

(d) Borrower covenants and agrees that if in Borrower’s possession and requested
by Administrative Agent from time to time, Borrower shall provide Administrative
Agent, in form and content acceptable to the Majority Lenders, a preliminary
title report for each Project, prepared by the Title Company, together with a
legible copy of each “SCHEDULE B” item.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Loan or other Obligation hereunder shall remain unpaid or
unsatisfied, Borrower shall not, nor shall it permit any member of the
Consolidated Group to, directly or indirectly:

7.01 PERMITTED INDEBTEDNESS. Incur or permit to exist or remain outstanding any
Indebtedness; provided, however, that the Loan Parties may incur or permit to
exist or remain outstanding the following Indebtedness (“Permitted
Indebtedness”):

(a) Indebtedness of any Loan Party arising under this Agreement or the other
Loan Documents;

(b) Indebtedness in respect of taxes, assessments, governmental charges, and
claims for labor, materials or supplies, to the extent that payment thereof is
not yet due or is being contested in good faith by appropriate proceedings, and
an adequate reserve has been established therefor and is maintained in
accordance with GAAP;

 

81



--------------------------------------------------------------------------------

(c) Existing Secured Indebtedness;

(d) Indebtedness of any Loan Party incurred to finance the purchase of equipment
used in the ordinary course of the Core Businesses in an aggregate amount not to
exceed $5,000,000;

(e) Indebtedness of any Loan Party arising under the Indenture in an aggregate
principal amount not to exceed $75,000,000 plus any additional principal amount
resulting from the payment in-kind of interest thereon and extensions, renewals,
refinancings and replacements thereof; provided that (i) the principal amount of
any such refinancing does not exceed $75,000,000 plus any such payment-in-kind
interest plus any accrued interest, premiums thereon and fees and expenses
incurred in connection with such extension, renewal, refinancing or replacement,
(ii) the maturity date of such Indebtedness is extended beyond the first
anniversary of the Maturity Date and (iii) the material terms and provisions of
any such refinancing (including redemption, prepayment, security, default and
subordination provisions) are no less favorable to the applicable Loan Party and
the Lenders than the Indebtedness being refinanced (other than the interest rate
and fees under such refinanced Indebtedness which may be at a rate consistent
with the rates and fees then prevailing in the market for similar Indebtedness
for borrowers engaged in the Core Businesses and with similar credit risks as
Borrower);

(f) Other Indebtedness that satisfies each of the following conditions (“Other
Permitted Indebtedness”):

(i) Subject to Section 7.01(f) (iii)-(vii) and the terms of the Rights of First
Refusal and Acquisition Indebtedness;

(ii) Subject to Section 7.01(f) (iii)-(vii), Permitted Construction
Indebtedness;

(iii) All Acquisition Indebtedness and Permitted Construction Indebtedness shall
not exceed in the aggregate at any one time outstanding $100 million of
principal amount (including interest that is payable in kind and added to the
principal amount thereof), which $100 million aggregate limit shall be reduced
dollar-for-dollar by the outstanding principal amount (including interest that
is payable in kind and added to the principal amount thereof) on any outstanding
Existing Secured Indebtedness and the unsecured Indebtedness referred to in
Section 7.01(g) below; provided, however, Acquisition Indebtedness constituting
Non-Recourse Debt shall not count against such $100 million limitation;

(iv) All Acquisition Indebtedness shall not exceed in the aggregate at any one
time outstanding $20 million of principal amount (including interest that is
payable in kind and added to the principal amount thereof); provided, however,
Acquisition Indebtedness constituting Non-Recourse Debt shall not count against
such $20 million limitation. For clarification purposes, the outstanding
principal balance (including interest that is payable in kind and added to the
principal amount thereof) of Acquisition Indebtedness referred to in this
Section 7.01(f)(iv) shall be included for purposes of applying the limitations
referred to in this Section 7.01(f)(iv) and 7.01(f)(iii);

 

82



--------------------------------------------------------------------------------

(v) All Acquisition Indebtedness and Permitted Construction Indebtedness shall
be on terms and conditions reasonably satisfactory to the Majority Lenders
(including notice and cure rights for the benefit of the Administrative Agent)
and shall be made by an lender that is not an Affiliate of any Loan Party or any
Joint Venture;

(vi) Acquisition Indebtedness and Permitted Construction Indebtedness shall be
permitted only if (x) at the time of each closing and funding of any such
Indebtedness, no Default or Event of Default shall have occurred and be
continuing, and no Default or Event of Default shall occur as a result of the
incurrence of such Indebtedness or the release of any Liens in connection
therewith and (y) if Borrower first demonstrates to the Administrative Agent’s
reasonable satisfaction compliance with the Borrowing Base test measured both
before and after (on a pro forma basis) the incurrence of such Indebtedness and
the release to the satisfaction of Administrative Agent; and

(vii) The Liens securing the Acquisition Indebtedness are permitted pursuant to
Section 7.02(i);

(g) Indebtedness of any Loan Party that is unsecured in an aggregate amount not
to exceed $50,000,000 to be used by the Borrower or the Parent for general
working capital purposes, provided that any such Indebtedness incurred by the
Borrower or the Parent under this clause (g) shall reduce the amount of
Indebtedness available to be borrowed under clause 7.01(f) on a dollar for
dollar basis and shall be on terms reasonably satisfactory to the Majority
Lenders; and

(h) The Mayfield Loan.

7.02 PERMITTED LIENS. Create or permit to exist any Lien on any Property of
Borrower or any member of the Consolidated Group, including Parent, whether now
or hereafter acquired, except for the following (the “Permitted Liens”):

(a) Liens and other encumbrances arising from attachments or similar
proceedings, pending litigation, judgments or taxes or assessments or government
charges in any such event whose validity or amount is being contested in good
faith by appropriate proceedings and for which adequate cash reserves have been
established and are maintained in accordance with GAAP, or taxes and assessments
which are not due and delinquent;

(b) Mechanics’ Liens;

(c) pledges or deposits made in connection with workmen’s compensation, employee
benefit plans, unemployment or other insurance, old age pensions, or other
Social Security benefits;

 

83



--------------------------------------------------------------------------------

(d) Liens securing Indebtedness permitted under Sections 7.01(c), 7.01(d), and
7.01(h); provided that in the case of in the case of Liens securing Indebtedness
permitted under Section 7.01(d), such Liens exist at the time such equipment was
acquired and in any event such Liens extend only to the property acquired;

(e) Liens securing Indebtedness permitted under Section 7.01(e); provided that
such Indebtedness and Liens are at all times subject to the terms of the Second
Lien Intercreditor Agreement;

(f) precautionary Uniform Commercial Code financing statements related to
equipment leases or other operating leases in the ordinary course of business
permitted under this Agreement;

(g) easements, rights-of-way and other such restrictions of record customary in
any of the Core Businesses and which do not diminish the value of the subject
Collateral;

(h) Liens in favor of Administrative Agent and the Lenders under or pursuant to
this Agreement and the other Loan Documents;

(i) Liens on Real Property securing Acquisition Indebtedness under
Section 7.01(f)(i) above provided that the sum of the following amounts for all
such Acquisition Indebtedness at any one time outstanding shall not exceed $40
million: (i) the Land Acquisition Cost of the Real Property minus Acquisition
Indebtedness and (ii) the aggregate of all principal paid by any member of the
Consolidated Group or any Joint Venture with respect to outstanding Acquisition
Indebtedness following the date such Acquisition Indebtedness is incurred.

(j) Liens securing Permitted Construction Indebtedness under Section 7.01(f)(ii)
above.

(k) Permitted Exceptions;

(l) rights of setoff or bankers’ Liens upon deposits of cash in favor of banks
or other depository institutions whether arising by contract or operation of
law, incurred in the ordinary course of business so long as such deposits are
not intended to be collateral for any obligations;

(m) Liens securing Secured Intercompany Loans;

(n) pledges of the Equity Securities in a Joint Venture in connection with
Non-Recourse Debt of such Joint Venture; and

(o) Liens on PCI Released Property securing Permitted Borrower Construction
Indebtedness permitted under Section 7.01(f).

7.03 INVESTMENTS. Make any Investments (other than by the Borrower in Borrower
Real Property as necessary for the Core Businesses and subject to Section 7.05),
except:

(a) Cash Equivalents subject to a first priority perfected Lien in favor of
Administrative Agent for the benefit of itself and the Lenders;

 

84



--------------------------------------------------------------------------------

(b) deposit accounts which are subject to Control Agreements;

(c) Investments in Excluded Assets;

(d) Loans to officers, directors, board members, employees, shareholders or
affiliates of Borrower made in the ordinary course of such Loan Party’s business
on such terms as are customary and reasonable for similarly situated companies,
and in an aggregate principal amount outstanding at any time not in excess of
$100,000;

(e) Investments in suppliers and customers of Borrower made in the ordinary
course of such Loan Party’s business on such terms as are customary and
reasonable for similarly situated companies, and in an aggregate amount
outstanding during any rolling twelve (12) month period not in excess of
$100,000;

(f) Investments existing on the date hereof and set forth on Schedule 7.03(f)
hereto;

(g) Investments by Borrower in WL Southwest; provided that such Investments
(i) consist solely of Units, (ii) at the time any such Unit is transferred, WL
Southwest has entered into a binding purchase and sale agreement with a bona
fide arm’s length (other than a sale to an employee in accordance with the
provisions of Section 8.01(b)(ii)) all cash purchaser retail end-user for such
Unit, (iii) immediately after the transfer of title to such Unit to WL Southwest
such Unit shall be transferred, through the same escrow as part of the same
transaction, to such purchaser and (iv) the Net Proceeds from such sale are paid
directly to Borrower;

(h) Investments in accordance with Sections 7.12; and

(i) Investments in Lyon Mayfield to fund development costs in accordance with
the terms of the Completion Guaranty made as of October 28, 2011, by the Persons
listed on Schedule 1 thereto in favor of Qina, LLC.

7.04 FUNDAMENTAL CHANGES. Do any of the following:

(a) merge or consolidate with or into any Person, except that Subsidiaries of
Borrower may merge into a Loan Party; provided that such Loan Party must be the
survivor;

(b) dispose of any Property other than (i) Asset Sales in compliance with
Section 2.02(c)(i) (provided that no Asset Sale of all or substantially all of
the property of a Loan Party or Equity Securities of any Loan Party may be made)
or (ii) Asset Sales permitted under and in compliance with Article VIII;

(c) commence Vertical Construction on the Project listed on Schedule APT; and

 

85



--------------------------------------------------------------------------------

(d) sell, dispose of or otherwise transfer any Equity Securities of a Subsidiary
of Borrower that is the borrower under any Secured Intercompany Loan at any time
that such Secured Intercompany Loan is outstanding.

7.05 ACQUISITIONS. Acquire any fee or other interest in Real Property (whether
by exercise of an option or otherwise) unless (i) the member of the Consolidated
Group acquiring such Real Property is Borrower, (ii) a fully executed and
acknowledged Deed of Trust for the Real Property shall concurrently with
Borrower’s acquisition of the Real Property, be recorded in the Official
Records, and upon recordation of the Deed of Trust, Administrative Agent shall
have received a Title Policy issued by the Title Company, (iii) an Appraisal if
required under Section 6.14(j)(iii)(C) (obtained at Borrower’s sole cost and
expense) of such Real Property showing the Appraised Value of the Real Property
at least equal to the Land Acquisition Costs of the Real Property being acquired
has been delivered to Administrative Agent, (iv) such Real Property is used in
the Core Businesses and (v) the Land Acquisition Cost for Unentitled Land shall
not exceed $5,000,000 in the aggregate during any twelve (12) month period. In
furtherance of the foregoing, Borrower shall, or shall cause the applicable Loan
Party, to execute and deliver such financing statements, subordinations and
other documents requested by Administrative Agent, acting at the direction of
Majority Lenders, necessary or advisable to grant and convey a first priority
perfected Lien in the Real Property.

7.06 TRANSACTIONS WITH AFFILIATES. Enter into any agreement to pay any fees,
wages, salary, bonus, commission, contributions to benefit plans or any other
compensation for goods or services or otherwise enter into any other agreement
or arrangement, including for the transfer of assets, with its Affiliates or to
or for the benefit of any Person who is a director or officer of any member of
the Consolidated Group or any of its Affiliates or who has, or any of whose
Affiliates has, a beneficial interest in the capital stock or partnership
interests of any member of the Consolidated Group or any of its Affiliates (each
an “Affiliate Transaction”), except (i) (a) in the ordinary course of and
pursuant to the reasonable requirements of such member’s business, (b) upon
terms and conditions materially no more favorable than those such member would
be willing to enter into with an unaffiliated third party, (c) if the aggregate
value of the Affiliate Transaction exceeds $2 million, the Borrower has
delivered to the Administrative Agent prior to entering into such Affiliate
Transaction a certificate from an officer of Borrower certifying that (x) such
transaction is on terms and conditions materially no more favorable than those
such member would be willing to enter into with an unaffiliated third party, and
(y) such Affiliate Transaction does not violate any provision of this Agreement,
and (d) if the aggregate value of the Affiliate Transaction exceeds $10 million,
the Borrower has delivered to the Administrative Agent prior to entering into
such Affiliate Transaction an opinion as to the fairness to the applicable
member of the Consolidated Group from a financial point of view issued by an
accounting, appraisal or investment banking firm of national standing and
(ii)(a) pursuant to an agreement under which the Borrower, or, as applicable, a
Joint Venture, incurs no more than $60 million of Indebtedness in the aggregate
in connection with the development of the Mayfield Property and (b) in a
transaction contemplated by the RMV Purchase Agreement. At the request of
Administrative Agent, Borrower shall provide computations and evidence of
compliance with this Section 7.06. Borrower shall not sell, convey, grant,
quitclaim, lease or otherwise transfer any Borrower Real Property to CF Owner,
MF Owner, Lyon Mayfield, any Joint Venture, or any Related Parties, Subsidiaries
or Affiliates of Borrower. Borrower shall not permit: (i) CF Owner to sell,
convey, grant, quitclaim, lease or otherwise transfer any CF Property to any of
MF Owner, Lyon Mayfield,

 

86



--------------------------------------------------------------------------------

any Joint Venture, or any Related Parties, Subsidiaries or Affiliates of CF
Owner or Borrower, other than Borrower; or (ii) MF Owner to sell, convey, grant,
quitclaim, lease or otherwise transfer any MF Property to any of CF Owner, Lyon
Mayfield, any Joint Venture, or any Related Parties, Subsidiaries or Affiliates
of MF Owner or Borrower, other than Borrower; and (iii) Lyon Mayfield to sell,
convey, grant, quitclaim, lease or otherwise transfer any Mayfield Property to
any of CF Owner, MF Owner, any Joint Venture, or any Related Parties,
Subsidiaries or Affiliates of Lyon Mayfield or Borrower, other than Borrower;
provided, however, that nothing in this sentence shall prohibit the Borrower
from selling, conveying, granting, quitclaiming, leasing or otherwise
transferring such properties in non-Affiliated Transactions. No amendment,
modification, renewal or extension (other than renewals or extensions on arm’s
length market terms) shall be entered into in connection with any existing
documents or agreements between the Borrower, Parent or any of their Affiliates,
on the one hand, and any of their Affiliates on the other hand, including the
lease agreement referenced in Section 7.08(c).

7.07 SECOND LIEN NOTES.

(a) Issue additional Second Lien Notes.

(b) Except as permitted by the Second Lien Intercreditor Agreement, prepay,
purchase, redeem or otherwise acquire any Second Lien Notes; or

(c) permit the modification, waiver or amendment of any of the terms of the
Indenture, except for modifications, waivers or amendments not prohibited by
Section 7.01(e) or by the Second Lien Intercreditor Agreement.

7.08 PERMITTED DISTRIBUTIONS. Make any Distributions; provided that:

(a) Subsidiaries may make Distributions to Borrower;

(b) If no Default exists, (i) regularly scheduled Distributions in respect of
the New Preferred Shares may be made in an amount not to exceed four percent
(4%) of the par value of the New Preferred Shares during any twelve (12) month
period and (ii) Distributions of any accrued and unpaid dividends in respect of
the New Preferred Shares that have accrued at a rate not to exceed 6% per annum,
reduced by the amount of Distributions paid in cash, upon conversion of the New
Preferred Shares;

(c) Payments of rent may be made under the that certain Lease Agreement dated
and in effect on April 1, 2003, between WHL 1976 T, LLC by: William Harwell Lyon
1976 Trust (its managing member) and William Lyon Homes, Inc., relating to the
headquarters of Borrower, as in effect from April 1, 2003;

(d) Distributions by Joint Ventures may be made to the Borrower or any of its
Subsidiaries; and

(e) Investments permitted by Sections 7.03(g) may be made to the extent such
Investments would also constitute a Distribution.

 

87



--------------------------------------------------------------------------------

7.09 CHANGE IN NATURE OF BUSINESS. Engage in any material line of business
different from any of the Core Businesses.

7.10 USE OF PROCEEDS. Use the proceeds of the Loan, in violation of the Margin
Regulations, or for the purpose of purchasing or carrying any “margin stock” as
defined in the Margin Regulations or reducing or retiring any Indebtedness which
was originally incurred to purchase or carry “margin stock” or for any other
purpose which might make this transaction a “purpose credit” within the meaning
of the Margin Regulations.

7.11 NO OTHER NEGATIVE PLEDGE. Covenant or otherwise agree with any Person
(other than (a) the Lenders and Administrative Agent pursuant to this Agreement,
(b) the Collateral Trustee (as defined in the Indenture) and (c) with respect to
the assets securing Permitted Borrower Construction Indebtedness, the lenders of
such Permitted Borrower Construction Indebtedness), whether in connection with
obtaining or modifying credit accommodations from such Person, or incurring
other Indebtedness, or otherwise, to keep its unencumbered assets free of any or
all Liens.

7.12 INVESTMENTS IN MF OWNER AND CF OWNER. Make any Investments in MF Owner or
CF Owner unless: (i)(a) such Investment is in the form of a loan or extension of
credit (a “Credit Advance”); (b) the borrower under such Credit Advance is
either MF Owner or CF Owner; (c) such Credit Advance is evidenced by one or more
promissory notes; (d) such Credit Advance is made solely to repay, in its
entirety, and terminate the Existing Secured Indebtedness of MF Owner or CF
Owner, as applicable; (e) such Credit Advance is made directly to the lender,
agent or trustee under such Existing Secured Indebtedness pursuant to a payoff
letter or demand letter pursuant to which such lender, agent or trustee has
agreed to release its Liens on the MF Property or CF Property, as applicable,
upon receipt of the amounts set forth in such letter; (f) the documentation
evidencing such Credit Advance, including the secured promissory notes, shall be
in form and substance satisfactory to Majority Lenders and provide that the
proceeds from any asset sale (including the sale of Lots and Units) by MF Owner
or CF Owner shall be paid directly to Borrower; (g) Borrower, for the benefit of
Administrative Agent and as security for MF Owner’s or CF Owner’s obligations
under such Credit Advance, is granted a first priority perfected Lien on all
assets (including all Real Property and Personal Property) of MF Owner or CF
Owner, as applicable; and (h) Administrative Agent, for itself and the Lenders,
is granted a first priority perfected lien in Borrower’s right, title and
interest in and to the Credit Advance, the promissory note or notes issued in
connection therewith and an assignment of all collateral pledged by MF Owner or
CF Owner, as applicable, in connection with such Credit Advance, (ii)(a) such
Investment is made in either MF Owner or CF Owner and does not exceed an amount
necessary to service the Existing Secured Indebtedness of MF Owner or CF Owner,
as applicable and to pay operating expenses of MF Owner or CF Owner, as
applicable, or (iii) such Credit Advance is accounted for as an intercompany
receivable on the books and records of the Borrower in accordance with GAAP.

7.13 INTENTIONALLY OMITTED.

7.14 BORROWING BASE. Permit at any time Total Outstandings to exceed the
Borrowing Base.

7.15 EXPENDITURES OUTSIDE OF CORE BUSINESSES. Permit expenditures (other than
expenditures incurred in the acquisition, development, construction or sale of

 

88



--------------------------------------------------------------------------------

Aggregate Real Property as part of the Core Businesses or otherwise in
furtherance of the Core Business) to exceed $5,000,000 in the aggregate during
any Annual Period without the prior written consent of Majority Lenders;
provided that, any expenditure or series of related expenditures in an amount
less than or equal to $100,000 shall not be included in calculating such
$5,000,000 limit. In no event shall payments relating to or for the benefit of
the RMV Property or the RMV Entities be permitted to exceed the RMV Monetary
Obligation Cap.

7.16 INTENTIONALLY OMITTED.

7.17 CHANGES IN KEY MANAGEMENT. Permit, at any time prior to the Maturity Date:

(a) both members of Key Management identified in clause (i) of the definition
thereof (or any other individual or individuals approved by Majority Lenders as
a substitute for one or both of them in accordance with the terms of this
Section 7.17) to cease whether voluntarily or involuntarily to devote
substantially all of their business time to the management or operations of
Parent or Borrower; or

(b) the member of Key Management identified in clause (ii) of the definition
thereof (or any other individual approved by Majority Lenders as a substitute
for him in accordance with the terms of this Section 7.17) (the “Clause
(ii) Manager”) to cease whether voluntarily or involuntarily to devote
substantially all of his business time to the management or operations of Parent
or Borrower;

Unless, in each case, a substitute or substitutes acceptable to Majority Lenders
in their sole and absolute discretion is found for such individual or
individuals within one hundred eighty (180) days of the date such individual
announces his resignation or departure or is removed from his position (each, a
“Departure”); provided, however, that if a substitute or substitutes have not
been appointed within such period but Borrower is diligently attempting to
recruit such substitute or substitutes, this covenant shall not be deemed in
breach until the two hundred seventieth (270th) day from the date of the
relevant Departure; provided, further, that such approval will not be
unreasonably withheld by the Majority Lenders in the case of a Departure by the
Clause (ii) Manager if such Departure results from a termination during any
period during which the Clause (ii) Manager is party to an Employment Agreement
initially entered into following the Closing Date with the Parent or Borrower
and such Departure results from either (x) a termination of employment by the
Parent or Borrower with cause (as that term is defined in such Employment
Agreement) or (y) a termination of employment by the Clause (ii) Manager other
than for “good reason” (as that term is defined in such Employment Agreement).

7.18 EXCLUDED ASSETS. Permit the aggregate fair market value of all Excluded
Assets to exceed the amounts set forth in the definition of Excluded Assets at
any time.

7.19 IMPROVEMENTS. Without limitation of any other provisions of this Agreement
regarding the Core Businesses or use of the Aggregate Real Property, other than
in the ordinary course of the Core Businesses, no portion of the Aggregate Real
Property shall be removed, demolished or altered in any manner, if it diminishes
the value of any Project by at least $1,000,000, without the prior written
consent of Majority Lenders. Further, if any Borrower Real

 

89



--------------------------------------------------------------------------------

Property or any portion thereof that is condemned, destroyed, removed,
demolished or altered in any manner which diminishes the value of any Project,
then the Majority Lenders may exclude such Borrower Real Property from the
Borrowing Base.

7.20 PAPA OBLIGATION. Neither Borrower nor any other member of the Consolidated
Group will borrow any amount from the holder of any PAPA Obligation, nor permit
any advance of funds by the holder of any PAPA Obligation on behalf of Borrower
or any member of the Consolidated Group without prompt repayment of such advance
in full.

7.21 NEGATIVE PLEDGE. Neither Borrower or any other Loan Party shall permit or
suffer to exist any Lien on or pledge of the Equity Securities of any member of
the Consolidated Group other than any Lien on or pledge in favor of the
Collateral Trustee (as defined in the Indenture).

7.22 CF PROPERTY AND MF PROPERTY AND MAYFIELD PROPERTY. Except for
(i) individual retail sales of lots or units to end users in the ordinary course
of business at arm’s length to Persons other than Related Parties and (ii) bulk
sales at arm’s length to Persons other than Related Parties, subject to the
terms of the Existing Secured Indebtedness, Borrower shall not permit the CF
Owner to, and the CF Owner shall not, transfer, convey, grant, pledge, encumber
sell, lease or assign the CF Property, or any portion thereof or interest
therein, to any Person except Borrower. Except for (i) individual retail sales
of lots or units to end users in the ordinary course of business at arm’s length
to Persons other than Related Parties and (ii) bulk sales at arm’s length to
Persons other than Related Parties, subject to the terms of the Existing Secured
Indebtedness, Borrower shall not permit the MF Owner to, and the MF Owner shall
not, transfer, convey, grant, pledge, encumber sell, lease or assign the MF
Property, or any portion thereof or interest therein, to any Person except
Borrower. Except for (i) individual retail sales of lots or units to end users
in the ordinary course of business at arm’s length to Persons other than Related
Parties and (ii) bulk sales at arm’s length to Persons other than Related
Parties, subject to the terms of the Existing Secured Indebtedness, Borrower
shall not permit Lyon Mayfield to, and Lyon Mayfield shall not, transfer,
convey, grant, pledge, encumber sell, lease or assign the Mayfield Property, or
any portion thereof or interest therein, to any Person except Borrower.

7.23 AMENDMENT TO DOCUMENTS. Amend, modify, supplement, waive or replace any
document, instrument or agreement (or any terms or conditions thereof) entered
into in connection with or evidencing the Existing Secured Indebtedness (except
to the extent otherwise permitted by the terms hereof) or any Secured
Intercompany Loans unless, in each case, such amendment, modification,
supplement, waiver or replacement is consented to in writing by Administrative
Agent acting at the direction of Majority Lenders.

ARTICLE VIII

RELEASES

8.01 GENERAL REQUIREMENTS FOR RELEASES. Administrative Agent shall release the
relevant property described below from the Lien of a Deed of Trust (through an
escrow arrangement acceptable to Majority Lenders, concurrent with the closing
of the relevant transaction) upon satisfaction of the following conditions
precedent, provided that Borrower requests such release in writing by way of
written notice of the request to Administrative Agent not

 

90



--------------------------------------------------------------------------------

less than ten (10) days prior to the date of the applicable transfer, which
request shall be accompanied by a common and legal description of the relevant
property to be released reasonably satisfactory to Majority Lenders and provided
that the release shall not violate any requirements of any document of record or
any applicable Law including those regarding subdivisions, tract maps, parcel
maps and the division of land into lots or parcels; and the Collateral remaining
after giving effect to the release shall be in compliance with all applicable
laws, rules, regulations and ordinances, the un-released Collateral remaining
after giving effect to the release shall not be impaired with respect to
Borrower’s ability to diligently proceed with any Improvements, and that
Borrower has concurrently submitted to Administrative Agent all documents and
instruments necessary to release the relevant Borrower Real Property from the
Liens of the applicable Loan Documents, and in the case of any released property
as to which construction has not been fully completed, the Person acquiring the
property shall have agreed, to the reasonable satisfaction of Administrative
Agent, to complete the construction and development thereof (and any related
Amenities) in accordance with the plans and specifications reasonably approved
in writing by Majority Lenders:

(a) At the time of such release no Default or Event of Default shall have
occurred and be continuing. It shall be an additional condition that no Default
or Event of Default shall occur as a result of the transaction that is the
subject of the release.

(b) Such release shall be either in connection with (i) a bona fide arm’s length
all-cash sale in the ordinary course of Borrower’s Core Businesses (or in the
case of a Dedication, a transfer or donation, in the ordinary course of
Borrower’s Core Businesses, of a portion of a Project) to an unrelated Person
who is either (x) a member of the general home-buying public purchasing a Unit
or (y) a merchant builder purchasing single or multiple Finished Lots or Homes
Under Construction in Nevada or Arizona in a transaction of a type which
Borrower has customarily done historically and is consistent with its business
plan for such Project, and in the case of either (x) or (y), who is not an
Affiliate or Related Party of the Consolidated Group (a “Standard Retail Sale”),
(ii) in not more than ten (10) instances in any calendar year, a sale to an
employee of any member of the Consolidated Group for use by such employee as
their primary residence, with a discount of not more than three percent (3%) of
the purchase price that would be charged for the applicable Lot or Unit in a
Standard Retail Sale (a release in connection with (i) or (ii) is a “Standard
Release”) or (iii) Borrower obtaining Permitted Construction Indebtedness
secured solely by such Borrower Real Property (in the case of this clause
“(iii),” a “PCI Release”, and the Borrower Real Property so transferred in
connection therewith is the “PCI Released Property”).

(c) Unless the portion of the Borrower Real Property to be released is an entire
parcel with respect to which Administrative Agent has previously approved the
Final Map or is a Lot or Lots (or a Unit or Units) within a subdivision with
respect to which Administrative Agent has previously approved a Final Map,
Borrower or Title Company shall have delivered to Administrative Agent (i) a
legal description of the portion of the Borrower Real Property to be released,
(ii) a map or plat of the portion of the Borrower Real Property to be released,
and (iii) copies of any easements for ingress, egress or otherwise to be granted
or retained in connection with such release.

 

91



--------------------------------------------------------------------------------

(d) With respect to any Standard Release (but not PCI Releases), unless the
portion of the Borrower Real Property to be released is an entire parcel with
respect to which Administrative Agent has previously approved Final Map or is a
lot or lots within a subdivision with respect to which Administrative Agent has
previously approved a Final Map, prior to such release, (i) the remaining
unreleased portion of the Borrower Real Property will, after giving effect to
such release, have adequate access ingress and egress and will have access to
and rights to any Amenities related to the applicable Project, in the reasonable
opinion of Majority Lenders, and (ii) the value of the unreleased portion of the
Project will, after giving effect to such release, not otherwise be materially
impaired in the reasonable opinion of Majority Lenders, including LTAA 9 (a.k.a.
CLTA 111). Majority Lenders shall have the right to approve any Standard
Release, which approval will not be unreasonably withheld, provided however,
that unless Majority Lenders have notified Borrower that Majority Lender’s
approval will be required prior to any Standard Release, Borrower shall proceed
with Standard Releases without receiving Majority Lender’s prior consent.

(e) Borrower shall provide Administrative Agent with such endorsements to the
Title Policy as Administrative Agent may reasonably request in connection with
each release.

(f) Borrower shall pay all of Administrative Agent’s reasonable costs and
expenses, including reasonable attorneys’ fees, arising in connection with each
release.

(g) Each release shall be made by Administrative Agent by delivery of the
release documents to a title company or other escrow agent satisfactory to
Majority Lenders upon such conditions as shall assure Administrative Agent that
all conditions precedent to such release have been satisfied and that the
applicable transaction will be completed.

(h) In no event shall any transfer or conveyance be made of any Amenities (or
land slated therefor) except a customary transfer to the homeowners association
for the applicable Project, subject to Administrative Agent’s reasonable
approval.

8.02 STANDARD RELEASES. In connection with and as conditions to any Standard
Releases of any Borrower Real Property:

(a) Borrower shall satisfy each of the conditions set forth in 8.01.

(b) If requested by Administrative Agent, Borrower shall deliver to
Administrative Agent a true and correct copy of the applicable Purchase
Contracts.

(c) The sale shall be made in the ordinary course of the development and
marketing of the applicable Project, and shall be accompanied by such
development covenants, conditions and restrictions, deeds of trust, and other
documents, consistent with Borrower’s past practices, as shall be necessary to
assure that development of the Project occurs in accordance with Borrower’s
development plans and existing Entitlements.

(d) The transaction occurs through an escrow account over which Lender has a
Control Agreement and Borrower then causes the net proceeds of such transfer to
be placed in an account over which Lender has a Control Agreement.

 

92



--------------------------------------------------------------------------------

(e) The form of standing escrow instructions which has historically been used by
Lender in connection with sales which are the subject of Standard Releases,
shall be modified to provide that instead of such standing escrow instructions
expiring automatically at the end of each month, such standing escrow
instructions would continue in effect until cancelled, withdrawn or modified by
Lender by written notice pursuant to the terms of such standing escrow
instructions.

8.03 DEDICATIONS. In connection with and as conditions to release of any
Borrower Real Property as a Dedication:

(a) Borrower shall satisfy each of the conditions set forth in Section 8.01.

(b) At least ten (10) days prior to a release, Borrower shall have delivered to
Administrative Agent all the terms, conditions and details of such release,
including the purpose of such release, evidence of the conformity of such
release to the overall development plan for the Project and all Entitlements
required in connection therewith, all of which shall be in form and content
reasonably satisfactory to Majority Lenders.

8.04 PERMITTED CONSTRUCTION INDEBTEDNESS. In connection with and as conditions
to any PCI Release, the PCI Released Property must, concurrent with the release,
become immediately subject to a deed of trust as security in favor of the
Eligible Construction Lender for Permitted Borrower Construction Indebtedness
and:

(a) Borrower shall satisfy the conditions set forth in Section 8.01.

(b) Any PCI Released Property must consist only of (i) Real Property ready for
immediate commencement or continuance of Horizontal Improvements, (ii) Finished
Lots or Homes Under Construction (for which, all necessary Entitlements have
been obtained and a Final Map has been recorded, so that Horizontal Improvements
or Vertical Construction may commence or continue upon funding of the Permitted
Borrower Construction Indebtedness), or (iii) Model Units in the same Phase or
Project, and such Permitted Borrower Construction Indebtedness shall only
encumber the relevant Finished Lots, Homes Under Construction or Model Units.

(c) Borrower must concurrently with such release close and receive Permitted
Borrower Construction Indebtedness as contemplated herein and the proceeds
thereof, in accordance with the terms thereof shall be deposited directly into
an account as to which Lenders have a Control Agreement in effect.

(d) Borrower shall demonstrate its compliance with the Borrowing Base and the
50% and 60% value/cost and $20 million Land Acquisition Indebtedness
requirements and limitations of Section 7.01(f) (which limitations shall apply
to such Permitted Borrower Construction Indebtedness) measured both before and
after the release to the satisfaction of Administrative Agent.

(e) If at any time all or any part of the PCI Released Property is released from
the Lien of the Permitted Borrower Construction Indebtedness (other than in
connection with a sale permitted under this Agreement and permitted under the
Permitted Borrower Construction Indebtedness), Borrower shall in no event sell,
transfer or further encumber the PCI Released

 

93



--------------------------------------------------------------------------------

Property, except with other Permitted Borrower Construction Indebtedness in
compliance with this Section 8.04, the Borrower shall (i) execute, acknowledge
and record a Deed of Trust against all such remaining PCI Released Property for
the benefit of Administrative Agent and the Lenders to secure the Loan Parties’
Indebtedness, (ii) deliver a Title Policy insuring a first priority Lien in
favor of the Lenders in such PCI Released Property and (iii) deliver such other
documents, agreements, reports and instruments as may be reasonably required by
Majority Lenders (which shall include a subordination agreement acceptable to
them with respect to any PAPA Obligations).

(f) Borrower shall have entered into binding documentation, for the Permitted
Borrower Construction Indebtedness with the Eligible Construction Lender, which
Permitted Borrower Construction Indebtedness is secured solely by the PCI
Released Property.

(g) Borrower shall have used commercially reasonable efforts to cause the
Eligible Construction Lender of the applicable Permitted Borrower Construction
Indebtedness to enter into a PCI Intercreditor Agreement providing the Lenders
with notice of any default (and opportunity to cure any default) by Borrower
before any acceleration and/or to permit Lenders to purchase such loan from the
Eligible Construction Lender at par in such events in form and content
reasonably acceptable to Majority Lenders.

8.05 PERMITTED PLEDGE OF JOINT VENTURE EQUITY INTEREST. If the equity securities
of a Joint Venture are pledged and such pledge is permitted under
Section 7.02(n), the Administrative Agent, on behalf of the Lenders, shall, and
is hereby authorized by the Lenders to, either release or subordinate its lien
on such equity securities concurrently with the pledge thereof; provided that
concurrently with the repayment of such permitted financing arrangements the
equity securities of such Joint Venture shall be pledged, on a first priority
basis, to the Administrative Agent, for the benefit of the Lenders, and the
proceeds from such Joint Venture, after repayment of the permitted financing,
shall be promptly distributed to the equity holders thereof and subject to the
lien of the Administrative Agent.

ARTICLE IX

EVENTS OF DEFAULT AND REMEDIES

9.01 DEFAULT. Any of the following shall constitute an Event of Default (each,
an “Event of Default”):

(a) Non-Payment. Any Loan Party shall fail to pay (i) any principal of any Loan
when the same becomes due or, (ii) any interest, fees or other amounts payable
under the terms of this Agreement or any of the other Loan Documents within
three (3) Business Days after the same becomes due; or

(b) Specific Covenants. (i) Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.05(a) and 6.15(b), Sections
7.07, 7.08, 7.12, 7.14, 7.17, 7.18, 7.20, 7.22 or 7.23 or Article XIII, or
(ii) any Guarantor fails to perform or observe any term, covenant or agreement
contained in Section 1 of the Unconditional Guaranty; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan

 

94



--------------------------------------------------------------------------------

Document on its part to be performed or observed and such failure continues for
thirty (30) days after the earlier of the date a Responsible Officer of Borrower
has knowledge of such failure or written notice thereof to Borrower from
Administrative Agent or any Lender; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

(e) Cross-Default. Any member of the Consolidated Group (i) fails to make any
payment when due (after giving effect to the expiration of any applicable grace
periods) (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) in respect of any Indebtedness or Guarantee (other than
Indebtedness hereunder) having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than the
$10,000,000, or (ii) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; provided that any non-recourse
loans to Joint Ventures permitted hereunder, other than loans constituting
7.01(f) Indebtedness, shall be excluded from this Section 9.0 l(e); or

(f) Insolvency Proceedings, Etc. Any member of the Consolidated Group institutes
or consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for
sixty (60) calendar days, or an order for relief is entered in any such
proceeding; or any member of the Consolidated Group shall take any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the foregoing; or

(g) Inability to Pay Debts; Attachment. (i) Any member of the Consolidated Group
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of the Borrower or the Consolidated Group, taken as a whole, and is not
released, vacated or fully bonded within thirty (30) days after its issue or
levy; or

 

95



--------------------------------------------------------------------------------

(h) Judgments. There is entered against any member of the Consolidated Group
(i) a final judgment or order for the payment of money in an aggregate amount
exceeding the $10,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage), or (ii) any one or
more non-monetary final judgments that have, or would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect and, in either
case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of thirty (30) consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of Borrower or another member of the Consolidated Group under Title
IV of ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate
amount in excess of $3,000,000, or (ii) Borrower or any ERISA Affiliate fails to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of
$3,000,000; or

(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or

(k) Security Documents. Any Lien intended to be created by any Security Document
shall at any time be invalidated, subordinated or otherwise cease to be in full
force and effect, for whatever reason (except for Liens on Collateral not
constituting Real Property to the extent that such non-Real Property Collateral
has a fair market value of less than $100,000), or any security interest
purported to be created by any Security Document shall cease to be, or shall be
asserted by any Loan Party in writing not to be, a valid, first priority (except
as expressly otherwise provided in this Agreement or such Security Document)
perfected Lien in the Collateral covered thereby (except for immaterial items of
Collateral); or

(l) Indictment. Borrower or any member of Key Management shall be indicted for a
federal crime, a punishment for which could include the forfeiture of any of its
assets which could reasonably be expected to result in a Material Adverse
Effect; or

(m) Guarantors. Any Guarantor shall repudiate or purport to revoke the
Unconditional Guaranty; or

(n) Designated Person. Any Loan Party shall become a Designated Person; or

(o) Prohibited Transfers. The occurrence of any transfer, assignment or
encumbrance in violation of the terms of any Deed of Trust or any provision of
this Agreement (including Sections 6.17 or 7.06); or

 

96



--------------------------------------------------------------------------------

(p) Title Insurance. (i) If any Title Policy issued (A) reflects Liens or that
are not Permitted Exceptions and such Liens or Encumbrances are not removed
within thirty (30) days after demand by Administrative Agent or (B) fails to
contain endorsements requested by Administrative Agent and such endorsements are
not included within thirty (30) days after demand by Administrative Agent, or
(ii) a Title Company becomes insolvent, bankrupt or otherwise unable to pay
claims and the affected Title Policy is not replaced with another Title Policy
approved by Administrative Agent within thirty (30) days after Administrative
Agent’s demand therefor, and in the foregoing events, the Borrower Real Property
covered by the Title Policy shall cease to be part of the Borrowing Base; or

(q) Material Adverse Effect. Any Material Adverse Effect shall occur; or

(r) Change of Control. There occurs any Change of Control; or

(s) Control Agreements. Borrower fails, for any reason whatsoever, to deliver
Control Agreements duly executed by the applicable depository institution and
Loan Party in respect of each of the deposit accounts and securities accounts
pledged pursuant to the Security Agreement within twenty (20) days after the
Closing Date; or

(t) Mandatory Transfers. Failure of Borrower to cause any transfer of Real
Property required under the terms of this Agreement to occur on the required
date, including as set forth in Section 6.18 or 6.19 (including recordation of
the required Deed of Trust or amendment and issuance of the required Title
Policy or endorsement, as applicable).

9.02 REMEDIES UPON EVENT OF DEFAULT. If any Event of Default occurs and is
continuing unremedied, Administrative Agent shall, at the request of, or may,
with the consent of, Majority Lenders, take any or all of the following actions:

(a) Declare an Event of Default;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by Borrower;

(c) set-off any amounts held for the account of the Loan Parties as cash
collateral or in any accounts maintained with Administrative Agent, any other
Lender or their respective affiliates; and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or any other applicable
Law, including the Uniform Commercial Code, either by suit in equity or by
action at law, or both;

(e) provided, however, that immediately upon the occurrence or existence of an
Event of Default described in Section 9.01(f), the unpaid principal amount of
all outstanding Loans and all interest and all other Obligations, payable by the
Borrower and the other Loan Parties hereunder and under the other Loan Documents
shall automatically become due and payable, without presentment, demand,
protest, or any other notice of any kind, all of which are

 

97



--------------------------------------------------------------------------------

hereby expressly waived, anything contained herein or in the other Loan
Documents to the contrary notwithstanding. Borrower acknowledges and agrees that
the Collateral located within the State of California constitutes mixed
collateral under Section 9604 of the California Commercial Code, and that
Administrative Agent may foreclose upon same in such order and priority as
Administrative Agent determines.

9.03 APPLICATION OF FUNDS. After the occurrence and during the continuance of an
Event of Default, any amounts received on account of the Obligations shall be
applied by Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to Administrative Agent and amounts payable under
Article III) payable to Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and fees and time charges for attorneys who may be employees of any
Lender and amounts payable under Article III), ratably among them in proportion
to the amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to Borrower or as otherwise required by Law.

9.04 PROTECTIVE ADVANCES/CURE RIGHTS.

If at any time a breach, default or event of default, occurs or a member of the
Consolidated Group otherwise fails to perform or comply with any of the terms,
covenants, and conditions to be performed and/or complied with, under any
7.01(f) Indebtedness, Permitted Borrower Construction Indebtedness, Acquisition
Indebtedness, Existing Secured Indebtedness, PAPA Obligations (or subordination
agreements with respect thereto) or other Indebtedness (other than the
Indenture), then the Lenders, without waiving or releasing any of the
Obligations, may (but shall not be required to):

(a) make advances to Borrower and/or directly make any payments as Lenders may
deem necessary to cure or remedy such event or failure, including, without
limitation, to cure or prevent a default or event of default or an exercise of
any rights or remedies or options against Borrower, Lenders or any Real Property
(and if such advances are so made to Borrower, then Borrower shall apply such
funds advanced, so as to do so); and/or

(b) perform any other acts on their part to be performed for such purposes.

 

98



--------------------------------------------------------------------------------

The making by Lenders of any such advances, payments or performances will not,
however, be deemed to cure any Default or Event of Default under the Loan
Documents arising from the predicated events of default. All sums so advanced or
paid and all reasonable costs and expenses incurred by Lenders in connection
with the performance of any such act shall be subject to the same terms as any,
and shall be deemed to be, a Credit Extension under the Loan Documents
(including that such advances shall bear interest at the Applicable Rate and be
due on the Maturity Date, and will be added to the principal of the Loan and the
Note and if repaid prior to the Maturity Date will be secured by the Security
Documents). All such payments and advances so actually made shall conclusively
be deemed to be protective advances which are required and mandatory to preserve
and protect Lenders’ security for the performance of the Obligations under the
Loan Documents, and shall be secured by the Security Documents to the same
extent and with the same priority as the other principal, interest and other
amounts payable under the Loan Documents.

ARTICLE X

ADMINISTRATIVE AGENT

10.01 APPOINTMENT AND AUTHORITY. Each of the Lenders hereby irrevocably appoints
ColFin WLH Funding, LLC to act on its behalf as Administrative Agent hereunder
and under the other Loan Documents and authorizes Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of Administrative Agent and the Lenders, and neither
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions.

10.02 RIGHTS AS A LENDER. The Person serving as Administrative Agent hereunder,
to the extent a Lender, shall have the same rights and powers in its capacity as
a Lender as any other Lender and may exercise the same as though it were not
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with Borrower or any Subsidiary or other Affiliate thereof
as if such Person were not Administrative Agent hereunder and without any duty
to account therefor to the Lenders.

10.03 EXCULPATORY PROVISIONS. Administrative Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Administrative Agent is
required to exercise as directed in writing by Majority Lenders (or such other
number or percentage of the Lenders as shall be expressly provided for herein or
in the other Loan Documents), provided that Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose Administrative Agent to liability or that is contrary to any Loan
Document or applicable law; and

 

99



--------------------------------------------------------------------------------

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity. Administrative Agent shall not be liable for
any action taken or not taken by it (i) with the consent or at the request of
Majority Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 11.01 and 9.02) or
(ii) in the absence of its own gross negligence or willful misconduct.
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to Administrative Agent by
Borrower, or a Lender. Administrative Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to Administrative Agent.

10.04 RELIANCE BY ADMINISTRATIVE AGENT. Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Administrative Agent also may rely
upon any statement made to it orally or by telephone and believed by it to have
been made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, that by its terms must be fulfilled to the satisfaction of a Lender,
Administrative Agent may presume that such condition is satisfactory to such
Lender unless Administrative Agent shall have received notice to the contrary
from such Lender prior to the making of such Loan. Administrative Agent may
consult with legal counsel (who may be counsel for Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

10.05 DELEGATION OF DUTIES. Administrative Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by Administrative
Agent. Administrative Agent and any such sub-agent may perform any and all of
its duties and exercise its rights and powers by or through their respective
Related Parties. The exculpatory provisions of this Article shall apply to any
such sub-agent and to the Related Parties of Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

 

100



--------------------------------------------------------------------------------

10.06 RESIGNATION OF ADMINISTRATIVE AGENT. Administrative Agent may at any time
give notice of its resignation to the Lenders and Borrower to be effective not
earlier than thirty (30) days from the date of such notice. Upon receipt of any
such notice of resignation, Majority Lenders shall have the right, in
consultation with Borrower, to appoint a successor, which shall be a bank with
an office in the United States, or an Affiliate of any such bank with an office
in the United States. If no such successor shall have been so appointed by
Majority Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if Administrative Agent shall notify Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents and (2) all
payments, communications and determinations provided to be made by, to or
through Administrative Agent shall instead be made by or to each Lender, until
such time as Majority Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). After the retiring Administrative Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this Article and
Section 11.04 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

10.07 NON-RELIANCE ON ADMINISTRATIVE AGENT AND OTHER LENDERS. Each Lender
acknowledges that it has, independently and without reliance upon Administrative
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

10.08 NO OTHER DUTIES ETC.. Anything herein to the contrary notwithstanding, the
Initial Lender and Lead Arranger listed on the cover page hereof shall not have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in their capacity, as applicable, as Administrative Agent
or a Lender.

10.09 ADMINISTRATIVE AGENT MAY FILE PROOFS OF CLAIM. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, Administrative Agent (irrespective of whether the principal of
any Loan shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether Administrative Agent shall have made any
demand on Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, and all other obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders and Administrative Agent and their respective agents
and counsel and all other amounts due the Lenders and Administrative Agent under
Sections 2.05 and 11.04) allowed in such judicial proceeding; and

 

101



--------------------------------------------------------------------------------

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender to make such
payments to Administrative Agent and, in the event that Administrative Agent
shall consent to the making of such payments directly to the Lenders to pay to
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of Administrative Agent and its agents and counsel,
and any other amounts due Administrative Agent under Sections 2.05 and 11.04.
Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the obligations
or the rights of any Lender or to authorize Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

10.10 COLLATERAL AND GUARANTY MATTERS. The Lenders irrevocably authorize
Administrative Agent, at its option and in its discretion:

(a) to release or cause the release of any Lien on any property granted to or
held by or on behalf of Administrative Agent under any Loan Document (a) upon
payment in full of all Obligations, (b) that is sold or to be sold as part of or
in connection with any Disposition contemplated under Article VIII hereto or as
otherwise contemplated hereunder or under the Loan Documents, in each case at
the direction of Majority Lenders, or (iii) subject to Section 10.01, if
approved, authorized or ratified in writing by Majority Lenders, except to the
extent that the consent of all Lenders is required pursuant to Section 11.01(f)
hereto; and

(b) to release any Guarantor from its obligations under the Unconditional
Guaranty, if (i) such Guarantor does not own any Collateral (or is
simultaneously transferring its ownership interest in all remaining Collateral
either (x) in connection with a Disposition permitted under Article VIII hereto,
or (y) to Borrower or another Guarantor), and (ii) such Guarantor is dissolving
and terminating its existence.

ARTICLE XI

MISCELLANEOUS

11.01 AMENDMENTS, ETC.. Unless expressly stated otherwise herein, no amendment
or waiver of any provision of this Agreement or any other Loan Document, and no
consent to any departure by Borrower or any other Loan Party therefrom, shall be
effective unless in writing

 

102



--------------------------------------------------------------------------------

signed by Majority Lenders and Borrower or the applicable Loan Party, as the
case may be, and acknowledged by Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

(a) extend or increase the Loans of any Lender without the written consent of
such Lender, or increase the commitments of any Lender to lend any additional
amounts hereunder, without the written consent of each Lender;

(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or (subject to clause (ii) of the second proviso to this Section 11.01) any
fees or other amounts payable hereunder or under any other Loan Document;
provided, however, that only the consent of Majority Lenders shall be necessary
to amend the definition of “Default Rate” or to waive any obligation of Borrower
to pay interest at the Default Rate;

(d) change Section 2.09 or Section 9.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

(e) change any provision of this Section or the definition of “Majority Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender affected thereby; or

(f) (i) release any Guarantor except as expressly contemplated under
Section 10.10(b), or (ii) except as permitted in Section 10.10(a) or the
applicable Security Document, transfer, subordinate or release Liens on, or
after foreclosure or other acquisition of title by Administrative Agent or
transfer or sell, any Collateral securing the Obligations at less than fair
market value and without payment of Net Proceeds thereon in accordance with the
requirements of Section 2.02(c) hereto, in each case, without the written
consent of each Lender affected thereby;

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by Administrative Agent in addition to the Lenders required
above, affect the rights or duties of Administrative Agent under this Agreement
or any other Loan Document; (ii) the Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto
and (iii) the Administrative Agent Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Loans of such Lender may not be increased or extended without
the consent of such Lender.

No failure or delay by Administrative Agent or any Lender in exercising any
right under this Agreement or any other Loan Document shall operate as a waiver
thereof or of any other right hereunder or thereunder nor shall any single or
partial exercise of any such right preclude any other

 

103



--------------------------------------------------------------------------------

further exercise thereof or of any other right hereunder or thereunder. The
Lenders may condition the giving or making of any amendment, waiver or consent
of any term, covenant, agreement or condition of this Agreement or any other
Loan Document on payment of a fee by the Borrower.

11.02 NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATION.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to Borrower or Administrative Agent, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 11.02; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified on the signature pages hereto.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender, as applicable, has notified
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. Administrative Agent or Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it, provided
that approval of such procedures may be limited to particular notices or
communications. Unless Administrative Agent otherwise prescribes, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

104



--------------------------------------------------------------------------------

(c) Change of Address, Etc. Each of Borrower and Administrative Agent may change
its address, facsimile or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, facsimile or telephone number for notices and other communications
hereunder by notice to Borrower and Administrative Agent.

(d) Reliance by Administrative Agent and Lenders. Administrative Agent and the
Lenders shall be entitled to rely and act upon any notices purportedly given by
or on behalf of Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. Borrower shall indemnify
Administrative Agent and each Lender and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of Borrower. All
telephonic notices to and other telephonic communications with Administrative
Agent may be recorded by Administrative Agent, and each of the parties hereto
hereby consents to such recording.

11.03 NO WAIVER; CUMULATIVE REMEDIES. No failure by any Lender or Administrative
Agent to exercise, and no delay by any such Person in exercising, any right,
remedy, power or privilege hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

11.04 EXPENSES; INDEMNITY; DAMAGE WAIVER.

(a) Costs and Expenses. Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by Administrative Agent, the Initial Lender and the Lead
Arranger (including the reasonable fees, charges and disbursements of counsel
for Administrative Agent, the Initial Lender and the Lead Arranger), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, due diligence, execution, delivery and
administration of this Agreement and the other Loan Documents, (ii) all
out-of-pocket expenses incurred by Administrative Agent, the Initial Lender and
the Lead Arranger (including the reasonable fees, charges and disbursements of
counsel for Administrative Agent and the Initial Lender), in connection with any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (iii) all out-of-pocket expenses incurred by Administrative
Agent or any Lender (including the fees, charges and disbursements of counsel
for Administrative Agent or any Lender), and shall pay all fees and time charges
for attorneys who may be employees of Administrative Agent or any Lender, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section 11.04, or (B) in connection with the Loans hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

(b) Indemnification by Borrower. Borrower shall indemnify and defend
Administrative Agent (and any sub-agent thereof), each Lender, and each Related
Party of any of

 

105



--------------------------------------------------------------------------------

the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
Broker’s Commissions (including all expenses and attorney’s fees incurred by
Administrative Agent or any Lender is connection with the defense of any action
or proceeding brought to collect any such Broker’s Commissions), liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), and shall indemnify and hold harmless each Indemnitee from
all fees and time charges and disbursements for attorneys who may be employees
of any Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee
by any third party or by Borrower or any other Loan Party (collectively,
“Claims”) arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or the use or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or release of Hazardous Materials on or from any Aggregate Real
Property, or any Environmental Liability related in any way to Borrower or any
of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto, in all cases, whether or not caused by or arising, in whole or in
part, out of the comparative, contributory or sole negligence of the Indemnitee;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by Borrower or
any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if Borrower
or such Loan Party has obtained a final and nonappealable judgment in its favor
on such claim as determined by a court of competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that Borrower for any reason fails
to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to Administrative Agent (or any sub-agent thereof), or
any Related Party of any of the foregoing, each Lender severally agrees to pay
to Administrative Agent (or any such sub-agent), or such Related Party, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against Administrative Agent (or any such sub-agent) in its capacity
as such, or against any Related Party of any of the foregoing acting for
Administrative Agent (or any such sub-agent) in connection with such capacity.
The obligations of the Lenders hereunder to make payments pursuant to this
Section 11.04(c) are several and not joint. The failure of any Lender to make
any payment under this Section 11.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to make
its payment under this Section 11.04(c).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, Borrower shall not assert, and hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to

 

106



--------------------------------------------------------------------------------

direct or actual damages) arising out of, in connection with, or as a result of,
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof. No Indemnitee referred to in subsection
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.

(e) Payments. All amounts due under this Section 11.04 shall be payable not
later than five Business Days after demand therefor.

(f) Survival. The agreements in this Section 11.04 shall survive the resignation
of Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Loans and the repayment, satisfaction or discharge of all the other
obligations.

11.05 PAYMENTS SET ASIDE. To the extent that any payment by or on behalf of
Borrower is made to Administrative Agent or any Lender, or Administrative Agent
or any Lender exercises its right of setoff, and such payment or the proceeds of
such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by Administrative Agent, or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender severally agrees to pay to Administrative Agent upon demand its
applicable share (without duplication) of any amount so recovered from or repaid
by Administrative Agent. The obligations of the Lenders under clause (b) of the
preceding sentence shall survive the payment in full of the obligations and the
termination of this Agreement.

11.06 SUCCESSORS AND ASSIGNS.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither Borrower nor any
other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of Administrative Agent
and each Lender and no Lender may assign or otherwise transfer any of its rights
or obligations hereunder except (i) to an Eligible Assignee in accordance with
the provisions of subsection (b) of this Section 11.06; provided, that the
maximum amount of the Loan that can be assigned in the aggregate under
subsection (d) of the definition of “Eligible Assignee” shall not exceed
thirty-three percent (33%) of the outstanding principal amount of the Loan
(determined at the time of each such assignment), (ii) by way of participation
in accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

107



--------------------------------------------------------------------------------

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of the Loans at the time owing to it);
provided that:

(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Loans at the time owing to it and except in the case of an
assignment to a Lender or an Affiliate of a Lender or a Related Fund, the
aggregate amount of the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 unless each
of Administrative Agent and, so long as no Event of Default has occurred and is
continuing, Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed);

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans and commitments assigned;

(iii) the parties to each assignment shall execute and deliver to Administrative
Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,500, provided that (a) only one such fee shall be payable in the event
of contemporaneous assignments to or by two or more Related Funds and (b) the
Eligible Assignee, if shall not be a Lender, shall deliver to Administrative
Agent an Administrative Questionnaire.

Subject to acceptance and recording thereof by Administrative Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations, including, if
applicable, commitments of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
3.01 and 11.04 with respect to facts and circumstances occurring prior to the
effective date of such assignment. Upon request, Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) Register. Administrative Agent, acting solely for this purpose as an agent
of Borrower, shall maintain at Administrative Agent’s Office a copy of each
Assignment and

 

108



--------------------------------------------------------------------------------

Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders and principal amounts of the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and Borrower, Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by Borrower at any reasonable time and from time to
time upon reasonable prior notice. In addition, at any time that a request for a
consent for a material or substantive change to the Loan Documents is pending,
any Lender wishing to consult with other Lenders in connection therewith may
request and receive from Administrative Agent a copy of the Register.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, Borrower or Administrative Agent, sell participations to any Eligible
Participant (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of the Loans
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) Borrower,
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in the first
proviso to clauses (a) through (f) of Section 11.01 that affects such
Participant. Subject to subsection (e) of this Section, Borrower agrees that
each Participant shall be entitled to the benefits of Section 3.01 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.09
and Section 11.13 as though it were a Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with Borrower’s prior written consent. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 3.01
unless Borrower is notified of the participation sold to such Participant and
such Participant agrees, for the benefit of Borrower, to comply with
Section 3.01(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledge or assignee for such Lender
as a party hereto.

 

109



--------------------------------------------------------------------------------

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act or any other similar state laws based on the Uniform
Electronic Transactions Act.

(h) Bifurcation. In furtherance of each Lender’s ability to assign or grant
participations in their Loans, each Lender shall be entitled to bifurcate its
Loans into component, mezzanine or other notes; provided, that no such
bifurcation shall, individually or in the aggregate, increase Borrower’s
Obligations hereunder.

(i) Syndication. Borrower shall provide sufficient financial information as
reasonably requested by the Initial Lender for the preparation of an information
memorandum describing Borrower for use in connection with syndication of this
credit facility, if any. Such packet will be distributed on a confidential basis
to potential transferees of the Loans. In addition, the management of Borrower
and Parent will be available upon reasonable notice to participate in meetings
with perspective transferees and to answer questions and actively be involved in
the syndication process.

11.07 TREATMENT OF CERTAIN INFORMATION; CONFIDENTIALITY. Each of Administrative
Agent and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its
Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors, attorneys and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to Borrower and its obligations, (g) with the
consent of Borrower or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to Administrative Agent, any Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than Borrower. For
purposes of this Section, “Information” means all information received from
Borrower or any Subsidiary relating to Borrower or any Subsidiary or any of
their respective businesses, other than any such information that is available
to Administrative Agent, any Lender on a nonconfidential basis prior to
disclosure by Borrower or any Subsidiary, provided that, in the case of
information received from Borrower or any Subsidiary after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have

 

110



--------------------------------------------------------------------------------

complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information but no less than a
reasonable standard of care. Unless consented to by Borrower (not to be
unreasonably withheld) no Lender other than the Administrative Agent and the
Initial Lender shall be entitled to receive any information deliverable pursuant
to Sections 6.01 and 6.02 other than that provided for in Sections 6.01(a),
6.01(b), 6.01(e), 6.02(a), 6.02(d), 6.02(f) and 6.02(k).

11.08 RIGHT OF SETOFF. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, after obtaining the prior written
consent of Administrative Agent (but without the prior notice to or consent of
Borrower, any such notice and consent being expressly waived by Borrower to the
extent permitted by applicable Law), to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of Borrower or any other Loan
Party against any and all of the obligations of Borrower or such Loan Party now
or hereafter existing under this Agreement or any other Loan Document to such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch or office of such Lender different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of each Lender and their
respective Affiliates under this Section 11.08 are in addition to other rights
and remedies (including other rights of setoff) that such Lender or their
respective Affiliates may have. Each Lender agrees to notify Borrower and
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

11.09 INTEREST RATE LIMITATION. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If Administrative Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to Borrower. In determining whether the interest
contracted for, charged, or received by Administrative Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

11.10 COUNTERPARTS; INTEGRATION; EFFECTIVENESS. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Section
4.01

 

111



--------------------------------------------------------------------------------

this Agreement shall become effective when it shall have been executed by
Administrative Agent and when Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

11.11 SURVIVAL OF REPRESENTATIONS AND WARRANTIES. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by
Administrative Agent and each Lender, regardless of any investigation made by
Administrative Agent or any Lender or on their behalf and notwithstanding that
Administrative Agent or any Lender may have had notice or knowledge of any
Default at the time of any Credit Extension, and shall continue in full force
and effect as long as any Loan or any other obligation hereunder shall remain
unpaid or unsatisfied.

11.12 SEVERABILITY. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.13 REPLACEMENT OF LENDERS. If Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, or if any Lender is a Defaulting Lender, then Borrower
may, at its sole expense and effort, upon notice to such Lender and
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

(a) Borrower shall have paid to Administrative Agent the assignment fee
specified in Section 11.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for payments
required to be made pursuant to Section 3.01, such assignment will result in a
reduction in such compensation or payments thereafter; and

 

112



--------------------------------------------------------------------------------

(d) such assignment does not conflict with applicable Laws. A Lender shall not
be required to make any such assignment or delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling
Borrower to require such assignment and delegation cease to apply.

11.14 GOVERNING LAW; JURISDICTION; ETC.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF CALIFORNIA (WITHOUT REGARD TO THE CONFLICT OF LAWS
PROVISIONS THEREOF).

(b) SUBMISSION TO JURISDICTION. BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR CALIFORNIA STATE
COURT SITTING IN LOS ANGELES COUNTY, CALIFORNIA IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER ANY LOAN DOCUMENTS, OR
FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY
WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH
SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF ADMINISTRATIVE AGENT
OR ANY LENDER TO BRING PROCEEDINGS AGAINST BORROWER IN THE COURTS OF ANY OTHER
JURISDICTION.

(c) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

11.15 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY VOLUNTARILY, KNOWINGLY,
UNCONDITIONALLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 11.15.

 

113



--------------------------------------------------------------------------------

11.16 ARBITRATION.

(a) Arbitration. Notwithstanding the provisions of Sections 11.14 and 11.15, the
parties hereto agree, upon demand by any party, to submit to binding arbitration
all claims, disputes and controversies between or among them (and their
respective employees, officers, directors, attorneys, and other agents), whether
in tort, contract or otherwise arising out of or relating to in any way (i) the
Loans and related Loan Documents which are the subject of this Agreement and its
negotiation, execution, collateralization, administration, repayment,
modification, extension, substitution, formation, inducement, enforcement,
default or termination, or (ii) requests for additional credit.

(b) Governing Rules. Any arbitration proceeding will (i) proceed in a location
in California selected by the American Arbitration Association (“AAA”); (ii) be
governed by the Federal Arbitration Act (Title 9 of the United States Code),
notwithstanding any conflicting choice of law provision in any of the documents
between the parties; and (iii) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA’s commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000.00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be conducted in accordance with the
AAA’s optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to, as applicable, as the “Rules”). If there
is any inconsistency between the terms hereof and the Rules, the terms and
procedures set forth herein shall control. Any party who fails or refuses to
submit to arbitration following a demand by any other party shall bear all costs
and expenses incurred by such other party in compelling arbitration of any
dispute. Nothing contained herein shall be deemed to be a waiver by any party
that is a bank of the protections afforded to it under 12 U.S.C. §91 or any
similar applicable state law.

(c) No Waiver of Provisional Remedies, Self-Help and Foreclosure. The
arbitration requirement does not limit the right of any party to (i) foreclose
against Aggregate Real Property or any other Collateral; (ii) exercise self-help
remedies relating to Collateral or proceeds of Collateral such as setoff or
repossession; or (iii) obtain provisional or ancillary remedies such as
replevin, injunctive relief, attachment or the appointment of a receiver, before
during or after the pendency of any arbitration proceeding. This exclusion does
not constitute a waiver of the right or obligation of any party to submit any
dispute to arbitration or reference hereunder, including those arising from the
exercise of the actions detailed in sections (i), (ii) and (iii) of this
subsection.

(d) Arbitrator Qualifications and Powers. Any arbitration proceeding in which
the amount in controversy is $5,000,000 or less will be decided by a single
arbitrator selected according to the Rules, and who shall not render an award of
greater than $5,000,000. Any dispute in which the amount in controversy exceeds
$5,000,000 shall be decided by majority vote of a panel of three arbitrators;
provided however, that all three arbitrators must actively participate in all
hearings and deliberations. The arbitrator will be a neutral attorney licensed
in the State of California or a neutral retired judge of the state or federal
judiciary of California, in either case with a minimum of ten years experience
in the substantive Law applicable to the subject matter of the dispute to be
arbitrated. The arbitrator will determine whether or not an issue is
arbitratable and will give effect to the statutes of limitation in determining
any claim. In any arbitration proceeding the arbitrator will decide (by
documents only or with a hearing at the arbitrator’s

 

114



--------------------------------------------------------------------------------

discretion) any pre-hearing motions which are similar to motions to dismiss for
failure to state a claim or motions for summary adjudication. The arbitrator
shall resolve all disputes in accordance with the substantive Law of California
and may grant any remedy or relief that a court of such state could order or
grant within the scope hereof and such ancillary relief as is necessary to make
effective any award. The arbitrator shall also have the power to award recovery
of all costs and fees, to impose sanctions and to take such other action as the
arbitrator deems necessary to the same extent a judge could pursuant to the
Federal Rules of Civil Procedure, the California Rules of Civil Procedure or
other applicable Law. Judgment upon the award rendered by the arbitrator may be
entered in any court having jurisdiction. The institution and maintenance of an
action for judicial relief or pursuit of a provisional or ancillary remedy shall
not constitute a waiver of the right of any party, including the plaintiff, to
submit the controversy or claim to arbitration if any other party contests such
action for judicial relief.

(e) Discovery. In any arbitration proceeding discovery will be permitted in
accordance with the Rules. All discovery shall be expressly limited to matters
directly relevant to the dispute being arbitrated and must be completed no later
than twenty (20) days before the hearing date and within one hundred eighty
(180) days of the filing of the dispute with the AAA. Any requests for an
extension of the discovery periods, or any discovery disputes, will be subject
to final determination by the arbitrator upon a showing that the request for
discovery is essential for the party’s presentation and that no alternative
means for obtaining information is available.

(f) Class Proceedings and Consolidations. The resolution of any dispute arising
pursuant to the terms of this Agreement shall be determined by a separate
arbitration proceeding and such dispute shall not be consolidated with other
disputes or included in any class proceeding.

(g) Payment Of Arbitration Costs And Fees. The arbitrator shall award all costs
and expenses of the arbitration proceeding.

(h) Miscellaneous. To the maximum extent practicable, the AAA, the arbitrators
and the parties shall take all action required to conclude any arbitration
proceeding within one hundred eighty (180) days of the filing of the dispute
with the AAA. No arbitrator or other party to an arbitration proceeding may
disclose the existence, content or results thereof, except for disclosures of
information by a party required in the ordinary course of its business or by
applicable Law or regulation. If more than one agreement for arbitration by or
between the parties potentially applies to a dispute, the arbitration provision
most directly related to the Loan Documents or the subject matter of the dispute
shall control. The arbitration provisions set forth in this Section 11.16 shall
survive termination, amendment or expiration of any of the Loan Documents or any
relationship between the parties.

11.17 RELATIONSHIP OF PARTIES. The relationship between the Borrower, on the one
hand, and the Lenders and Administrative Agent, on the other, is, and at all
times shall remain, solely that of borrower and lenders. Neither the Lenders nor
Administrative Agent shall under any circumstances be construed to be partners
or joint venturers of the Borrower or any of its Affiliates; nor shall the
Lenders nor Administrative Agent under any circumstances be deemed to be in a
relationship of confidence or trust or a fiduciary relationship with the
Borrower or any of its Affiliates, or to owe any fiduciary duty to the Borrower
or any of its Affiliates. The Lenders and

 

115



--------------------------------------------------------------------------------

Administrative Agent do not undertake or assume any responsibility or duty to
the Borrower or any of its Affiliates to select, review, inspect, supervise,
pass judgment upon or otherwise inform the Borrower or any of its Affiliates of
any matter in connection with its or its property, any security held by
Administrative Agent or any Lender or the operations of the Borrower or any of
its Affiliates. The Borrower and each of its Affiliates shall rely entirely on
their own judgment with respect to such matters, and any review, inspection,
supervision, exercise of judgment or supply of information undertaken or assumed
by any Lender or Administrative Agent in connection with such matters is solely
for the protection of the Lenders and Administrative Agent and neither the
Borrower nor any of its Affiliates is entitled to rely thereon.

11.18 USA PATRIOT ACT NOTICE. Each Lender that is subject to the Patriot Act and
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies Borrower that pursuant to the requirements of the Patriot Act it is
required to obtain, verify and record information that identifies Borrower,
which information includes the name and address of Borrower and other
information that will allow such Lender or Administrative Agent, as applicable,
to identify Borrower in accordance with the Patriot Act.

11.19 DISCRETION STANDARD. Whenever in this Agreement or any of the Loan
Documents, any act, consent, decision, election, satisfaction, opinion or
approval by any Lender, Majority Lenders or Administrative Agent (including with
respect to any act, consent, decision, election, satisfaction, opinion or
approval), such act, consent, decision, election, satisfaction, opinion or
approval may be given, withheld, made or not made, taken or not taken, as
applicable, in Administrative Agent’s, Majority Lenders’ or Lender’s sole and
absolute discretion except as otherwise expressly provided herein, that such
act, consent, decision, election, satisfaction, opinion or approval shall be
reasonably exercised.

11.20 TIME OF THE ESSENCE. Time is of the essence of the Loan Documents.

 

116



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed
and delivered under seal as of the date first set forth above.

 

BORROWER: WILLIAM LYON HOMES, INC.

/s/ Matthew R. Zaist

Name: Matthew R. Zaist Title: Executive Vice President Address for Notices:
[                    ] [                    ] [                    ]

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

117



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: [                    ]

/s/ Mark M. Hedstrom

Name: Mark M. Hedstrom Title: Vice President Address for Notices:
[                    ] [                    ] [                    ] LENDER AND
LEAD ARRANGER: [                    ]

/s/ Mark M. Hedstrom

Name: Mark M. Hedstrom Title: Vice President Address for Notices:
[                    ] [                    ] [                    ]

 

118